                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

    --------------------------------------------------------------   X
    ALICE GRIFFIN,                                                   :   Case No. 1:19-cv-00775-RGA
                                                                     :
                Appellant,                                           :
                                                                     :
                   v.                                                :
                                                                     :
    WMI LIQUIDATING TRUST                                            :
                                                                     :
                 Appellee.                                           :
    --------------------------------------------------------------   X
    --------------------------------------------------------------   X   Chapter 11
                                                                     :   Case No. 08-12229 (MFW)
    In re:                                                           :   (Jointly Administered)
                                                                     :
    WASHINGTON MUTUAL, INC., et al.,1                                :
                                                                     :
                                                                     :
    --------------------------------------------------------------   X

       BRIEF OF ALICE GRIFFIN IN SUPPORT OFAPPEAL FROM ORDER
     OVERRULING FIRST OMNIBUS OBJECTION OF ALICE GRIFFIN WITH
        RESPECT TO ALLOWED CLAIMS OF MORGAN STANLEY & CO.,
     INCORPORATED, CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN,
         SACHS & CO., ON BEHALF OF THEMSELVES AND CERTAIN
                            UNDERWRITERS



    Dated: June 21, 2019
    Wilmington, Delaware

                                                            /s/ Alice Griffin______________________
                                                            Appellant, Pro Se

                                                            121 East 12th Street, #7C
                                                            New York, New York 10003
                                                            (646) 337-3577
                                                            griffincounselpc@earthlink.net




1
  The Debtors, along with the last four digits of each Debtor’s federal tax identification number, were: (i)
Washington Mutual, Inc. (3725); and (ii) WMI Investment Corp. (5395). The Debtors’ principal offices are
located at 1201 Third Avenue, Suite 3000, Seattle, Washington 98101.
                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT ........................................................................................ 1
JURISDICTION ................................................................................................................. 1
STATEMENT OF FACTS ................................................................................................. 2
SUMMARY OF ARGUMENT .......................................................................................... 4
              1. This Court Should Reverse the Bankruptcy Court’s Laches Ruling and Rule
              on the Merits of Appellant’s Objection .................................................................. 7
              2. Appellant Has Provided Valuable Services to the Debtors’ Estates and the
              Trust and is Entitled to Compensation Commensurate with the Award Paid
              Interest Holders Who Have Provided Similar Benefits to Class 19 ....................... 7
   I. The Bankruptcy Court Erred in Determining that the Trust’s Disclosures
   Regarding the Final Stipulation Provided Adequate Notice for Laches ......................... 8
   II.        Laches Ruling Must Be Reversed ......................................................................... 10
         A.         The Trust Did Not Raise Laches in Either its Response or at the Hearing .... 11
         B.    The Bankruptcy Court Abused Its Discretion by Imposing Laches Against
         Appellant ................................................................................................................... 11
              1. It Was Improper for the Bankruptcy Court to Raise Laches .......................... 12
              2. The Bankruptcy Court Did Not Satisfy the Required Elements for the
              Imposition of Laches............................................................................................. 13
                 a. The Bankruptcy Court Erroneously Interpreted Facts It Used to Support Its
                 Imposition of Laches Against Appellant’s Objection to (i) the Underwriters
                 Claim and (ii) the Final Stipulation .................................................................. 14
                 b. Appellant’s Delay in Filing the Objection was Not ‘Outrageous’ or
                 ‘Inexcusable’ ..................................................................................................... 16
                 c. The Bankruptcy Court Made No Finding of Prejudice............................... 18
                 d. The Bankruptcy Court Abused Its Discretion by Refusing to Take Judicial
                 Notice of Section 1.170..................................................................................... 19
         C.      Merits Favor Reversal of Laches ...................................................................... 20
              1. Appellant’s Claim is Meritorious ................................................................... 20
              2. The Definition of ‘Preferred Equity Interest’ Must Override the Underwriters’
              Bargain .................................................................................................................. 20
         D. The Judicial Integrity of Federal Courts Requires Reversal of the Laches
         Ruling........................................................................................................................ 23
   III.  Under Third Circuit Law the Underwriters Would Not Have Prevailed on the
   $72 Million Claim for Settlement Reimbursement ....................................................... 24
   IV.   Class 19 is Not Better Off With $72 million in Underwriters’ Claims in Class
   19 Than With $96 million in Class 18 .......................................................................... 26



                                                                      i
   V.      The Final Stipulation is Invalid............................................................................. 28
        A. The Bankruptcy Court Approval Requirement was Not Satisfied, and the Final
        Stipulation was Never Modified to Dispose of that Requirement ............................ 28
        B. Prohibited Grant of Class 19 Interests Invalidates the Final Stipulation and
        Cannot be Severed .................................................................................................... 29
   VI.     The Bankruptcy Court Erred in Voicing its Opinions About the Validity of the
   Final Stipulation and the Actions of the Trustee .......................................................... 29
        A. The Bankruptcy Erred in Opining it was Appropriate for the Trustee to Settle
        the Underwriters’ Claim by Granting the Underwriters Class 19 Interests .............. 29
        B. The Bankruptcy Court Erred in Opining that by Placing the Underwriters’
        Claim in Class 19 the Trustee and the Trust’s TAB did not, with Respect to Class
        19: (1) Breach Their Fiduciary Duty; (2) Act in Bad Faith; and/or (3) Commit an
        Ultra Vires Act.......................................................................................................... 30
           1. Breach of Fiduciary Duty to Class 19 ............................................................ 31
           2. Bad Faith Against Class 19 ............................................................................ 31
           3. The Final Stipulation was an Ultra Vires Act ................................................ 32
   VII. This Court Must Adjudicate Fiduciary Issues Even if the Trust Takes Remedial
   Action to Remove the Underwriters from Class 19 ...................................................... 32
   VIII. Appellant Need Not Prove Equity Classes Will Receive a Recovery to Prevail
   on the Question of the Placement of the Propriety of Placement of Underwriters’ Claim
   in Class 19 ..................................................................................................................... 33
   IX.   Matters on Which the Bankruptcy Court Opined But Did Not Rule Should Not
   be Remanded................................................................................................................. 34
   X. Stipulation Granting the TPS Group Compensation is Precedent for Payment of
   Compensation to Appellant........................................................................................... 34
CONCLUSION ................................................................................................................. 35
APPENDICES




                                                                  ii
                                             TABLE OF AUTHORITIES
Cases
Adams v. Trustees, NJ Brewery Trust Fund, 29 F. 3d 863 (3d Cir. 1994) ....................... 19
Caperton v. A.T. Massey Coal Co., 556 U.S. 868 (2009) ................................................. 24
Churma v. United States Steel Corporation, 514 F. 2d 589 (3d Cir. 1975) ..................... 14
Connecticut v. Doehr, 501 U.S. 1 (1991) ......................................................................... 35
Cook v. Wikler, 320 F. 3d 431 (3d Cir. 2003)................................................................... 11
Eichenholtz v. Brennan, 52 F.3d 478 (3d Cir.1995) ......................................................... 27
Gardner v. Panama Railroad Co., 329 U.S. 29 (1951) .................................................... 14
Globus v. Law Research Service, Inc., 418 F. 2d 1276 (2d Cir. 1969)............................. 26
Gruca v. United States Steel Corporation, 495 F. 2d 1252 (3d Cir. 1974) ...................... 12
Hildebrand v. Allegheny County, No. 18-1760, ___ F.3d ___, 2019 WL 1783540 (3d Cir.
   April 24, 2019) ........................................................................................................ 19, 21
In re Bressman, 874 F. 3d 142 (3d Cir. 2017) .................................................................. 12
In re Cendant Corp. Litigation, 264 F. 3d 286 (3d Cir. 2001) ......................................... 27
In re Granite Partners, LP, 219 B.R. 22 (Bankr. S.D.N.Y. 1998) ................................... 25
In re Ira Haupt & Co., 361 F.2d 164 (2d Cir. 1966) ........................................................ 25
Kleinknecht v. Gettysburg College, 989 F. 2d 1360 (3d Cir. 2003) ................................. 11
Kobell v. Suburban Lines, Inc., 731 F. 2d 1076 (3d Cir. 1984) ........................................ 16
Offutt v. United States, 348 U.S. 11 (1954) ...................................................................... 24
Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863 (3d Cir. 1984) ............................. 21
Republican Party of Minn. v. White, 536 U.S. 765 (2002) ............................................... 24
Santana Products v. Bobrick Washroom Equipment, 401 F.3d 123 (3d Cir. 2005) ......... 11
Scarborough v. Eubanks, 747 F. 2d 871 (3d Cir. 1984) ....................................... 12, 19, 21
Temsa Ulasim Araclari Sanayi Ve Ticaret As v. Ch Bus Sales, LLC, 18-cv-698-RGA
   (August 31, 2018) ......................................................................................................... 14
U.S. v. Dupree, 617 F.3d 724 (3d Cir. 2010) .................................................................... 35
University of Pittsburgh v. Champion Products Inc., 686 F. 2d 1040 (3d Cir. 1982) ......... 12-13,16
Ware v. Rodale Press, Inc., 322 F. 3d 218 (3d Cir. 2003) ................................................ 20
Williams-Yulee v. Florida Bar, 575 U.S. ___ (2015) ....................................................... 25
Zelson v. Thomforde, 412 F.2d 56 (3d Cir. 1969)....................................................... 11, 13
Statutes
28 U.S.C. § 157 ................................................................................................................... 1
28 U.S.C. § 158 ................................................................................................................... 1
11 U.S.C. § 502 .......................................................................................................... passim
11 U.S.C. § 502(j) ............................................................................................................. 10
Rules
D. Del. LR 7.1.3. ................................................................................................................. 1
Del. Bankr. L.R. 7007-2...................................................................................................... 1
Federal Rule of Bankruptcy Procedure 8009(a) ................................................................. 2
Federal Rule of Bankruptcy Procedure 8002(a)(1) ............................................................. 1
Other Authorities
The Federalist No. 78, p. 465 (C. Rossiter ed. 1961) (A. Hamilton) ................................ 15




                                                                 iii
                               PRELIMINARY STATEMENT

         Alice Griffin (“Appellant”) files this brief pursuant to D. Del. LR 7.1.3. and Del.

Bankr. L.R. 7007-2 in support of her appeal from the order dated April 24, 2019 (the

“Appeal”) of the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) denying the First Omnibus Objection (Substantive) of Alice Griffin,

Class 19 Interest Holder, to Claims (Nos. 3935 and 4045) Allowed Pursuant to a

Stipulation Dated March 28, 2013 Between the WMI Liquidating Trust and Morgan

Stanley & Co., Incorporated, Credit Suisse Securities (USA) LLC, and Goldman, Sachs &

Co., on Behalf of Themselves and Certain Underwriters (the “Objection”) [B.C.D.I.

12595]. 2

                                          JURISDICTION

         The Bankruptcy Court had jurisdiction to hear the Objection as a core matter under

28 U.S.C. § 157. When the order denying the Objection (the “Order”) [B.C.D.I. 12619]

became final on April 24, 2019, Appellant could appeal it as of right. 28 U.S.C. § 158.

Appellant filed her Notice of Appeal on April 29, 2019 pursuant to Federal Rule of

Bankruptcy Procedure (“Bankruptcy Rule”) 8002(a)(1). This Court has jurisdiction to hear

the Appeal. 28 U.S.C. § 158.3


2
  References to the Document Index of the District Court are designated “D.I.” and references to the
Document Index of the Bankruptcy Court are designated “B.C.D.I.”. B.C.D.I. documents are available here:
https://www.kccllc.net/wamu/document/list/3853.
3
  On May 11, 2019 Appellant filed her Designation of the Record and Statement of Issues on Appeal
(“Designation”) [B.C.D.I. 12633] with the Bankruptcy Court as mandated by Bankruptcy Rule 8009(a), but
did not file it with the Court as she was unaware that such a filing was required. When, on May 21, 2019,
she contacted the clerk of the United States District Court of the District of Delaware to inquire why the
Designation had not been forwarded from the United States Bankruptcy Court for the District of Delaware,
she was informed that there is a standing order of this Court requiring simultaneous filing. Appellant filed
the Designation with the United States District Court for the District of Delaware [D.I. 6] the same day,
including disclosure of Appellant’s previous non-compliance with a request that it be regarded as harmless
error.


                                                     1
                                   STATEMENT OF FACTS

           On September 25, 2008, the Federal Deposit Insurance Corporation (the “FDIC”)

seized the two banking subsidiaries of Washington Mutual, Inc. (“WMI”). The next day

WMI and its wholly owned subsidiary, WMI Investment Corp. (collectively, WMI and

WMIIC are “the Debtors”), each filed a petition in the District of Delaware for relief under

Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). On February

23, 2012 the Bankruptcy Court entered an order confirming the Debtors’ Seventh Amended

Joint Plan of Affiliated Debtors Pursuant to Chapter 11 of the United States Bankruptcy

Code, Dated December 11, 2011, as amended (the “Plan”) [B.C.D.I. 9759].                 Upon

confirmation two new entities emerged: (1) WMI Holding Corp., the reorganized WMI

(“WMIH”); and (2) the WMI Liquidating Trust (the “Trust” or “Appellee”). The Trust’s

function is to marshal all legal and equitable interests of the Debtors, settle and pay claims

against the Debtors, and distribute any remaining assets to the Trust’s two equity classes.

Pursuant to the Plan and the Trust’s Liquidating Trust Agreement (the “Trust

Agreement”),4 William C. Kosturos, the Debtors’ former Chief Restructuring Officer, was

appointed as the Liquidating Trust’s trustee (the “Trustee”).         Pursuant to the Trust

Agreement an advisory board was appointed to provide limited oversight to the Trustee

(the “TAB”).          Members of the TAB were appointed by the various stakeholder

constituencies.

           Pursuant to the Plan, in exchange for broad releases of JP Morgan Chase & Co., the

FDIC, and others, holders of the Debtors’ equity securities, preferred and common,

received (a) common equity in WMIH and (b) a proportionate share of any residue.



4
    The Trust Agreement is attached as Appendix A.


                                                     2
Specifically, preferred equity was assigned to Class 19 and received 75% each of the 200

million shares of WMIH common stock and any residue, and Class 22 received 25% each

of WMIH common stock and any residue. Pursuant to the Plan Class 19 and Class 22 are

pari passu so they receive the benefits of any future distributions simultaneously and there

is no limit to the amount a Class 19 or Class 22 interest can receive.

        The one point of difference between the two equity classes is that one is inelastic.

The definition of a ‘Preferred Equity Interest’, as set forth in Section 1.170 of the Plan,

does not allow any Preferred Equity Interest to be created after the date the Debtors filed

their respective petitions, September 26, 2008 (the “Petition Date”). By contrast, the

definition of a ‘Common Equity Interest’ permits creation of new Common Equity

Interests.5

        Notwithstanding the Plan’s prohibition of new Class 19 interests, on March 28,

2013, the Trust executed a stipulation (the “Final Stipulation”) with Morgan Stanley & Co.,

Incorporated, Goldman, Sachs & Co., and Credit Suisse Securities (USA) LLC, on behalf

of themselves and twelve other underwriters of certain securities issued by the Debtors (the

“Underwriters”), settling $96 million in indemnification claims of the Underwriters against

the Debtors in exchange for $72 million in Class 19 interests. 6                      Insertion of the




5
  “1.73 Common Equity Interest: Collectively, (a) an Equity Interest represented by the 3,000,000,000
authorized shares of common stock of WMI, including, without limitation, one of the 1,704,958,913 shares
of common stock of WMI issued and outstanding as of the Petition Date, or any interest or right to convert
into such an Equity Interest or acquire any Equity Interest of WMI that was in existence immediately prior
to or on the Petition Date or (b) a Claim, other than with respect to the Dime Warrants, which pursuant to
a Final Order, has been subordinated to the level of Equity Interest in accordance with section 510 of the
Bankruptcy Code or otherwise and whose shall count, for purposes of calculating Pro Rata Share of
distributions, shall be determined by dividing the amount of an Allowed Claim by the per share price of
WMI common stock as of either (a) the Petition Date, (b) the close of business on the day immediately
preceding the Petition Date, (c) December 12, 2011, or (3) such other date as determined by the Bankruptcy
Court.” (Emphasis added.)
6
  The Final Stipulation is attached as Appendix B.


                                                    3
Underwriters’ claim into Class 19 increased the claims in that class from $7,500,000,000

to $7,571,953,536.09; dilution of approximately one percent. In addition, pursuant to the

Plan, as putative holders of Class 19 interests, on May 1, 2013 the Underwriters received

a distribution of approximately 1.4 million shares of WMIH common stock.

       On March 22, 2019, as a holder of Class 19 interests, Appellant filed her Objection

to the Liquidating Trust’s settlement with the Underwriters and the Underwriters’ claim,

pursuant to Section 502 of the Bankruptcy Code. The Liquidating Trustee filed a response

(the “Response”) [B.C.D.I. 12604], the Underwriters filed a joinder (the “Joinder”)

[B.C.D.I. 12605], and the Appellant filed a reply [B.C.D.I. 12609] (the “Reply”), which

Reply included the entire text of the definition of ‘Preferred Equity Interest’. A hearing

was held on the Objection before the Bankruptcy Court on April 22, 2019 (the “Hearing”).

During the Hearing Appellant directed the Bankruptcy Court’s attention to the definition

of Preferred Equity Interest which the Bankruptcy Court read and acknowledged, which

acknowledgement is set forth in the transcript of the Hearing. Notwithstanding, in a bench

ruling the Bankruptcy Court denied the Objection on the grounds of laches and took the

opportunity to state that it would have denied the Objection on the merits if it had been

made in 2013 because, in its opinion, the Final Stipulation was in the best interests of

creditors and equity interest holders of the Liquidating Trust. The transcript of the Hearing

(“Tr.”)) [B.C.D.I. 12617] is attached as Appendix C.

       On April 29, 2019 Appellant filed her Notice of Appeal.

                            SUMMARY OF ARGUMENT

       This Appeal arises from the Bankruptcy Court’s denial of Appellant’s Objection

to: (a) the Trust’s allowance of the Underwriters’ $72 million in indemnification claims;



                                             4
and (b) the Final Stipulation, specifically its inclusion of the Underwriters’ claim with

preferred equity.

       Appellant objected to the Trust’s allowance of the Underwriters’ $72 million claim

because prior to executing the Final Stipulation the Trust had argued vociferously that the

Underwriters’ claim could not be paid under any circumstances. See the Trust’s September

14, 2012 objection [B.C.D.I. 10666]. The Trust’s position was based on the weight of legal

authority – including Third Circuit precedent – which denies indemnification to a securities

underwriter unless it prevails at trial: i.e., absolves itself of wrongdoing in connection with

the offering in question.     However, at the Hearing the Bankruptcy Court rejected

Appellant’s argument and, sua sponte, cited Second Circuit precedent which the

Bankruptcy Court incorrectly said allowed such indemnification in limited circumstances.

       Appellant objected to the Final Stipulation itself because it inserted the

Underwriters’ $72 million claim in with Class 19, preferred equity, and the Plan’s

definition of ‘Preferred Equity Interest’ expressly provides that no Preferred Equity Interest

can be created after the Petition Date. Accordingly, the terms of the Final Stipulation

purporting to grant the Underwriters Class 19 interests – on March 28, 2013 – violate the

Plan. The Bankruptcy Court read Section 1.170 during the hearing – apparently for the

first time – but ignored it by basing the decision to overrule the Objection on laches.

       Although the Bankruptcy Court cited laches as the basis for its ruling, in neither the

Trust’s Response nor the Underwriters’ Joinder did either the Trust or the Underwriters

plead laches as an affirmative defense or state any facts which would give rise to an

inference of inexcusable delay and prejudicial effect, the two elements required to sustain

a laches defense under Third Circuit law. Likewise, neither the Trust nor the Underwriters




                                              5
asserted laches or any facts in support thereof at the Hearing. Even though the Trust and

the Underwriters forfeited this affirmative defense in both their respective pleadings and at

the Hearing, the Bankruptcy Court, in violation of Third Circuit precedent, invoked the

doctrine as the basis for denying the Objection. It is Appellant’s position that not only was

it an abuse of discretion for the Bankruptcy Court to assert laches – an affirmative defense

– but the laches ruling was defective as the Bankruptcy Court failed to make the required

findings, i.e., that Appellant’s delay in filing the Objection was inexcusable and had a

prejudicial effect on the Trust or the Underwriters.

       As for the delay element, the record is bereft of any effort by the Bankruptcy Court

to determine whether, considering the circumstances, the delay was inexcusable either with

respect to (a) the Underwriters’ claim or (b) the Final Stipulation’s execution. With respect

to the former, as Section 502 of the Bankruptcy Code sets no deadline for an objection, the

Objection could not be untimely under that provision unless the Debtors’ bankruptcy cases

were closed, and they remain open at this writing. As for Appellant’s challenge to the Final

Stipulation, in her Reply to the Response the Appellant argued exhaustively that the Trust’s

disclosures for the Final Stipulation were defective as a matter of law because they were

false and misleading under federal securities law and therefore, as a matter of equity, could

not support a laches defense. Neither the Trust nor the Underwriters provided anything to

rebut Appellant’s argument that the Trust’s disclosures were false and misleading and the

Bankruptcy Court made no reference to Appellant’s arguments about the notice being in

violation of securities law or, if so, the impact legal consequence of a notice containing

false and misleading information on a laches defense. Finally, with respect to the required




                                             6
finding of prejudice, the Bankruptcy Court made no such finding and such a finding is

impossible on the now immutable record.

        1.     This Court Should Reverse the Bankruptcy Court’s Laches Ruling
               and Rule on the Merits of Appellant’s Objection

        After issuing the laches ruling the Bankruptcy Court took the opportunity to state

that even if the Objection were not time barred it would have approved the Final Stipulation

and other opinions on the merits of the Objection, including: (1) the Final Stipulation was

in the best interests of all creditors and equity classes; (2) Class 19 fares better if the

Underwriters are allowed into that class rather than placed in Class 18 – a creditor class;

and (3) the Trustee did not breach his fiduciary duty or commit an ultra vires act by

executing the Final Stipulation.

        The Bankruptcy Court’s statements were dicta, but if this Court reverses the laches

ruling and remands the legal issues (i.e., the merits) to the Bankruptcy Court those opinions

will be blueprints for that court’s adjudication of the merits. It is Appellant’s position that

if this Court reverses the Bankruptcy Court’s laches ruling the merits of Appellant’s

Objection will be ripe for adjudication by this Court, and that result is in the interests of

justice as this Court will be free of any preconceptions with respect to the legal issues or

the parties.

        2.     Appellant Has Provided Valuable Services to the Debtors’ Estates and
               the Trust and is Entitled to Compensation Commensurate with the
               Award Paid Interest Holders Who Have Provided Similar Benefits to
               Class 19

        Appellant seeks reasonable compensation for bringing the Objection and the

Appeal. If she prevails she will have lifted a $72 million dilution burden off Class 19 and

will be entitled to compensation commensurate with that received by the Class 19



                                              7
     shareholders group known as the ‘TPS Funds’ who succeeded in increasing the recovery

     for Class 19 from 70% to 75%.

                                           ARGUMENT

I.          The Bankruptcy Court Erred in Determining that the Trust’s Disclosures
            Regarding the Final Stipulation Provided Adequate Notice for Laches

            Appellant herein incorporates by reference her Reply, in which she argues that as

     the ‘34 Act Filings (defined below) contain false and misleading information they (a) were

     legally insufficient to provide notice of the Final Stipulation and (b) provide an unclean

     hands defense to laches. See Reply, pp. 2 - 5.

            At the Hearing the Trust’s counsel argued that the Trust’s disclosures regarding the

     Final Stipulation in the Trust’s 2012 10-K and March 31, 2013 Quarterly Statement Report

     (collectively, the “34 Act Filings”) provided adequate notice of the Final Stipulation. Tr.

     at 31 - 32. The Trust also asserted that it was under no duty to file ’34 Act reports.

     Assuming that was a true statement, whether or not such ‘34 Act Filings were mandatory

     or discretionary the Trust was required to make all particulars in any disclosures pertaining

     to the Final Stipulation not false or misleading. It did not. The ‘34 Act Filings contained

     information that was false and misleading, and while the Trust’s statement that “the

     Underwriters’ $72.0 million Class 19 [sic] will be allowed in full” (Reply, at p. 3) that

     disclosure is inadequate to disclose the economic effect of that placement, i.e., that any

     recovery to Class 19 would be diluted by 1%.


            Although the Appellant’s Reply put the veracity, accuracy, and scope of the ‘34

     Act Filings at issue the Bankruptcy Court did not question the Trust’s counsel about

     whether the contents of the ‘34 Act Filings contained false or misleading information or




                                                  8
whether, as a matter of law, false or misleading information would (x) constitute notice

sufficient to commence the time period necessary to support a laches defense, or (y) by its

character, provide an unclean hands defense to laches. As both this Court and the

Bankruptcy Court know, and as Appellant argued in the Objection, laches is an equitable

defense and it is not available if the party seeking it has unclean hands. See Objection, ¶¶

21 – 27, pp. 8 – 11.

        In the Objection Appellant argued that the Final Stipulation should have been

disclosed in an 8-K filing – which heralds an extraordinary event –the proper vehicle as

10-Ks and the Quarterly Statement Reports the Trust disseminates do not suggest urgency

or importance and may go unread.7 However, as Appellant stated in her Reply, even if the

Trust had put the same information in an 8-K it would have been false and misleading and

therefore both inadequate to start the clock ticking on laches and sufficient to give rise to

an inference of unclean hands.

        False, misleading, and inadequate (i.e., the Trust made no disclosure of the material

dilution) disclosures should not be deemed sufficient to start the clock ticking on laches,

and even if Appellant had actual or constructive notice of the Final Stipulation equity

demands that the time duration for laches be negated by unclean hands because of the false

and misleading information in the ‘34 Act Filings and the Trust’s failure to do everything

it could to make the disclosure adequate (i.e., filing an 8-K and disclosing the economic

consequences on Class 19).

        Accordingly, the Bankruptcy Court erred in determining that the Trust’s disclosures

regarding the Final Stipulation were sufficient to support its laches ruling.


7
  Appellant pointed out in the Objection at decretal ¶23, p. that the Trust had previously announced
extraordinary events connected with Class 19 (preferred equity) and Class 22 (common equity).


                                                 9
II.           Laches Ruling Must Be Reversed

              Consistent with the overwhelming weight of legal authority, the Third Circuit has

      held that laches, is an affirmative defense which must be raised or is waived. Accordingly,

      the Trust and/or the Underwriters had the affirmative duty to plead each element of a laches

      defense in either the Response or the Joinder, respectively, but no mention of laches or

      prejudice appears in either filing and neither inexcusable delay nor prejudice was

      mentioned by either the Trust’s or Underwriters’ counsel at the Hearing.

              The Third Circuit has also ruled that a court cannot raise a statute of limitations if

      a defendant fails to do so. The corollary to this precedent is that laches, the equitable

      counterparty of a statute of limitations defense, cannot be raised by a court sua sponte.

              In the instant case, it is Appellant’s position that the Bankruptcy Court improperly

      invoked laches and even if so doing was not improper, the Bankruptcy Court failed to make

      any finding of prejudicial delay. As the Third Circuit has held that a finding of prejudice

      is indispensable, the Bankruptcy Court’s ruling was an abuse of discretion and reversible

      legal error.

              Furthermore, the Third Circuit has held that even if the elements of laches are

      satisfied the merits of a claim must be considered before laches may be imposed. In the

      instant case if this Court reaches the merits then the Trust’s execution of the Final

      Stipulation comes toe to toe with Plan Section 1.170, and exposes the Final Stipulation as

      a violation of the Plan, an ultra vires act, and a breach of fiduciary duty to Class 19. Indeed,

      it was precisely at the point in the Hearing that the Bankruptcy Court read Section 1.170,

      that the Bankruptcy Court recognized the absolute prohibition against creation of new




                                                    10
Preferred Equity Interests, commenced its summation, and invoked laches against

Appellant.

         A.     The Trust Did Not Raise Laches in Either its Response or at the
                Hearing

         Laches is an affirmative defense, and the onus was on the Trust to raise it. Santana

Products v. Bobrick Washroom Equipment, 401 F.3d 123, 139 (3d Cir. 2005). The

Objection contained adequate information to allow the Trust to determine whether to assert

laches or forfeit that defense. Indeed, the Objection raised the issue, but neither the Trust

nor the Underwriters did so either in responsive pleadings or at the Hearing, nor did either

make any statements that would constitute a laches defense. Accordingly, both the Trust

and the Underwriters forfeited laches as a defense. See Cook v. Wikler, 320 F. 3d 431, 438

(3d Cir. 2003); Kleinknecht v. Gettysburg College, 989 F. 2d 1360, 1373 (3d Cir. 2003)

(“[A]ll affirmative defenses must be pled”.); Zelson v. Thomforde, 412 F.2d 56, 59 (3d Cir.

1969).

         B.     The Bankruptcy Court Abused Its Discretion by Imposing Laches
                Against Appellant

         In In re Bressman the Third Circuit stated: “Laches is a defense developed by courts

of equity to protect defendants against unreasonable, prejudicial delay in commencing suit.

The defense applies in those extraordinary cases where the plaintiff unreasonably delays

in filing a suit, and, as a result, causes unjust hardship to the defendant. Its purpose is to

avoid inequity.” In re Bressman, 874 F. 3d 142, 149 (3d Cir. 2017) (internal quotes

omitted). Upon appeal, absent a showing that the lower court abused its discretion in

applying the doctrine of laches, the appellate court will not disturb the ruling. Id.




                                             11
          The Third Circuit has held that imposition of laches has the same effect as

dismissing a complaint, and therefore is an extreme sanction that must be imposed with

great care. See Scarborough v. Eubanks, 747 F. 2d 871, 874 – 875 (3d Cir. 1984). The

Third Circuit has also said that “its application is inextricably bound up with the nature and

quality of the . . . claim on the merits”. University of Pittsburgh v. Champion Products

Inc., 686 F. 2d 1040, 1044 (3d Cir. 1982) (citing Gruca v. United States Steel Corporation,

495 F. 2d 1252, 1258 (3d Cir. 1974)). As will be discussed in detail later in this brief, the

merits of the instant case are whether (a) the Trust should have settled the Underwriters’

claim for any value, and (b) if it was proper to place the Underwriters’ claim in Class 19.

During the Hearing the Bankruptcy Court read the definition of ‘Preferred Equity Interest’,

which are the Class 19 interests. The Bankruptcy Court appeared unfamiliar with it even

though it was cited it in its entirety in the pleadings. The definition of ‘Preferred Equity

Interest’ forbids creation of such interests after the Petition Date, which disqualifies the

Underwriters’ claims from entering that class. This, without more, means that on the merits

Appellant must prevail. Indeed, only laches could prevent such a result and Appellant

contends that is why the Bankruptcy Court invoked the doctrine to overrule Appellant’s

objection.

          By failing to acknowledge that it was impossible under the Plan to place the

Underwriters in Class 19 the Bankruptcy Court ignored the directive of University of

Pittsburgh to consider the merits and, in what must be regarded as an abuse of discretion,

the Bankruptcy Court, sua sponte, inappropriately imposed the affirmative defense of

laches.

          1. It Was Improper for the Bankruptcy Court to Raise Laches




                                             12
        The Bankruptcy Court, sua sponte, raised laches in its summation and used it as the

basis for denying the Objection. Tr. at 42. The Third Circuit has held that while subject

matter jurisdictional objections may be raised sua sponte by a court at any time, laches, the

equitable counterpart of a statute of limitations, is an affirmative defense that must be raised

by the party opposing the requested relief. Zelson, at 59 (“The raising of the defense of a

statute of limitations . . . is a personal privilege of the defendant. If it fails to take advantage

of that privilege . . . it is waived. It was no concern of the district court and that court had

no right to apply the statute of limitations sua sponte.”). If laches was available to defeat

the Objection, then it is an affirmative defense. If it is an affirmative defense, then it should

have been raised by the Trust. Id. It was not raised by the Trust and was therefore forfeit.

Id. The Bankruptcy Court committed legal error by asserting laches on the Trust’s behalf.

Id.

        2.      The Bankruptcy Court Did Not Satisfy the Required Elements for the
                Imposition of Laches

        Even if it was not improper for the Bankruptcy Court to raise laches that court failed

to make findings required for imposition of laches. In the Third Circuit to impose the

doctrine to bar a claim for equitable relief a court must find that the claimant’s delay (1)

was outrageous and inexcusable and (2) has a prejudicial effect on the party against whom

claimant seeks relief.

        The Third Circuit has also held that “its application is inextricably bound up with

the nature and quality of the plaintiff's claim on the merits”. University of Pittsburgh, at

1044. This is consistent with the U.S. Supreme Court’s ruling that the doctrine of laches




                                                13
is not to be applied mechanically, but with discretion and within narrowly defined

parameters.8

                  a.        The Bankruptcy Court Erroneously Interpreted Facts It Used to
                            Support Its Imposition of Laches Against Appellant’s Objection to
                            (i) the Underwriters Claim and (ii) the Final Stipulation

         The Bankruptcy Court stated that Appellant objected to (a) the Underwriters’ claim

and (b) the Final Stipulation. Tr., at 42. As to the Underwriters’ claim, the Bankruptcy

Court observed that “the classification [of the claim as a Preferred Equity Interest] was

settled in February of 2011 over eight years ago.”

         This is incorrect because the stipulation negotiated between the Trust and the

Underwriters dated February 3, 2011 (the “Original Stipulation”), though executed and

approved by the Bankruptcy Court, became a nullity when the then underlying plan of

reorganization, the Sixth Amended Plan, was not approved. Accordingly, the Bankruptcy

Court’s factual finding that classification of the Underwriters’ claim as a Preferred Equity

Interest was settled when she approved the Original Stipulation is clearly erroneous as a

factual matter (i.e., one settlement agreement may differ greatly from a subsequent

agreement between the same parties concerning the same matter(s)) and therefore as a basis

for finding inexcusable delay. The earliest relevant date for purposes of assessing laches




8
  “Though the existence of laches is a question primarily addressed to the discretion of the trial court, the
matter should not be determined merely by a reference to and a mechanical application of the statute of
limitations. The equities of the parties must be considered as well. Where there has been no inexcusable delay
in seeking a remedy and where no prejudice to the defendant has ensued from the mere passage of time, there
should be no bar to relief.” Churma v. United States Steel Corporation, 514 F. 2d 589 (3d Cir. 1975) (citing
Gardner v. Panama Railroad Co., 329 U.S. 29, 30 – 31, 72 S.Ct. 12, 13, 96 L.Ed. 31 (1951). This Court has
held that "[l]aches is not determined by the mere passage of time . . . [i]nstead, there must be an unreasonable
delay that is prejudicial to the defendant. Temsa Ulasim Araclari Sanayi Ve Ticaret As v. Ch Bus Sales, LLC,
18-cv-698-RGA (August 31, 2018). (Citations omitted.)


                                                      14
is March 28, 2013, the date of the Final Stipulation. Accordingly, there is a six-year

interval between that date and the filing of the Objection on March 22, 2019. 9

          Further, and with respect to the Underwriters’ claim, the Bankruptcy Court

observed that “the objection is to the settlement, not to the underlying claims”. Tr. at 42.

This assessment by the Bankruptcy Court was incorrect because the Objection clearly

stated that Appellant objected to the Underwriters’ claim pursuant to Section 502 of the

Bankruptcy Code. Furthermore, the Bankruptcy Court’s finding that the objection is “not

to the underlying claims” is inconsistent with that court’s recognition of the Appellant’s

standing as a party in interest under Section 502 (see Tr. at 41) and Appellant’s vociferous

and repeated assertions that the Underwriters’ claim was worthless on the merits.

          The Bankruptcy Court imposed laches against Appellant’s Section 502 objection

without analyzing when laches applies against a claim brought under Section 502. The

Bankruptcy Court merely stated that the Underwriters’ claim was allowed eight years ago.

However, Section 502 does not time bar an objection, so presumably, under that section

the Trustee or any other party in interest can object to a claim until the bankruptcy case is

closed.

          Similarly, the Bankruptcy Court also imposed laches against Appellant’s objection

to the Final Stipulation with no analysis of the legal standard for imposition of laches; i.e.,

whether, under Third Circuit law, the Appellant’s delay in bringing the objection was

unreasonable and would be prejudicial against the Underwriters.




9
 The Original Stipulation can only be regarded as a blueprint for the Final Stipulation. Accordingly, the
Bankruptcy Court erred in referring to the eight years between the time of Execution of the Original
Stipulation and the Objection as having any relevance to laches.


                                                   15
                  b.   Appellant’s Delay in Filing the Objection was Not ‘Outrageous’ or
                       ‘Inexcusable’
         Laches requires a showing of delay by plaintiff which the Third Circuit has held

must rise “to the level of outrageous and inexcusable delay which will bar all relief even

absent a showing of detriment to [the defendant]”. University of Pittsburgh, at 1044.10 In

the instant case, Section 502 has no time bar so with regard to Appellant’s objection to the

Underwriters’ claim the only conceivable delay that would qualify under University of

Pittsburgh would occur when there was such a great passage of time that a member of

Class 19 could not file an objection, and this could occur only when the order closing the

bankruptcy case is final and unappealable. Accordingly, so long as the case is open an

objection to a claim may be filed under Section 502 of the Bankruptcy Code, 11 and

therefore the delay in filing the objection to the Underwriters’ claim was not inexcusable

to negate the necessity of a finding of prejudice. Id.

         With respect to the delay in objecting to the Final Stipulation itself, as pursuant to

Section 502 Appellant could have filed an objection to the Underwriters’ claim at any time

before the case’s close, and the objection was to the merits of the claim – i.e., whether the

claim should be allowed – the fact that laches could not bar that objection precludes use of

laches to bar Appellant’s opposition to the Final Stipulation which is the vehicle for

settlement of the Underwriters’ claim.




10
  However, the Third Circuit has held that even ‘outrageous’ and ‘inexcusable’ delay may not be enough to
defeat the need to show prejudice. See Kobell v. Suburban Lines, Inc., 731 F. 2d 1076, 1091 (3d Cir. Cir.
1984), n. 27 (“[L]aches [,] that traditional basis for denying equitable relief[,] applies only where there is
prejudice to the opposing party.”). (Emphasis added.)
11
   The bankruptcy court rejected the Trust’s contention that Section 26.1 of the Plan gives the Trustee
exclusive right to object to a claim post-confirmation, so it could be anticipated that an interest holder could
object to a claim. Moreover, Section 502(j) allows allowed claims (execution of the Final Stipulation
constitutes allowance) to be reconsidered for cause. 11 U.S.C. § 502(j). Accordingly, Congress did not
intend to create a time bar for objection to claims – even claims that have previously been allowed.


                                                      16
         Further, it would be ludicrous to assert that Appellant can never be time barred to

object to the Underwriters’ claim but can be time barred to object to imposition of that

claim in Class 19. Section 38.1(e) of the Plan governs the Bankruptcy Court’s jurisdiction

over post-confirmation claim objections and objections to classification of equity

interests.12 Bankruptcy judges do not raise claim objections or classifications sua sponte;

these matters are raised to a court’s attention by a party in interest. The Bankruptcy Court

is authorized to hear an objection pursuant to Section 502 post-confirmation and is also

authorized to hear a post-confirmation objection to classification pursuant to Section

38.1(e). Therefore, as anticipated by Section 38.1(e) Appellant had the right to bring both

her objection to the Underwriters’ claims and placement of those claims in Class 19 and

the delay in bringing both six years after the Final Stipulation was executed was not

inexcusable.

         Finally, Appellant was one of several thousand Class 19 Trust interest holders who

did not raise an objection to the Final Stipulation for six years. Appellant did not recall the

issue being discussed on the Internet message boards (the central exchanges for all

information about the Debtors and WMIH) and if it was it was not discussed exhaustively

until late 2018 because most retail interest holders were focused on the prospects of their

publicly-traded WMIH common stock. It was only in late 2018 that the issue of the

Underwriters’ presence in Class 19 became of great interest to retail when a retail interest




12
   Section 38.1(e): “[The Bankruptcy Court shall retain and have exclusive jurisdiction . . . ] to hear and
determine any timely objection to any Claim or Equity Interest, whether such objection is filed before or after
the Confirmation Date, including any objection to the classification of any Claim or Equity Interest, and to
allow, disallow, determine, liquidate, classify, estimate, or establish the priority of or secured or unsecured
status of any Claim or Equity Interest, in whole or in part”. (Emphasis added.) Accordingly, as Section 502
of the Bankruptcy Code allowed Appellee to object to the allowance of the Underwriters’ claim it also
allowed Appellant to object to the classification of that claim as a Class 19 interest.


                                                     17
holder raised the subject, discussed it in detail, and Appellant realized the import of the

information. To hold Appellant responsible for the delay in bringing the Objection is like

holding a single member of the House of Representatives or the Senate responsible for the

death of a piece of legislation in her chamber. Prior to confirmation retail equity’s interests

were protected by an official equity committee, which was represented in legal matters by

Susman Godfrey LLP. Upon confirmation retail had no professionals to protect its interests

or to advise on which matters were important and required attention – or intervention – and

most retail interest holders assumed that the presence of Michael Willingham and Douglas

Southard on the TAB was sufficient to protect retail’s interests. See Objection, p. 9 at ¶22

and Note 12. Furthermore, Appellant doesn’t review all the Trust’s ’34 Act Filings; she

usually follows only 8-Ks and press releases because of their urgent character. As set forth

in the Objection, the Trust has issued two 8-Ks that disclosed similar events and should

have done so with respect to the Final Stipulation. See Objection, p. 9 at ¶23. Where no

individual within a group has the sole responsibility for vigilance a matter can easily fall

between cracks. As Section 502 has no time bar for bringing a claims objection and there

has been no prejudice to the Trust or the Underwriters it is no affront to equity to excuse

Appellant’s delay in bringing the Objection.

               c.      The Bankruptcy Court Made No Finding of Prejudice

       The Bankruptcy Court, sua sponte, raised the issue of laches, which Appellant

contends was an abuse of discretion. However, even if it was not improper for the

Bankruptcy Court to raise laches Third Circuit precedent required the Bankruptcy Court to




                                              18
make a finding that allowing a hearing on the merits of the Objection would have a

prejudicial effect on the Trust or the Underwriters. 13

         In the instant case, the Bankruptcy Court did not, as required by Third Circuit

precedent, indicate that prejudice to the Trust or the Underwriters was a factor in her

decision to impose laches against Appellant. In any event it would have been impossible

to make such a finding because at the Hearing Appellant had made the argument that the

Underwriters’ claim, by the Plan’s own terms, should have been placed in Class 22. This

remedy would have bestowed the identical economic benefit as placement in Class 19

because Class 22 is pari passu with Class 19, and therefore the remedy for negating any

possible prejudice against the Underwriters has always resided with the Trust.

         As the Bankruptcy Court made no finding of prejudice, its laches ruling was

erroneous.

                  d.       The Bankruptcy Court Abused Its Discretion by Refusing to Take
                           Judicial Notice of Section 1.170

         Appellant called the Bankruptcy Court’s attention to Section 1.170, the definition

of ‘Preferred Equity Interest’, with which the Bankruptcy Court was obviously unfamiliar

even though provision was cited in it is entirety in the pleadings. When Appellant directed

the Bankruptcy Court’s attention to Section 1.170 the court acknowledged that Class 19




13
  “If there has been true prejudice to a party by its adversary's failure to file a timely or adequate pleading,
discovery response, or pretrial statement, that factor would bear substantial weight in support of a dismissal
or default judgment. Examples of such prejudice are the irretrievable loss of evidence, the inevitable dimming
of witnesses' memories, or the excessive and possibly irremediable burdens or costs imposed on the opposing
party.” Adams v. Trustees, NJ Brewery Trust Fund, 29 F. 3d 863, 874 (3d Cir. 1994) (citing Scarborough v.
Eubanks, 747 F. 2d 871, 876 (3d Cir. 1984). Appellant’s delay has in no way impeded Appellee’s or the
Underwriters’ ability to prepare effectively a full and complete defense. See Hildebrand v. Allegheny County,
No. 18-1760, ___ F.3d ___, 2019 WL 1783540 (3d Cir. April 24, 2019) (citing Ware v. Rodale Press, Inc.,
322 F. 3d 218, 222 (3d Cir. 2003).


                                                      19
interests cannot be created after the Petition Date by stating on the record: “I understand

your argument.”

       C.      Merits Favor Reversal of Laches

       Laches is not to be viewed in isolation from the merits. In the instant case the merits

– i.e., the fact that the Plan forbids placement of dilution of Class 19 interests –

overwhelmingly favor Appellant.


       1.      Appellant’s Claim is Meritorious

       A claim, or defense, will be deemed meritorious when the allegations of the

pleadings, if established at trial, would support recovery by plaintiff or would constitute a

complete defense. Hildebrand v. Allegheny County, No. 18-1760, ___ F.3d ___, 2019 WL

1783540 (3d Cir. April 24, 2019) (citing Poulis v. State Farm Fire and Cas. Co., 747 F.2d

863, 870 (3d Cir. 1984)). In the instant case Appellant must prevail on the merits of her

objection to the Underwriters’ inclusion in Class 19 on the basis of the definition of

‘Preferred Equity Interest’ alone, and in the Third Circuit, where a claim is facially

meritorious, doubts should be resolved in reaching a decision on the merits. Scarborough

v. Eubanks, 747 F. 2d 871, 878 (3d Cir. 1984).

       2.      The Definition of ‘Preferred Equity Interest’ Must Override the
               Underwriters’ Bargain

       The Underwriters filed proofs of claim totaling $96 million based on

indemnification provisions in underwriting agreements. Of that figure $24 million was for

legal expenses incurred in defending litigation related to issuing WMI securities. The

remaining $72 million was for amounts paid to settle that litigation.          The Original

Stipulation provided that the Debtors reserved their rights to object to the Underwriters’



                                             20
claims and the plan version on the table at the time the Original Stipulation was executed

– the Sixth Amended Plan – was not confirmed, so the Original Stipulation never became

valid.

         On September 14, 2012 the Trust filed an objection to 100% of the $96 million.

Specifically, it objected to the $24 million because the Underwriters had not provided

adequate documentation. The Trust objected to the other $72 million because under the

weight of legal authority indemnification is not available for underwriters who settle

securities fraud claims. Notwithstanding, just six months later, on March 28, 2013 the

Underwriters and the Trust executed the Final Stipulation.


         Both the plan version on the table at the time the Original Stipulation was executed

– the Sixth Amended Plan – and the Plan would have been seen by lawyers representing

all constituent groups but apparently either (a) no one noticed that its definition of

‘Preferred Equity Interest’ limits preferred equity to interests created prior to the Petition

Date or (b) the violation was noticed but the parties proceeded nonetheless. 14 Also, under

the Sixth Amended Plan there was no recovery for preferred equity, then placed in Class

20. Under the Original Stipulation the Underwriters would have received $24 million in

Class 18, the class holding subordinated claims, only. Accordingly, the Underwriters’

original bargain was that they would receive no portion of the $72 million claim – when

they executed the Original Stipulation.

         In the Final Stipulation there is no Class 18 claim; only a $72 million claim in Class

19, and the Bankruptcy Court pointed out that if the Underwriters did not get to share in



14
  The definition of ‘Preferred Equity Interest’ in the Sixth Amended Plan is identical to the definition of
‘Preferred Equity Interest’ on the Plan. Appellant made this point clear during the Hearing.


                                                    21
Class 19 escrow distributions they would not get the benefit of their bargain negotiated

through the Final Stipulation. Tr. at 24.


       That logic is good – as far as it goes. It must be balanced against the bargain struck

by Class 19 when it voted for the Plan. Class 19 – preferred equity – voted for the Plan’s

definition of “Preferred Equity Interest” set forth in Section 1.170, including its anti-

dilutive language. That was Class 19’s bargain. Why should the Underwriters get the

benefit of their bargain and Class 19 – who voted for the Plan – not get the benefit of theirs?

Where is the ‘equity’ in that? Also, and again, the Plan is immutable and the Final

Stipulation’s purported grant of Class 19 interests to the Underwriters is prohibited.

Accordingly, while the Bankruptcy Court was concerned with whether the Underwriters

got the benefit of their bargain, that court expressed no concern for the fact that the rights

of persons holding interests in Class 19 created on or before the Petition Date was violated

by the terms of the Final Stipulation.


       Even if this Court upholds the Bankruptcy Court’s support of the Underwriters’

right to a $72 million claim, that claim cannot be placed in Class 19. Knowledge of the

Plan’s contents, including the definition of ‘Preferred Equity Interests’, must be imputed

to both the Underwriters and the Trust (i.e., the Underwriters performed their own due

diligence and knew or should have known of the Plan’s contents and the Trust must be held

to have known the contents of the Plan) and a material part of their agreement depends on

doing something that they knew or should have known could not be done without violating

the Plan. Ironically, the Final Stipulation does not contain a severability provision (which




                                              22
could be used to replace the language assigning the Underwriters’ claim to Class 19), so

even if the Final Stipulation were valid it could not be amended.


         Finally, it is impossible to believe that the Trustee and the Trust’s internal counsel,

Charles Edward Smith, Esq., and its external counsel, Quinn Emanuel, did not understand

the definition of ‘Preferred Equity Interest’ when they executed the Original Stipulation

and later the Final Stipulation. Accordingly, the Trustee and the Trust’s attorneys executed

the two settlement documents when they knew or should have known their (x) terms

violated the Plan and (y) execution was a breach of fiduciary duty to Class 19. 15


         D.        The Judicial Integrity of Federal Courts Requires Reversal of the
                   Laches Ruling

         Public perception of judicial integrity is a matter of concern to the U.S. Supreme

Court, which has written extensively on the subject, and this compelling interest must be a

matter of concern for any federal court. 16


15
  Knowledge of this definition must be imputed to the Appellee and the Bankruptcy Court. In Paragraph 41,
p. 21 of Appellee’s Response Appellee recites the definition of ‘Preferred Equity Interest’, “[a]n Equity
Interest represented by an issued and outstanding share of preferred stock of WMI prior to or on the Petition
Date . . . .” Accordingly, Appellee conceded that Class 19 interest could not be created after the Petition
Date.
16
   “Courts, in our system, elaborate principles of law in the course of resolving disputes. The power and the
prerogative of a court to perform this function rest, in the end, upon the respect accorded to its judgments.
The citizen's respect for judgments depends in turn upon the issuing court's absolute probity. Judicial integrity
is, in consequence, a state interest of the highest order.” Republican Party of Minn. v. White, 536 U.S. 765,
793, 122 S.Ct. 2528, 153 L.Ed.2d 694 (2002) (KENNEDY, J., concurring).

“We have recognized the “vital state interest" in safeguarding "public confidence in the fairness and integrity
of the nation's elected judges." Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 889, 129 S.Ct. 2252, 173
L.Ed.2d 1208 (2009) (internal quotation marks omitted). The importance of public confidence in the integrity
of judges stems from the place of the judiciary in the government. Unlike the executive or the legislature, the
judiciary ‘has no influence over either the sword or the purse; . . . neither force nor will but merely judgment.’
The Federalist No. 78, p. 465 (C. Rossiter ed. 1961) (A. Hamilton) (capitalization altered). The judiciary's
authority therefore depends in large measure on the public's willingness to respect and follow its decisions.
As Justice Frankfurter once put it for the Court, "justice must satisfy the appearance of justice." Offutt v.
United States, 348 U.S. 11, 14, 75 S.Ct. 11, 99 L.Ed. 11 (1954). It follows that public perception of judicial
integrity is "a state interest of the highest order." Caperton, 556 U.S., at 889, 129 S.Ct. 2252 (quoting
Republican Party of Minn., 536 U.S., at 793, 122 S.Ct. 2528 (KENNEDY, J., concurring)).” Williams-Yulee


                                                       23
               The Hearing was not observed by only by the persons in the courtroom. It was

       observed in real time via audio throughout the world as have been virtually all hearings in

       connection with the Debtors’ cases. There are thousands of holders of Trust interests

       worldwide who avidly follow all details concerning those Trust interests and given that the

       Objection had the potential to either benefit or burden them the Hearing was eagerly

       anticipated and widely discussed before and after on message boards, both public and

       private. The Bankruptcy Court is aware of the public interest and said as much during the

       Plan’s confirmation proceedings.

               Accordingly, when the Bankruptcy Court realized during the Hearing that Section

       1.170 of the Plan prohibits the Trustee from placing the Underwriters’ claims in Class 19

       it had a duty to determine whether reaching the merits was required to protect the

       Bankruptcy Court’s judicial integrity. In other words, the Bankruptcy Court had a duty to

       be concerned with whether employing laches – a ‘technicality’ in the eyes of non-lawyers

       – to avoid the impact of the Plan’s prohibition on creating Class 19 interests would be

       perceived by the public as unfair to Class 19. Obviously, if the Bankruptcy Court did have

       such a concern it set it aside in making the laches ruling.


III.           Under Third Circuit Law the Underwriters Would Not Have Prevailed on
               the $72 Million Claim for Settlement Reimbursement

               At the Hearings and in her pleadings the Appellant argued that the Underwriters’

       claims are worthless. Specifically, the Appellant argued that that indemnification is




       v. Florida Bar, 575 U.S. ___, 135 S.Ct. 1656, 1666 (2015). See also, Reply, ¶24, p. 8 (citing In re Granite
       Partners, LP, 219 B.R. 22, 38 (Bankr. S.D.N.Y. 1998) (“The conduct of bankruptcy proceedings not only
       should be right but must seem right.”) (citing Judge Friendly in In re Ira Haupt & Co., 361 F.2d 164, 168
       (2d Cir. 1966)).


                                                           24
unavailable where an underwriter has settled a claim rather than successfully adjudicating

it on the merits. Notwithstanding, the Bankruptcy Court cited a Second Circuit case,

Globus v. Law Research Service, Inc., 418 F. 2d 1276 (2d Cir. 1969) for the proposition

that “an indemnity claim [can] be allowed for defense of a securities litigation” if it can

show it was “not the tortfeaser”, but was “nothing more than simply negligent”. Tr. at 43,

ln 14 – 19.


          Again, and for clarification purposes, the Underwriters originally filed proofs of

claim for $24 million in litigation expenses and $72 million in settlement costs. In the

Original Stipulation the $24 million in litigation expenses was classified as a creditor claim

and was placed among Class 18 claims which holds Section 510(b) subordinated claims.

Under that stipulation the $72 million in settlement costs were placed in Class 20, preferred

equity.

          In the Final Stipulation the $24 million in litigation expenses was disallowed so

except as an historical matter, litigation expenses were irrelevant to the Hearing. Only the

$72 million in settlement claims was relevant.


          However, the Bankruptcy Court refers to defense claims, only, so its interpretation

of Globus must be interpreted as Globus applying to the $24 million in disallowed litigation

expenses, not the $72 million in settlement costs.


          In any case, nothing in Globus supports the Bankruptcy Court’s interpretation that

indemnification of underwriters for litigation expenses is permissible and, in any case,

Globus has no stare decisis effect on this Court.




                                              25
             In Eichenholtz v. Brennan, 52 F.3d 478, 484 (3d Cir.1995) the Third Circuit cites

      Globus for the opposite of the Bankruptcy Court’s reading of that decision (“Generally,

      federal courts disallow claims for indemnification because such claims run counter to the

      policies underlying the federal securities acts.”). Appellant has located no Third Circuit

      case that impairs Eichenholtz’s disfavor of indemnification of underwriters. See In re

      Cendant Corp. Litigation, 264 F. 3d 286, 301 (3d Cir. 2001) (citing Eichenholtz’s statement

      that “federal courts disallow claims for indemnification because such claims run counter

      to the policies underlying the federal securities acts”). Moreover, the Third Circuit makes

      no distinction between indemnification costs and settlement payments.


             The litigation costs and the settlement costs were bifurcated and while the Trust

      stated that in no event could the $72 million in settlement costs be paid it conceded that

      payment of the $24 million in litigation costs might be paid. Accordingly, the Trust implied

      the $24 million in litigation expenses was the more meritorious of the two types of claims.

      Notwithstanding, the Trust capitulated and allowed the $72 million in settlement costs and

      inappropriately placed them in Class 19. If this Court sets aside the laches ruling it will

      reach the merits of whether allowance of the $72 million in settlement costs was reasonable

      in light of Third Circuit precedent and whether that claim should remain in Class 19.

             Accordingly, although the Bankruptcy Court did not reach the merits of the

      Objection its stated opinion that the Trust was justified in allowing the Underwriters’

      settlement payments because Globus lends support to that decision, was erroneous.


IV.          Class 19 is Not Better Off With $72 million in Underwriters’ Claims in Class
             19 Than With $96 million in Class 18




                                                  26
         The Bankruptcy Court discussed at length the possibility of $96 million (the total

of the Underwriters’ litigation expenses and settlement payments) being placed in Class 18

but that scenario never occurred in either the Original Stipulation or the Final Stipulation.

Apparently the Debtors (and later the Trust) stood firm on refusing to allow the full $96

million, so the Bankruptcy Court’s hypothesis would never have been realized. The Final

Stipulation reveals that the Underwriters were probably given an ‘either or’ choice between

$24 million in Class 18 (the lowest creditor class) and $72 million in Class 19, and took

the latter. Nothing in the pleadings or at the Hearing suggests that the Trust was fearful it

might have to face a situation of a court ruling with $96 million in Class 18.

         The Bankruptcy Court stated that it had “a lot of difficulty” in trying to understand

why the preferred shareholders would be better off if $96 million in Underwriters’ claims

were placed in Class 18 versus $72 million in Class 19, only. Tr. pp. 16 –18, 44 – 45. In

the first place, if the Underwriters’ claim is moved to Class 18 then it will be paid before

both Class 19 and Class 22 receive any value, so the entire burden of the Underwriters

won’t be imposed on Class 19 alone. Second, the more money that comes into the waterfall

the less significant the loss of $75 million (i.e., Class 19’s portion of the $100 million

required to pay off the Underwriters) because more money means a higher numerator being

divided by a constant denominator; viz, with the Underwriters in Class 19 the denominator

is $7.572 billion but only $7.5 billion without the Underwriters. Accordingly, as the

numerator increases the effect of the loss of $75 million to satisfy the Underwriters is

diminished.17


17
  The Trust admitted on its website in February that it filed an application with the FDIC for a portion of any
money the FDIC recovers from its LIBOR litigation. This disclosure was made over two months before the
Hearing when Brian S. Rosen, Esq., the Trust’s counsel’s asserted during the Hearing that “there are no assets
coming from the FDIC to the Trust” (Tr. at 29) and “we do not see the likelihood of a distribution going to


                                                     27
V.        The Final Stipulation is Invalid

          The Final Stipulation is invalid by its own terms because (a) the provision it

 contains requiring Bankruptcy Court approval was never satisfied and (b) the purported

 grant of Class 19 interests invalidates the Final Stipulation and cannot be severed from the

 Final Stipulation.

          A.     The Bankruptcy Court Approval Requirement was Not Satisfied, and
          the Final Stipulation was Never Modified to Dispose of that Requirement

          As Appellant argued in her pleadings and at the Hearing18, the Final Stipulation

 never became valid by its own terms because ¶7 of the Final Stipulation expressly states

 that “[t]his Stipulation is subject to the approval of the [Bankruptcy] Court and shall be of

 no force or effect unless and until it is approved.” Although counsel for the Trust asserted

 that there is an email in which the Trust and the Underwriters agreed to dispense with the

 court approval requirement the Trust failed to provide that documentary evidence among

 its pleadings or at the Hearing. Accordingly, as no evidence was provided that such an

 email ever existed the Bankruptcy Court should have regarded the Trust’s counsel’s

 statement as hearsay.


          The Final Stipulation also provides that it “may not be modified other than a signed

 writing executed by the Parties hereto or by further order of the Court.” The Bankruptcy

 Court never ordered any modification of the Final Stipulation and the fictional email as an

 unsigned document would not suffice to modify the Final Stipulation to dispense with the

 court approval requirement.


 any holders of Class 19 or 21 or 22 claims other than the stock that has already been provided on the effective
 date of the Plan”
 18
   Oral argument of John McLaughlin, Esq., Ciardi Ciardi & Astin, local counsel for Appellant, at the
 Hearing. See Tr. at 9-13, 36, and 41.


                                                       28
             B.      Prohibited Grant of Class 19 Interests Invalidates the Final
                     Stipulation and Cannot be Severed

             Finally, the Final Stipulation does not contain a severability provision so the

      offending grant of Class 19 interests cannot be removed to avoid invalidating the entire

      agreement.


VI.          The Bankruptcy Court Erred in Voicing its Opinions About the Validity of
             the Final Stipulation and the Actions of the Trustee

             In its summation the Bankruptcy Court voiced its opinions about how it would have

      ruled had the Final Stipulation been presented for approval in 2013, and though the

      statements are dicta, Appellant hereby responds to each opinion in turn, and requests that

      this Court adjudicate these matters. There is an actual case and controversy with respect

      to each of the matters set forth below.

             A.      The Bankruptcy Erred in Opining it was Appropriate for the Trustee
                     to Settle the Underwriters’ Claim by Granting the Underwriters Class
                     19 Interests

             The Plan became immutable 180 days post-confirmation. The Trust’s sole function

      is to implement the Plan, and the Plan and the Trust Agreement are the Trustee’s Charter.

      The Trust Agreement describes the authority and duties of the Trust’s leadership, and the

      Plan and the Trust Agreement describe the interests of the Trust’s beneficiaries, i.e., holders

      of creditor and equity claims against the Debtors. The Trust Agreement expressly states

      that (a) the Trustee can only exercise his power in a fiduciary capacity for the benefit of

      interest holders and (b) each member of the TAB is a fiduciary for all interest holders.




                                                    29
         Accordingly, in addition the prohibition against violating the Plan, the Trustee and

TAB as fiduciaries for each class of interests are forbidden from preferring one class over

another.

         Notwithstanding, when the Trust authorized execution of the Final Stipulation it

completely disregarded the fact that the definition of Class 19 interests – Section 1.170 of

the Plan19 – is anti-dilutive and placed the Underwriters in that class. This was a clear

violation of the Plan. Accordingly, the Trust’s purported grant of Preferred Equity Interests

– i.e., Class 19 interests – to the Underwriters is invalid.

         While the Bankruptcy Court did not rule on the issue of whether the Trustee’s grant

of Class 19 interests to the Underwriters violated the Plan and the Trust Agreement by

opining that it would have approved the Final Stipulation the Bankruptcy Court admits it

would have authorized an action that would violate the Plan.


         B.       The Bankruptcy Court Erred in Opining that by Placing the
                  Underwriters’ Claim in Class 19 the Trustee and the Trust’s TAB did
                  not, with Respect to Class 19: (1) Breach Their Fiduciary Duty; (2)
                  Act in Bad Faith; and/or (3) Commit an Ultra Vires Act

         By placing the Underwriters in Class 19 in violation of the Plan the Trustee

essentially abdicated his fiduciary and ethical duties to protect Class 19’s interests. In so

doing, he and the Trust’s general counsel have effectively outsourced the Trust’s Chief

Ethics and Chief Compliance functions to Appellant, who, through her effort to reverse




19
   Class 19 is the equity class that contains Preferred Equity Interests. Section 1.170 of the Plan defines a
‘Preferred Equity Interest’ as : “An Equity Interest represented by an issued and outstanding share of
preferred stock of WMI prior to or on the Petition Date, including, without limitation, those certain (i) Series
K Perpetual Non-Cumulative Floating Rate Preferred Stock and (ii) Series R Non-Cumulative Perpetual
Convertible Preferred Stock, but not including the REIT Series.” (Emphasis added.) By contrast, Section _
of the Plan, which defines a ‘Common Equity Interest’ permits dilution. Obviously, this was the equity class
the Plan’s drafters originally intended would expand to include claims below Class 18 subordinated claims.


                                                      30
this injustice is functioning in those capacities. If it was improper for the Trustee to place

the Underwriters’ claim in Class 19 then the fitness of the Trustee, the Trust’s general

counsel, the members of the TAB, and any Trust professionals or employees who were

involved in those actions is a matter that is ripe for adjudication and must necessarily be

decided. In other words, whoever was responsible for the violation of the Plan and breach

of fiduciary duties to Class 19 should be removed regardless of the fact that the actions

were taken six years ago and the Trust Agreement imposes no time limit on Trustee or

TAB malfeasance remedies.

        1.     Breach of Fiduciary Duty to Class 19

        As set forth in the Objection, the Trustee and each member of the TAB has a duty

of loyalty to each holder of a Trust interest and that duty of loyalty forbids the Trustee or

a TAB member from benefiting an interest holder or class of interest holders at the expense

of another. However, that is precisely what the Trustee and TAB did when they placed the

Underwriters’ claim in Class 19 in both the Original Stipulation and the Final Stipulation.

Either they did not read Section 1.170 or they read it and simply disregarded it. In either

case they breached their duty to protect Class 19’s interests as a fiduciary has a duty to

inform himself about anything affecting his beneficiary’s interests and to protect those

interests.

        2.     Bad Faith Against Class 19

        At the Hearing Benjamin Finestone, Esq. of Quinn Emanuel Urquhart & Sullivan,

LLP (“Quinn Emanuel”), counsel for the Trust, admitted that he drafted both the Original

Stipulation and the Final Stipulation. It strains credulity to suggest that a member of a firm

of Quinn Emanuel’s caliber would not read the definitions of the terms he inserted in those



                                             31
       stipulations or that the Trust’s general counsel, Charles E. Smith, wouldn’t either. At a

       minimum, those lawyers must have understood that both stipulations violated Section

       1.170 but both approved its execution. Mr. Smith, whose familiarity with every particular

       of the Plan must be assumed, was the last line of defense both for protecting Class 19’s

       interests and the Trust from breaching its fiduciary duty to Class 19 and engaging in an

       ultra vires transaction. In addition, the Underwriters were represented by counsel, Gibson

       Dunn & Crutcher LLP, who, as part of their due diligence would have had to determine if

       the Trust was legally able to engage in the contemplated transaction, so it must be assumed

       this leading law firm understood that Section 1.170 prohibited the Trust from granting the

       Underwriters Class 19 interests. Based on the foregoing there is a strong presumption of

       gross negligence and actual malpractice at best, or bad faith at worst. 20

                3.       The Final Stipulation was an Ultra Vires Act

                In the Bankruptcy Court’s summation it took the opportunity to express its opinion

       that the Trustee did not commit an ultra vires act by executing the Final Stipulation.

       However, no interpretation of Section 1.170 can support that opinion. That provision

       indicts both the Trustee and the TAB (which would have voted in favor of executing the

       Final Stipulation) for violation of the express terms of the Plan. Accordingly, by violating

       their fiduciary obligations to Class 19 the Trustee and the TAB also committed ultra vires

       acts.

VII.            This Court Must Adjudicate Fiduciary Issues Even if the Trust Takes
                Remedial Action to Remove the Underwriters from Class 19



       20
         There was certainly bad faith after the fact in the Trust’s recalcitrance in providing the Final Stipulation to
       Appellant. Appellant was forced to issue a subpoena and to make repeated requests for the whereabouts of
       the Trustee in order to serve it. The Trust should have published the Final Stipulation in 2013, and its refusal
       to treat Appellant as a fiduciary should treat its beneficiary was bad faith.


                                                             32
               If the Trust violated the Plan when it exercised its fiduciary duties then the issue of

        whether the Trust’s agents should remain in their respective capacities arises, and that issue

        would survive and remain a matter for adjudication before this Court even if the

        Underwriters’ claim is removed from Class 19 (except if placed in Class 18 because that

        still is an economic burden on Class 19), or some other type of remedial action is taken to

        rectify the economic impact of the Final Stipulation.

               Furthermore, if Appellant is barred by a statute of limitations from bringing a suit

        for damages against the Trustee and the other fiduciaries for breach of fiduciary duty, she

        is not precluded from seeking adjudication for whether such persons should remain in their

        respective capacities for actions that clearly violated the Trust Agreement, which has no

        such time bar and which, in any case could not be enforced or imposed as a matter of public

        policy, the equitable principles underlying the Bankruptcy Code, and the plain language of

        the Plan and the Trust Agreement.


VIII.          Appellant Need Not Prove Equity Classes Will Receive a Recovery to Prevail
               on the Question of the Placement of the Propriety of Placement of
               Underwriters’ Claim in Class 19

               The Trust contended at the Hearing and in its Response that based on the Trust’s

        disclosures in its ‘34 Act Filings there is no recovery forthcoming to Class 19. In the first

        place the information in those ‘34 Act Filings was inadmissible as hearsay to which the

        Bankruptcy Court should have objected. Second, as argued by Appellant’s counsel at the

        Hearing, the question whether the placement of the Underwriters’ claim in Class 19 was

        appropriate is independent of whether any recovery comes to Class 19. Even if nothing

        comes to the equity classes the Trust violated the Plan and its fiduciary duty to Class 19 by

        placing the Underwriters’ claim in Class 19.


                                                     33
IX.            Matters on Which the Bankruptcy Court Opined But Did Not Rule Should
               Not Be Remanded

               If this Court overrules the Bankruptcy Court’s laches ruling there will have to be

      adjudication of the merits. As the Bankruptcy Court has already indicated how it would

      rule judicial economy dictates that this Court should adjudicate the merits and the merits

      would be ripe for adjudication. Furthermore, the Bankruptcy Court’s opinions indicate a

      lack of judicial disinterestedness. Whether or not the opinions were dicta when made they

      would not be dicta if this Court reverses the laches ruling. 21 Those opinions would clearly

      indicate the Bankruptcy Court predisposition if that court were tasked with adjudicating

      the merits on remand.

X.             Stipulation Granting the TPS Group Compensation is Precedent for
               Payment of Compensation to Appellant

               In late 2011 and into 2012 a group of holders of Class 19 interests (the “TPS

      Group”) filed and defended objections to the Debtors’ efforts to confirm the Plan. The

      TPS Group tried to halt confirmation through various appellate court filings, culminating

      in a request for mandamus from the Third Circuit to compel the District Court to expedite

      the TPG Group’s appeal from the Bankruptcy Court order characterizing its interests. As

      a practical matter what the TPS Group wanted from the Debtors was more of the residual

      for Class 19, because originally the ratio of the residual was 70 (preferred):30 (common).

      The Third Circuit’s rebuff exhausted all the TPS Group’s legal weapons to delay

      confirmation of the Plan. However, the TPS Group’s agitation resulted in the Debtors’


      21
         According to the United States Supreme Court the Bankruptcy Court’s opinions about the merits were
      dicta because due to the laches ruling they were “discussions of abstract and hypothetical situations not before
      [the court]”. Connecticut v. Doehr, 501 U.S. 1, 30, 111 S.Ct. 2105, 115 L.Ed.2d 1 (1991). Similarly, the
      Third Circuit has held that “[d]icta are "judicial comment[s] made while delivering a judicial opinion, but
      one[s] that [are] unnecessary to the decision in the case and therefore not precedential...." U.S. v. Dupree,
      617 F.3d 724, 704-741 (3d Cir. 2010) (internal citations omitted).


                                                            34
reducing the portion for common equity to 25%. Effectively the TPS Group enriched Class

19 by moving 5% of any residual over to Class 19, an increase for Class 19 of 7%.

           Despite the fact that the TPG Group never achieved a legal victory, nor made a

request for compensation in their pleadings, by stipulation approved by the Bankruptcy

Court on February 17, 2012 (the “TPS Stipulation”), the TPS Group was given an allowed

claim of (a) $3,000,000 payable upon execution of the TPS Stipulation and (b) $12,000,000

in Class 18.22        The TPS Stipulation (including all the particulars of the TPG Group’s

litigation and the recalculation of the preferred/common residual ratio) is attached as

Appendix D.


           The TPS Stipulation is precedent for payment of compensation to Appellant –

whether or not Appellant’s appeal is granted (in whole or part) – who seeks to protect Class

19 from 1% dilution – the equivalent of a $72 million claim in that class – of its share of

any residue that reaches the Trust’s two equity classes. Without Appellant’s efforts that

1% would go to the Underwriters. 23 Accordingly, Appellant hereby requests compensation

from Appellee equivalent to (1) one-third (33.3%) of the $72 million Underwriters’ claim,

or (2) twenty percent (20%) of the $15 million owed to the TPS Group pursuant to the TPS

Stipulation, whichever is greater, payable as an administrative expense, Class 18 interests,

and Class 22 interests, subject to agreement between Appellant and Appellee.

                                            CONCLUSION




22
  The 5% recovered for Class 19 was the equivalent of a $500 million claim based on the fact that the entire
face value of Class 19 securities is $7.5 billion and the implied value of Class 22’s 25% is $2.5 billion.
23
     If successful Appellant will have recovered 20% of the value the TPS Group obtained for Class 19.


                                                      35
       If this Court does not reverse the Bankruptcy Court’s laches ruling the Trustee will

have effectively amended the Plan to pay a type of claim the Third Circuit has said should

not be paid and deprived Class 19 – a class that voted against dilution – of 1% of their

recovery.    The Trustee’s action in allowing the $72 million Underwriters’ in

indemnification claim settlement payments was a breach of its fiduciary duty to Class 19

and an ultra vires act, both grave malfeasances, and this Appeal is essentially a motion for

an order to show cause why the Trustee and the TAB should not be replaced.


       Accordingly, Appellant hereby requests that this Court enter an order: (1) reversing

the laches ruling; (2) nullifying the Final Stipulation; (3) holding that the Trustee, TAB,

and their professionals violated the Plan, breached their fiduciaries duty to Class 19, and

committed an ultra vires act by authorizing execution of the Final Stipulation; and (4)

ruling that Appellant is entitled to compensation for services to the Trust, the Debtors, and

Class 19 in amount commensurate with the award granted the TPS Funds for their.




                                             36
Appendix A
mm03-1212_8ke101.htm                                                                              Page 1 of 57
                                                                                                Date Filed: 3/12/2012


EX-10.1 2 mm03-1212_8ke101.htm EX.10.1 - WMI LIQUIDATING TRUST AGREEMENT

                                                                                                  EXHIBIT 10.1

                                                                                    EXECUTION VERSION

                                WMI LIQUIDATING TRUST AGREEMENT

                WMI LIQUIDATING TRUST AGREEMENT, dated as of March 5, 2012 (this “Trust
Agreement”), is by and among Washington Mutual, Inc. (“WMI”) and WMI Investment Corp. (“WMI
Investment” and, together with WMI, the “Debtors”), as debtors and debtors-in-possession, William C.
Kosturos, as liquidating trustee (together with any successor or additional trustee appointed under the terms
hereof, the “Liquidating Trustee”), and CSC Trust Company of Delaware as the Delaware resident trustee
(together with any successor Delaware resident trustee appointed under the terms hereof, the “Resident
Trustee” and collectively with the Liquidating Trustee, the “Trustees”) of the WMI Liquidating Trust (the
“Liquidating Trust”). Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Debtors’ Seventh Amended Joint Plan of Affiliated Debtors Pursuant to Chapter
11 of the United States Bankruptcy Code, dated December 12, 2011, as confirmed (including all exhibits
thereto, as the same may be further amended, modified, or supplemented from time to time, the “Plan”).

                                              BACKGROUND

              A.       On September 26, 2008, the Debtors filed voluntary petitions for relief under chapter
11 of the Bankruptcy Code in the Bankruptcy Court.

                B.        On December 12, 2011, the Debtors filed the Plan and the disclosure statement
relating to the Plan (as amended, the “Disclosure Statement”) with the Bankruptcy Court.

              C.       On February 24, 2012, the Bankruptcy Court entered an order confirming the Plan
(the “Confirmation Order”).

               D.        The Plan provides for the creation of a liquidating trust on or before the Effective
Date to hold, manage and administer the Liquidating Trust Assets and distribute the proceeds thereof, if any,
to the Liquidating Trust Beneficiaries, in accordance with the terms of this Trust Agreement, the Plan and the
Confirmation Order.

              E.       The Liquidating Trust is being created on behalf of, and for the benefit of, the
Liquidating Trust Beneficiaries.

                F.       The Liquidating Trustee shall have all powers necessary to implement the provisions
of this Trust Agreement and administer the Liquidating Trust, including, without limitation, the power to:
(i) prosecute for the benefit of the Liquidating Trust Beneficiaries through Trust Professionals (as defined
herein) any causes of action that may from time to time be held by the Liquidating Trust; (ii) preserve,
maintain and liquidate the Liquidating Trust Assets; (iii) distribute the Liquidating Trust proceeds to the
Liquidating Trust Beneficiaries; and (iv) otherwise perform the functions and take the actions provided for in
this Trust Agreement or permitted in the Plan and/or the Confirmation Order or in any other agreement
executed pursuant to the Plan, in each case




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                     5/7/2012
mm03-1212_8ke101.htm                                                                                Page 2 of 57




subject to the provisions of Sections 6.3, 6.4, 6.5 and 6.6 of this Trust Agreement regarding limitation on the
Liquidating Trustee and the oversight and consent rights of the Trust Advisory Board (as defined herein), the
Litigation Subcommittee (as defined herein) and the Bankruptcy Court as provided for herein.

               G.       The Liquidating Trust is organized for the sole purpose of liquidating and distributing
the Liquidating Trust Assets, with no objective to conduct a trade or business except to the extent reasonably
necessary to, and consistent with, the liquidating purpose of the Liquidating Trust.

               H.        The Liquidating Trust is intended to qualify as a “liquidating trust” under the Internal
Revenue Code of 1986, as amended (the “IRC”) and the regulations promulgated thereunder (the “Treasury
Regulations”), specifically Treasury Regulations section 301.7701-4(d) and, as such, as a “grantor trust” for
United States federal income tax purposes with the Liquidating Trust Beneficiaries treated as the grantors and
owners of the Liquidating Trust.

                                                AGREEMENT

               NOW, THEREFORE, in consideration of the promises and the mutual covenants contained
herein, the Debtors and the Liquidating Trustee agree as follows:

                                                  ARTICLE I

                                        DECLARATION OF TRUST

               1.1 Creation of Trust. The Debtors and the Liquidating Trustee, pursuant to the Plan and the
Confirmation Order and in accordance with the applicable provisions of chapter 11 of the Bankruptcy Code,
hereby constitute and create the Liquidating Trust, which shall bear the name “WMI Liquidating Trust.” In
connection with the exercise of the Liquidating Trustee’s power hereunder, the Liquidating Trustee may use
this name or such variation thereof as the Liquidating Trustee sees fit.

               1.2 Purpose of Liquidating Trust. The sole purpose of the Liquidating Trust is to implement
the Plan on behalf, and for the benefit, of the Liquidating Trust Beneficiaries, and to serve as a mechanism for
liquidating, converting to Cash and distributing the Liquidating Trust Assets in accordance with Treasury
Regulations section 301.7701-4(d), with no objective to continue or engage in the conduct of a trade or
business, except to the extent reasonably necessary to, and consistent with, the liquidating purpose of the
Liquidating Trust.

                1.3 Transfer of Liquidating Trust Assets. On the Effective Date, the Debtors shall transfer, for
the sole benefit of the Liquidating Trust Beneficiaries, pursuant to Bankruptcy Code sections 1123(a)(5)(B)
and 1123(b)(3)(B) and in accordance with the Plan and the Confirmation Order, the Liquidating Trust Assets
to the Liquidating Trust, free and clear of any and all liens, claims, encumbrances and interests (legal,
beneficial or


                                                        2




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                               Page 3 of 57




otherwise) of all other entities to the maximum extent contemplated by and permissible under Bankruptcy
Code section 1141(c); provided, however, that the Liquidating Trust Assets may be transferred subject to
certain liabilities, as provided in the Plan, Confirmation Order or as otherwise provided herein. On the
Effective Date, there shall be set aside out of the Liquidating Trust Assets the amount of Cash that was
reasonably determined by the Debtors and the Creditors’ Committee following consultation with the Equity
Committee prior to the Effective Date to be necessary to fund the activities of the Liquidating Trust, which
amount shall be Sixty Million Dollars ($60,000,000.00) (the “Funding”); provided, however, that the Funding
may be increased from time to time during the term of the Liquidating Trust upon the request of the
Liquidating Trustee and the approval of a Supermajority of the Trust Advisory Board. A “Supermajority”
shall mean the affirmative vote of seven (7) of the nine (9) members of the Trust Advisory Board (excluding
the Holdco Member); provided, however, that if the Trust Advisory Board is reduced to five (5) members
pursuant to Section 6.4(e), a “Supermajority” shall mean the affirmative vote of three (3) of the five (5)
members of the Trust Advisory Board. Twenty Million Dollars ($20,000,000.00) of the Funding (the
“Litigation Funding”) shall be allocated to the Litigation Subcommittee, with both the first Ten Million
Dollars ($10,000,000.00) of the Litigation Funding and the second Ten Million Dollars ($10,000,000.00) of
the Litigation Funding (the “Second Tranche”) to be used for the prosecution of the Recovery Claims (as
defined herein); provided, however, that, prior to the allocation and use of any portion of the Second Tranche,
the Litigation Subcommittee shall obtain the approval of the Trust Advisory Board as to the reasonable
expenditure of such funds; provided, further, that the Litigation Funding may be increased during the term of
the Liquidating Trust upon the request of the Litigation Subcommittee and the approval of a Supermajority of
the Trust Advisory Board, which approval may be granted or withheld by the Trust Advisory Board in its sole
and absolute discretion, and provided that any additional Litigation Funding that is approved shall be
deducted from any remaining portion of the Administrative Funding (as defined herein); provided, further,
that nothing herein shall preclude the Trust Advisory Board or the Litigation Subcommittee from seeking
additional financing from sources other than the Liquidating Trust Assets in the discharge of their fiduciary
duties; provided, further, that any portion of the Funding, including the Litigation Funding, that is not used to
fund the activities of the Liquidating Trust shall be distributed in accordance with Section 4.3 hereof. The
transfer of the Liquidating Trust Assets shall be exempt from any stamp, real estate transfer, mortgage
reporting, sales, use or other similar Tax, pursuant to section 1146(a) of the Bankruptcy Code. Upon delivery
of all Liquidating Trust Assets to the Liquidating Trust, the Debtors shall be discharged and released from all
liability with respect to the delivery of such distributions, and exculpated as provided in Section 41.8 of the
Plan. In connection with the receipt of the Liquidating Trust Assets, the Liquidating Trust shall acquire and
assume all of WMI’s rights and obligations pursuant to Section 2.4 of the Global Settlement Agreement, and
WMI shall have no further liability or obligations thereunder. The Liquidating Trust Assets and all other
property held from time to time by the Liquidating Trust under this Trust Agreement and any earnings,
including without limitation, interest, on any of the foregoing are to be applied by the Liquidating Trustee in
accordance with the terms hereof, the Plan and the


                                                        3




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                                 Page 4 of 57




Confirmation Order for the benefit of the Liquidating Trust Beneficiaries, and for no other party, subject to
the further covenants, conditions and terms hereinafter set forth.

                1.4 Appointment and Acceptance of Liquidating Trustee. As set forth in the Confirmation
Order, the members of the Trust Advisory Board hereby designate William C. Kosturos in connection with
the applicable provisions of the Delaware Statutory Trust Act, 12 Del. C. § 3801 et seq., as the same may
from time to time be amended, or any successor statute (the “Trust Act”) to serve as the initial Liquidating
Trustee under the Plan. The Liquidating Trustee shall be deemed to be appointed pursuant to Bankruptcy
Code section 1123(b)(3)(B). The Liquidating Trustee accepts the Liquidating Trust created by this Trust
Agreement and the grant, assignment, transfer, conveyance and delivery to the Liquidating Trustee, on behalf,
and for the benefit, of the Liquidating Trust Beneficiaries, by the Debtors of all of their respective right, title
and interest in the Liquidating Trust Assets, upon and subject to the terms and conditions set forth herein, in
the Plan and in the Confirmation Order. The Liquidating Trustee’s powers are exercisable solely in a
fiduciary capacity consistent with, and in furtherance of, the purpose of the Liquidating Trust and not
otherwise. The Liquidating Trustee shall have the authority to bind the Liquidating Trust within the
limitations set forth herein, but shall for all purposes hereunder be acting in the capacity as Liquidating
Trustee, and not individually.

                1.5 Liquidation of Liquidating Trust Assets. The Liquidating Trustee shall, in an expeditious
but commercially reasonable manner and subject to the provisions of the Plan (including, without limitation,
Section 31.14 of the Plan), the Confirmation Order and the other provisions of this Trust Agreement, liquidate
and convert to Cash the Liquidating Trust Assets, make timely distributions in accordance with the terms
hereof and the Plan and not unduly prolong the existence of the Liquidating Trust. The Liquidating Trustee
shall exercise reasonable business judgment and liquidate the Liquidating Trust Assets to maximize net
recoveries; provided, however, that the Liquidating Trustee shall be entitled to take into consideration the
risks, timing, and costs of potential actions in making determinations as to the maximization of recoveries and
the determinations and actions of the Liquidating Trustee shall in all cases be subject to the limitations
provided elsewhere herein. Subject to the terms of this Trust Agreement, such liquidations may be
accomplished through the prosecution, compromise and settlement, abandonment or dismissal of any or all
claims, rights or causes of action of the Liquidating Trust or through the sale or other disposition of the
Liquidating Trust Assets (in whole or in combination, and including the sale of any claims, rights or causes of
action of the Liquidating Trust). The Liquidating Trustee may incur any reasonable and necessary expenses
in connection with the liquidation and conversion of the Liquidating Trust Assets into Cash or in connection
with the administration of the Liquidating Trust and, to the extent that any Administrative Funding (as defined
herein) is available, such expenses shall first be deducted from the Administrative Funding.

                1.6 No Reversion to Debtors. In no event shall any part of the Liquidating Trust Assets revert
to or be distributed to any Debtor or Reorganized Debtor.


                                                         4




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                        5/7/2012
mm03-1212_8ke101.htm                                                                              Page 5 of 57




               1.7 Incidents of Ownership. Except as provided in Section 1.6 hereof, the Liquidating Trust
Beneficiaries shall be the sole beneficiaries of the Liquidating Trust and the Liquidating Trust Assets, and the
Liquidating Trustee shall retain only such incidents of ownership as are necessary to undertake the actions and
transactions authorized herein, in the Plan and in the Confirmation Order, including, but not limited to, those
powers set forth in Section 6.2 hereof.

                1.8 Privileges and Obligation to Respond to Ongoing Investigations. All Privileges shall be
transferred, assigned, and delivered to the Liquidating Trust, without waiver, and shall vest in the Liquidating
Trustee solely in its capacity as such (and any other individual whom the Liquidating Trustee, with the
consent of the Trust Advisory Board or the Litigation Subcommittee, as applicable, may designate, it being
understood that, as of the date of this Trust Agreement, the Liquidating Trustee shall designate the Trust
Advisory Board and the Litigation Subcommittee, solely in their capacities as such, as well as any other
individual designated in this Trust Agreement). Pursuant to Federal Rule of Evidence 502(d) (to the extent
Rule 502(d) is relevant notwithstanding the fact that the Debtors, the Liquidating Trustee, the FDIC Receiver
and JPMC are joint holders of certain attorney-client privileges, work product protections, or other immunities
or protections from disclosure), no Privileges shall be waived by disclosure to the Liquidating Trustee, the
Trust Advisory Board and/or the Litigation Subcommittee of the Debtors’ information subject to attorney-
client privileges, work product protections, or other immunities or protections from disclosure, or by
disclosure among the Debtors, the Liquidating Trustee, the Trust Advisory Board, the Litigation
Subcommittee, the FDIC Receiver, and/or JPMC of information that is subject to attorney-client privileges,
work product protections, or other immunities or protections from disclosure jointly held by the Debtors, the
FDIC Receiver, the Liquidating Trustee, the Trust Advisory Board, the Litigation Subcommittee and/or
JPMC. The Liquidating Trustee shall be obligated to respond, on behalf of the Debtors, to all Information
Demands. The FDIC Receiver and JPMC shall take reasonable steps to cooperate with the Liquidating
Trustee in responding to Information Demands, and such cooperation shall include, for example, taking all
steps necessary to maintain and avoid waiver of any and all Privileges (including, without limitation, any
Privileges that are shared jointly among or between any of the parties). The Liquidating Trustee, with the
consent of the Trust Advisory Board or the Litigation Subcommittee, as applicable, may waive Privileges that
are held solely by the Debtors and/or the Liquidating Trust, but not jointly held with the FDIC Receiver
and/or JPMC, in the event and to the extent the Liquidating Trustee, with the consent of the Trust Advisory
Board or the Litigation Subcommittee, as applicable, determines in good faith that doing so is in the best
interests of the Liquidating Trust and its beneficiaries. The Liquidating Trustee, the FDIC Receiver and
JPMC may disclose information that is subject to attorney-client privileges, work product protections, or other
immunities or protections from disclosure that are jointly held with the FDIC Receiver and/or JPMC only (i)
upon written permission from the Liquidating Trustee, the FDIC Receiver and JPMC, as the case may be; (ii)
pursuant to an order of a court of competent jurisdiction, subject to the procedure described in the next
sentence insofar as it applies; or (iii) as otherwise required by law, subject to the procedure


                                                       5




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                     5/7/2012
mm03-1212_8ke101.htm                                                                              Page 6 of 57




described in the next sentence insofar as it applies. If the Liquidating Trustee, the Trust Advisory Board, the
Litigation Subcommittee, the FDIC Receiver or JPMC receives a request from a third party to disclose
information that is subject to attorney-client privileges, work product protections, or other immunities or
protections from disclosure that are jointly held with the Liquidating Trustee, the Trust Advisory Board, the
Litigation Subcommittee, the FDIC Receiver and/or JPMC, the party or parties who receives such request will
(w) pursue all reasonable steps to maintain the applicable privileges or protections from disclosure, including,
if necessary, to maintain the privileges or protections from disclosure by seeking a protective order against
and/or otherwise objecting to the production of such material, (x) notify the Liquidating Trustee, the Trust
Advisory Board, the Litigation Subcommittee, the FDIC Receiver and/or JPMC, as the case may be, (y) allow
the Liquidating Trustee, the Trust Advisory Board, the Litigation Subcommittee, the FDIC Receiver and/or
JPMC, as the case may be, reasonable time under the circumstances to seek a protective order against and/or
otherwise object to the production of such material, and (z) unless required by law, not disclose the materials
in question unless and until any objection raised by the Liquidating Trustee, the Trust Advisory Board, the
Litigation Subcommittee, the FDIC Receiver and/or JPMC is resolved in favor of disclosure.

                1.9 Liquidating Trustee’s Administration and Rights with Respect to Runoff Notes. Until such
time as any Runoff Notes that are held by the Liquidating Trust are distributed to any Liquidating Trust
Beneficiaries entitled thereto in accordance with the Plan, the Liquidating Trustee shall (i) not sell, convey,
dispose or otherwise transfer the Runoff Notes except as expressly provided for in the Plan and (ii) exercise
any remedies available to Holders (as defined in the Indenture) under the Indenture or any Security Document
(as defined in the Indenture) as the Liquidating Trustee deems necessary and advisable solely to protect the
interests of such Liquidating Trust Beneficiaries.

                                                 ARTICLE II

                                LIQUIDATING TRUST BENEFICIARIES

                 2.1 Conflicting Claims. If any conflicting claims or demands are made or asserted with respect
to a Liquidating Trust Interest, the Liquidating Trustee shall be entitled, at his sole election, to refuse to
comply with any such conflicting claims or demands. In so refusing, the Liquidating Trustee, at his sole
election, may elect to make no payment or distribution with respect to the Liquidating Trust Interest subject to
the claims or demands involved, or any part thereof, and the Liquidating Trustee shall refer such conflicting
claims or demands to the Bankruptcy Court, which shall have exclusive jurisdiction over resolution of such
conflicting claims or demands. In so doing, the Liquidating Trustee shall not be or become liable to any party
for its refusal to comply with any of such conflicting claims or demands. The Liquidating Trustee shall be
entitled to refuse to act until either (i) the rights of the adverse claimants have been adjudicated by a Final
Order of the Bankruptcy Court (or such other court of proper jurisdiction) or (ii) all differences have been
resolved by a written agreement among all


                                                       6




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                     5/7/2012
mm03-1212_8ke101.htm                                                                                Page 7 of 57




of such parties and the Liquidating Trustee, which agreement shall include a complete release of the
Liquidating Trust and the Liquidating Trustee (the occurrence of either (i) or (ii) in this Section 2.1 being
referred to as a “Dispute Resolution”). Promptly after a Dispute Resolution is reached, the Liquidating
Trustee shall transfer the payments and distributions, if any, together with any interest thereon to be paid in
accordance with Section 4.6 hereof, in accordance with the terms of such Dispute Resolution. Any payment
of any interest or income should be net of any taxes attributable thereto in accordance with Section 5.4.

                 2.2 Rights of Liquidating Trust Beneficiaries. Each Liquidating Trust Beneficiary shall be
entitled to participate in the rights and benefits due to a Liquidating Trust Beneficiary hereunder according to
the terms of its Liquidating Trust Interest. The interest of a Liquidating Trust Beneficiary is hereby declared
and shall be in all respects personal property. Except as expressly provided hereunder, a Liquidating Trust
Beneficiary shall have no title to, right to, possession of, management of or control of the Liquidating Trust or
the Liquidating Trust Assets or to any right to call for a partition or division of such assets or to require an
accounting. No surviving spouse, heir or devisee of any deceased Liquidating Trust Beneficiary shall have
any right of dower, homestead or inheritance, or of partition, or any other right, statutory or otherwise, in the
Liquidating Trust Assets, but the whole title to the Liquidating Trust Assets shall be vested in the Liquidating
Trustee and the sole interest of the Liquidating Trust Beneficiaries shall be the rights and benefits given to
such person under this Trust Agreement and the Plan.

                2.3 Evidence of Liquidating Trust Interest. Ownership of a Liquidating Trust Interest in the
Liquidating Trust will be evidenced by the recording of such ownership in an electronic book-entry system
(the “Book Entry System”) maintained either by the Liquidating Trust or an agent of the Liquidating Trust. A
Liquidating Trust Beneficiary shall be deemed the “holder of record” (hereinafter “holder”) of such
Liquidating Trust Beneficiary’s Liquidating Trust Interest(s) for purposes of all applicable United States
federal and state laws, rules and regulations. The Liquidating Trustee shall, upon the written request of a
holder of a Liquidating Trust Interest, provide reasonably adequate documentary evidence of such holder’s
Liquidating Trust Interest, as indicated in the Book Entry System. The expense of providing such
documentation shall be borne by the requesting holder.

               2.4 Transfers of Liquidating Trust Interests.

                        (a) General. Liquidating Trust Interests shall not be transferable or assignable except
by will, intestate succession or operation of law.

                        (b) Book Entry System. Pursuant to the Book Entry System, the Liquidating Trust shall
maintain, or cause the agent of the Liquidating Trust to maintain, a register (which may be electronic) setting
forth the names and addresses of the Liquidating Trust Beneficiaries, and the amount and class of their
Liquidating Trust Interests from time to time. Any transfer or assignment of a Liquidating Trust Interest by
will, intestate succession or operation of law shall not be effective unless and until such


                                                        7




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                               Page 8 of 57




transfer or assignment is recorded in the Book Entry System, which shall be completed as soon as
practicable. Subject to Section 2.4(d), the entries in the Book Entry System shall be conclusive absent
manifest error, and the Liquidating Trust and the Liquidating Trustee shall treat each person whose name is
recorded in the Book Entry System pursuant to the terms hereof as the owner of Liquidating Trust Interests
indicated therein for all purposes of this Trust Agreement, notwithstanding notice to the contrary.

                         (c) Registration. If the Liquidating Trustee, with the consent of the Trust Advisory
Board and upon advice of counsel, determines that any class of Liquidating Trust Interests may be subject to
registration pursuant to section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
the Liquidating Trustee shall pursue relief from such registration by obtaining either an exemptive order, a no-
action letter or an interpretive letter from the Securities and Exchange Commission or its staff or, absent its
ability to achieve that objective or in lieu thereof, shall register such class pursuant to section 12 of such
statute (it being understood and agreed that the Liquidating Trustee with the consent of the Trust Advisory
Board shall be authorized, among other things, to register such class and to seek relief from one or more of the
requirements then applicable subsequent to such registration and to de-register such class). To the extent that
any Administrative Funding is available, any expenses that are associated with such application for relief
and/or registration shall first be deducted from the Administrative Funding.

                         (d) Further Limitations on Transfer. Notwithstanding any other provision to the
contrary, the Liquidating Trustee may disregard any purported transfer or assignment of Liquidating Trust
Interests by will, intestate succession or operation of law if sufficient necessary information (as reasonably
determined by the Liquidating Trustee), including applicable Tax-related information, is not provided by such
purported transferee or assignee to the Liquidating Trustee.

                 2.5 Limited Liability. No provision of this Trust Agreement, the Plan or the Confirmation
Order, and no mere enumeration herein of the rights or privileges of any Liquidating Trust Beneficiary, shall
give rise to any liability of such Liquidating Trust Beneficiary solely in its capacity as such, whether such
liability is asserted by any Debtor, by creditors, employees, or equity interest holders of any Debtor, or by any
other Person. Liquidating Trust Beneficiaries are deemed to receive the Liquidating Trust Assets in
accordance with the provisions of this Trust Agreement, the Plan and the Confirmation Order in exchange for
their Allowed Claims or Equity Interests, as applicable, without further obligation or liability of any kind, but
subject to the provisions of this Trust Agreement.


                                                        8




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                                Page 9 of 57




                                                 ARTICLE III

                     DURATION AND TERMINATION OF LIQUIDATING TRUST

               3.1 Duration. The Liquidating Trust shall become effective upon the Effective Date of the
Plan and shall remain and continue in full force and effect until dissolved as provided for in Section 27.14(d)
of the Plan.

                 3.2 Dissolution of the Liquidating Trust. The Liquidating Trustee and the Liquidating Trust
shall be discharged or dissolved, as the case may be, on the earlier to occur of (i) all of the Liquidating Trust
Assets having been distributed pursuant to the Plan and this Trust Agreement, (ii) the Liquidating Trustee
having determined, with the consent of the Trust Advisory Board, that the administration of any remaining
Liquidating Trust Assets is not likely to yield sufficient additional Liquidating Trust proceeds to justify
further pursuit, or (iii) all distributions required to be made by the Liquidating Trustee under the Plan and this
Trust Agreement having been made; provided, however, that in no event shall the Liquidating Trust be
dissolved later than three (3) years from the Effective Date unless the Bankruptcy Court, upon motion within
the six-month period prior to the third (3rd) anniversary (or within the six-month period prior to the end of
any extension period), determines that a fixed period extension (not to exceed three (3) years, together with
any prior extensions, without a favorable private letter ruling from the IRS or an opinion of counsel
satisfactory to the Liquidating Trustee and the Trust Advisory Board that any further extension would not
adversely affect the status of the trust as a liquidating trust for United States federal income tax purposes) is
necessary to facilitate or complete the recovery and liquidation of the Liquidating Trust Assets. If at any time
the Liquidating Trustee determines, in reliance upon such Trust Professionals as the Liquidating Trustee may
retain, that the expense of administering the Liquidating Trust so as to make a final distribution to the
Liquidating Trust Beneficiaries is likely to exceed the value of the assets remaining in the Liquidating Trust,
the Liquidating Trustee may apply to the Bankruptcy Court for authority to (i) reserve any amount necessary
to dissolve the Liquidating Trust, (ii) donate any balance to a charitable organization (A) of the type described
in section 501(c)(3) of the IRC, (B) exempt from United States federal income tax under section 501(a) of the
IRC, (C) that is not a “private foundation”, as defined in section 509(a) of the IRC, and (D) that is unrelated to
the Debtors, the Reorganized Debtors, the Liquidating Trust, and any insider of the Liquidating Trustee, and
(iii) dissolve the Liquidating Trust. Upon receipt of such authority from the Bankruptcy Court, the
Liquidating Trustee shall (X) notify each Liquidating Trust Beneficiary, (Y) file a Certificate of Cancellation
with the Secretary of State of the State of Delaware and (Z) provide a copy of the evidence of such
cancellation to the Resident Trustee.

                3.3 Continuance of Liquidating Trust for Winding Up. After the dissolution of the Liquidating
Trust and solely for the purpose of liquidating and winding up the affairs of the Liquidating Trust, the
Liquidating Trustee shall continue to act as such until its duties have been fully performed. Upon distribution
of all the Liquidating Trust Assets, the Liquidating Trustee shall retain the books, records and files that shall


                                                        9




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                              Page 10 of 57




have been delivered to or created by the Liquidating Trustee. At the Liquidating Trustee’s discretion, all of
such records and documents may be destroyed at any time following the date that is six (6) years after the
final distribution of the Liquidating Trust Assets, subject to any joint prosecution and common interests
agreement(s) to which the Liquidating Trustee may be party.

                                                 ARTICLE IV

                             ADMINISTRATION OF LIQUIDATING TRUST

                4.1 Payment of Claims, Expenses and Liabilities. Subject to the Budget (as defined below)
from time to time approved by the Trust Advisory Board in accordance with Section 4.14(b) hereof, and
subject to the approval of the Bankruptcy Court in accordance with Sections 6.4(m), 6.5(k), 6.8(b), 6.11(c)
and 7.7, and except as otherwise provided herein, the Liquidating Trustee shall use the Funding (i) to pay
reasonable costs and expenses of the Liquidating Trust that are incurred (including, but not limited to, the
costs and expenses associated with the administration of the Disputed Equity Escrow (excluding any Taxes),
any Taxes imposed on the Liquidating Trust, the actual reasonable out-of-pocket fees and expenses incurred
by Trust Professionals in connection with the administration and liquidation of the Liquidating Trust Assets,
as provided in Section 6.8 hereof, and the preservation of books and records of the Liquidating Trust); (ii) to
satisfy other obligations or other liabilities incurred or assumed by the Liquidating Trust (or to which the
Liquidating Trust Assets are otherwise subject) in accordance with the Plan, the Confirmation Order, the
Global Settlement Agreement or this Trust Agreement, including fees and costs incurred in connection with
the protection, preservation, liquidation and distribution of the Liquidating Trust Assets and the costs of
investigating, prosecuting, resolving and/or settling any Claims; (iii) as reasonably necessary to meet
contingent liabilities and to maintain the value of the Liquidating Trust Assets during liquidation, (iv) to
satisfy any other obligations of the Liquidating Trust expressly set forth in the Plan, this Trust Agreement, the
Confirmation Order, and the Global Settlement Agreement.

                4.2 BB Liquidating Trust Interests. On the Effective Date, the Liquidating Trustee shall
immediately distribute the funds on account of the BB Liquidating Trust Interests, subject to consensual
release by the parties pursuant to Section 2.4 of the Global Settlement Agreement of such funds from the tax
escrow account.

               4.3 Distributions.

                        (a) Generally. Subject to Section 4.4(b) hereof, the Liquidating Trustee is required to
distribute to the Liquidating Trust Beneficiaries on account of their Liquidating Trust Interests, on each
Distribution Date (as defined below) all unrestricted Cash then on hand (including any Cash received from the
Debtors on the Effective Date, and treating any permissible investment as Cash for purposes of this Section
4.3), except (i) the Funding, (ii) such other amounts as are allocable to or retained


                                                       10




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                              Page 11 of 57




on account of Disputed Claims in accordance with Section 26.3 of the Plan, and (iii) after taking into account
the Funding, such additional amounts (A) as are reasonably necessary to meet contingent liabilities and to
maintain the value of the Liquidating Trust Assets pending their liquidation during the term of the Liquidating
Trust, (B) as are necessary to pay reasonably incurred or anticipated expenses (including, but not limited to,
any Taxes imposed on or payable by the Debtors or the Liquidating Trust or in respect of the Liquidating
Trust Assets), or (C) as are necessary to satisfy other liabilities incurred or anticipated by the Liquidating
Trust in accordance with the Plan, the Global Settlement Agreement, or this Trust Agreement; provided, that
the amounts listed in clause (iii) shall be subject to the approval of a Supermajority of the Trust Advisory
Board; provided, further, that the Liquidating Trustee shall not be required to make a distribution pursuant to
this Section 4.3 if the aggregate, net amount of unrestricted Cash available for distribution (taking into
account the above listed exclusions) is such as would make the distribution impracticable as reasonably
determined by the Liquidating Trustee, with the consent of the Trust Advisory Board, in accordance with
applicable law, and so long as such aggregate amount is less than Twenty-Five Million Dollars
($25,000,000.00); and provided, further, that the Liquidating Trustee, with consent of the Trust Advisory
Board, may decide to forego the first quarterly distribution to those Liquidating Trust Beneficiaries with
respect to which the Liquidating Trustee, in its reasonable judgment, is not administratively prepared to make
such distribution, in which case, such distribution shall be made to such holders as soon as practicable after
the Liquidating Trustee is administratively prepared to do so. “Distribution Date” means the 1st day of the
second month in each fiscal quarter during the term of the Liquidating Trust or such other dates that the
Liquidating Trustee determines, in consultation with the Trust Advisory Board, are appropriate from time to
time; provided, however, that there shall be at least one such date in each fiscal quarter during the term of the
Liquidating Trust.

                       (b) Payment of Distributions. Subject to Section 4.2, each Liquidating Trust
Beneficiary’s share of the Liquidating Trust Interests as determined pursuant to the Plan (including any Cash
to be received on account of any Liquidating Trust Interests) shall be allocated and distributed, and the
Liquidating Trust Assets shall be allocated and distributed, in accordance with Article XXXI of the Plan and
Annex C hereto. Any distribution that is to be made to a Liquidating Trust Beneficiary who elected to forego
fifty percent (50%) of such Liquidating Trust Beneficiary’s Litigation Proceeds Interest shall be adjusted as
required pursuant to Sections 6.2(b), 7.2(b), 16.2(b)(ii), 18.2(b), 19.1(b) and 20.2 of the Plan.

                        (c) De Minimis Distributions. No Cash payment shall be made to any holder of a
Liquidating Trust Interest until such time, if ever, as the amount payable thereto, in any distribution from the
Liquidating Trust, is equal to or greater than ten dollars ($10.00). Any holder of a Liquidating Trust Interest
on account of which the amount of Cash to be distributed pursuant to any distribution from the Liquidating
Trust is less than ten dollars ($10.00) shall be deemed to have no claim for such distribution against the
Debtors, the Reorganized Debtors, the Liquidating Trust or the Liquidating Trust Assets. Subject to Section
4.6 hereof, any Cash not distributed pursuant to this


                                                       11




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                              Page 12 of 57




Section 4.3 shall be the property of the Liquidating Trust free of any restrictions thereon, and shall be
available for distribution to the other Liquidating Trust Beneficiaries, in accordance with the Plan and this
Trust Agreement.

                        (d) Runoff Notes. To the extent the Liquidating Trust Assets include Runoff Notes that
are not allocable to the Liquidating Trust Claims Reserve, the Liquidating Trustee shall distribute such Runoff
Notes in accordance with Section 31.14 of the Plan.


               4.4 Undeliverable Property.

                        (a) Holding of Undeliverable Distributions: For purposes of this Trust Agreement, an
“undeliverable” distribution shall include, without limitation, a check that is sent to a holder in respect of a
distribution to such holder, which check has not been negotiated within six (6) months following the date on
which such check was issued. Subject to Section 4.4(b), if any distribution to the holder of a Liquidating
Trust Interest is undeliverable, no further distribution shall be made to such holder unless and until the
Liquidating Trustee (or its duly authorized agent) is notified, in writing, of such holder’s then-current
address. Undeliverable distributions shall remain in the possession of the Liquidating Trustee (or its duly
authorized agent) until such time as a distribution becomes deliverable or as set forth in Section 4.4(b)
below. All Entities ultimately receiving an undeliverable distribution shall not be entitled to any interest or
other accruals of any kind on account of the delay in payment resulting from the undeliverable status of such
distribution. Except as required by law, the Liquidating Trustee (or its duly authorized agent) shall not be
required to attempt to locate any holder of a Liquidating Trust Interest.

                         (b) Failure to Claim Undeliverable Distributions: If (i) a check is sent to a holder in
respect of a distribution and such check is not negotiated within six (6) months following the date on which
the check was issued, or (ii) any other form of distribution to a holder is otherwise undeliverable, the
Liquidating Trustee (or its duly authorized agent) shall, no later than seven (7) months after the sending of the
un-negotiated check or other form of undeliverable distribution, send a written notice (a “Missing Holder
Notice”) to such holder at the address shown on the Book Entry System with respect to such holder. The
Missing Holder Notice shall state that (i) the holder has been sent a check or other form of distribution that
has not yet been negotiated or is otherwise undeliverable, (ii) no further distributions will be made to such
holder unless and until the Liquidating Trustee (or its duly authorized agent) is notified, in writing, of such
holder’s then-current address, and (iii) that unless such holder notifies the Liquidating Trustee (or its duly
authorized agent) of the holder’s then-current address within thirty (30) days of the date of the Missing Holder
Notice, such holder shall have its entitlement to such undeliverable distribution and the Liquidating Trust
Interest or Interests to which such undeliverable distribution relates cancelled and shall be forever barred from
asserting any entitlement with respect thereto pursuant to the Plan, this Trust Agreement or otherwise against
the Debtors, the Reorganized Debtors, the Liquidating


                                                       12




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                                Page 13 of 57




Trust, or their respective property. In such case, any consideration held for distribution on account of such
Liquidating Trust Interest(s) shall revert to the Liquidating Trustee for redistribution to other holders of
Liquidating Trust Interests in accordance with the terms and provisions of this Trust Agreement, the Plan and
the Confirmation Order.

               4.5 Interest on Liquidating Trust Interests. As set forth in the Plan, interest shall not accrue
and be paid on the Liquidating Trust Interests themselves, but only with respect to and to the extent provided
in the Plan with respect to an Allowed Claim (“Interest”). Interest may, as an incremental adjustment on the
maximum amount the Liquidating Trust distributes in respect of a Liquidating Trust Interest, accrue up to and
including the date of final payment in full of the Allowed Claim related to the Liquidating Trust Interest as
provided in the Plan.

               4.6 Setoffs. The Liquidating Trustee may, pursuant to applicable bankruptcy or non-
bankruptcy law, set off against any Liquidating Trust Interest and the distributions to be made pursuant to the
Plan on account thereof (before any distribution is made on account of such Liquidating Trust Interest by the
Liquidating Trustee), the claims, rights, and causes of action of any nature that one or more of the Debtors,
Debtors in Possession, the Liquidating Trustee or the Reorganized Debtors may hold against the holder of
such Allowed Claim; provided, however, that neither the failure to effect such a setoff nor the allowance of
any Claim hereunder shall constitute a waiver or release by the Debtors, Debtors in Possession, the
Liquidating Trustee or the Reorganized Debtors of any such claims, rights, and causes of action that the
Debtors, Debtors in Possession, the Liquidating Trustee or the Reorganized Debtors may possess against such
holder; and, provided, further, that nothing contained herein is intended to limit the ability of any Liquidating
Trust Beneficiary to effectuate rights of setoff or recoupment preserved or permitted by the provisions of
sections 553, 555, 559, or 560 of the Bankruptcy Code or pursuant to the common law right of recoupment.

               4.7 Distributions After the Effective Date. Distributions made after the Effective Date to
holders of Liquidating Trust Interests on account of Claims that are not Allowed Claims as of the Effective
Date, but which later become Allowed Claims, shall be deemed to have been made in accordance with the
terms and provisions of Article XXXI of the Plan.

              4.8 Compliance with Laws. Any and all distributions of Liquidating Trust Assets shall be in
compliance with applicable laws, including but not limited to, applicable federal and state tax and securities
laws.

               4.9 Fiscal Year. Except for the first and last years of the Liquidating Trust, the fiscal year of
the Liquidating Trust shall be the calendar year. For the first and last years of the Liquidating Trust, the fiscal
year of the Liquidating Trust shall be such portion of the calendar year that the Liquidating Trust is in
existence.

               4.10 Books and Records. The Liquidating Trustee shall retain and preserve the Debtors’
books, records and files that shall have been delivered to or created


                                                        13




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                        5/7/2012
mm03-1212_8ke101.htm                                                                             Page 14 of 57




by the Liquidating Trustee. Subject to Section 3.3 hereof, the Liquidating Trustee shall maintain, in respect of
the Liquidating Trust and the Liquidating Trust Beneficiaries and all others to receive distributions under this
Trust Agreement, books and records relating to the assets and the income of the Liquidating Trust and the
payment of expenses of, liabilities of, and claims against or assumed by, the Liquidating Trust and the
Liquidating Trustee, in such detail and for such period of time as may be necessary to enable it to make full
and proper reports in respect thereof in accordance with the provisions of this Trust Agreement and applicable
provisions of law, including but not limited to applicable Tax, securities and other federal and state
laws. Except as otherwise provided herein or in the Plan, nothing in this Trust Agreement requires the
Liquidating Trustee to file any accounting or seek approval of any court with respect to the administration of
the Liquidating Trust, or as a condition for making any payment or distribution out of the Liquidating Trust
Assets. The Liquidating Trustee shall provide any member of the Trust Advisory Board with access to such
books and records during normal business hours as may be reasonably requested with five (5) days’ advance
notice. Liquidating Trust Beneficiaries shall have the right upon thirty (30) days’ prior written notice
delivered to the Liquidating Trustee to inspect such books and records; provided, that, if so requested, all
costs associated with such inspection shall be paid in advance by such requesting Liquidating Trust
Beneficiary and such Liquidating Trust Beneficiary shall have entered into a confidentiality agreement
reasonably satisfactory in form and substance to the Liquidating Trustee.

                4.11 Cash Payments. Subject to Section 26.3 of the Plan and Section 4.3(d) hereof, all
distributions required to be made by the Liquidating Trustee to the Liquidating Trust Beneficiaries shall be
made in Cash denominated in United States dollars by checks drawn on a domestic bank selected by the
Liquidating Trustee or, at the option of the Liquidating Trustee, by wire transfer from a domestic bank
selected by the Liquidating Trustee or as otherwise required or provided in applicable agreements; provided,
however, that Cash payments to foreign holders of Liquidating Trust Interests may be made, at the option of
the Liquidating Trustee, in such funds as and by such means as are necessary or customary in a particular
foreign jurisdiction.

                4.12 Insurance. The Liquidating Trust shall maintain customary insurance coverage for the
protection of the Liquidating Trustee, the members of the Trust Advisory Board, employees and any such
other persons serving as administrators and overseers of the Liquidating Trust on and after the Effective
Date. The Liquidating Trustee also may obtain insurance coverage it deems necessary and appropriate with
respect to real and personal property which may become Liquidating Trust Assets, if any.

                4.13 Disputes. To the extent a dispute arises between the Liquidating Trustee, the Trust
Advisory Board and/or the Litigation Subcommittee concerning the performance of any of the powers, duties,
and/or obligations herein, the Liquidating Trustee, the Trust Advisory Board or the Litigation Subcommittee
may file a motion and/or other pleadings with the Bankruptcy Court and obtain advice and guidance or such
other relief as may be appropriate concerning a resolution of the matter(s) in dispute between the parties. In
the event of a dispute, the Liquidating Trustee, the Trust


                                                      14




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                     5/7/2012
mm03-1212_8ke101.htm                                                                              Page 15 of 57




Advisory Board and the Litigation Subcommittee, as applicable, shall have the right to engage legal counsel
to advise it with respect to the matter(s) in dispute and the reasonable fees and expenses of such legal counsel
shall be reimbursed by the Liquidating Trustee from the Funding (excluding the Litigation Funding, the
“Administrative Funding”)) or, in the event the Administrative Funding has been spent, any other unrestricted
Cash in the Liquidating Trust, subject to the approval of a Supermajority of the Trust Advisory Board and
subject to Section 7.6 hereof.

               4.14 Reports.

                        (a) The Liquidating Trustee shall deliver reports to members of the Trust Advisory
Board not later than thirty (30) days following the end of each fiscal quarter. Such reports shall specify in
reasonable detail (i) the status of any Causes of Action, Claims and litigation involving the Liquidating Trust
or the Liquidating Trust Assets, including, without limitation, Avoidance Actions, including any settlements
entered into by the Liquidating Trust, (ii) the costs and expenses of the Liquidating Trust that are incurred
(including, but not limited to, any Taxes imposed on the Liquidating Trust or actual reasonable out-of-pocket
fees and expenses incurred by Trust Professionals in connection with the administration and liquidation of the
Liquidating Trust Assets and preservation of books and records as provided in Section 4.10 hereof) during the
preceding fiscal quarter and the remaining amount (if any) of the Administrative Funding and the Litigation
Funding, (iii) the amounts listed in clause (ii) incurred since the Effective Date, (iv) the amount of Cash and
other assets received by the Liquidating Trust during the prior fiscal quarter, (v) the Liquidating Trustee’s
estimate as of the end of the most recent fiscal quarter of the uncollected Tax Refunds and all other
Liquidating Trust Assets, (vi) the aggregate amount of Cash and other assets received by the Liquidating
Trust since the Effective Date, (vii) the calculation of the estimated amount of the Cash and other assets to be
distributed on the next Distribution Date, including any Cash on hand that is not to be distributed pursuant to
Section 4.3(a) above, (viii) the aggregate amount of distributions from the Liquidating Trust to the
Liquidating Trust Beneficiaries since the Effective Date, and (ix) such other information as the Trust
Advisory Board or the Litigation Subcommittee may reasonably request from time to time. The Liquidating
Trustee shall also timely prepare, file and distribute such additional statements, reports and submissions (A)
as may be necessary to cause the Liquidating Trust and the Liquidating Trustee to be in compliance with
applicable law or (B) as may be otherwise reasonably requested from time to time by the Trust Advisory
Board.

                        (b) The Liquidating Trustee shall prepare and submit to the Trust Advisory Board (or,
pursuant to Section 6.5(c)(z), the Litigation Subcommittee, as applicable) for approval an annual plan and
budget at least thirty (30) days prior to the commencement of each fiscal year of the Liquidating Trust;
provided, however, that the first such report shall be submitted no later than forty-five (45) days after the
Effective Date of the Plan. Such annual plan and budget shall set forth in reasonable detail: (i) the
Liquidating Trustee’s anticipated actions to administer and liquidate the Liquidating Trust Assets; and (ii) the
anticipated expenses, including the expenses of Trust


                                                       15




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                               Page 16 of 57




Professionals, associated with conducting the affairs of the Liquidating Trust. Such annual plan and budget
shall be updated and submitted to the Trust Advisory Board (or, pursuant to Section 6.5(c)(z), the Litigation
Subcommittee) for review and approval on a quarterly basis, and each such quarterly update shall reflect the
differences between the anticipated actions described in the annual report and actual operations of the
Liquidating Trust to date. Any such annual plan and budget as approved by the Trust Advisory Board (or,
pursuant to Section 6.5(c)(z), the Litigation Subcommittee) is referred to herein as the “Budget”. All actions
by the Liquidating Trustee must be substantially consistent with the then current Budget, provided that the
Liquidating Trustee may take action outside the Budget with the prior approval of the Trust Advisory Board
(or the Litigation Subcommittee with respect to Section 6.5(c)(z)).

                4.15 Until such time as the Liquidating Trust is dissolved in accordance with Section 27.14(d)
of the Plan (or otherwise in accordance with this Agreement), the Liquidating Trust shall file with (or furnish
to, as the case may be) the Securities and Exchange Commission (the “SEC”) such periodic reports as the
Liquidating Trust is required to file pursuant to the Exchange Act. In addition, until the Chapter 11 Cases are
closed, the Liquidating Trust shall file Post-Confirmation Quarterly Summary Reports for each of the Chapter
11 Cases with the Bankruptcy Court and, thereafter, and until such time as the Liquidating Trust is dissolved
in accordance with Section 27.14(d) of the Plan (or otherwise in accordance with this Agreement), the
Liquidating Trust shall file with (or furnish to, as the case may be) the SEC or otherwise make available to the
Liquidating Trust Beneficiaries quarterly reports that are substantially similar to such Post-Confirmation
Quarterly Summary Reports.

                                                  ARTICLE V

                                               TAX MATTERS

               5.1 Liquidating Trustee’s Tax Power for Debtors.

                       (a) For all taxable periods ended on or before December 31, 2009, the Liquidating
Trustee shall have full and exclusive authority and responsibility in respect of all Taxes of the Debtors
(including, without limitation, as the common parent or other agent of any consolidated, combined or unitary
Tax group of which the Debtors were the agent), to the same extent as if the Liquidating Trustee were the
Debtors. Without limiting the foregoing, each of the Debtors shall execute, on or prior to the Effective Date,
a power of attorney authorizing the Liquidating Trustee to correspond with any Tax authority on behalf of
such Debtor and to sign, collect, negotiate, settle, and administer Tax payments and Tax returns.

                       (b) In furtherance of the transfer of the Liquidating Trust Assets to the Liquidating
Trust on the Effective Date, the Liquidating Trust shall be entitled to all Tax Refunds of the Debtors (and the
Liquidating Trust shall bear responsibility for (i) all Tax liabilities of the Debtors for taxable years ended on
or before December 31, 2009, to the extent not discharged by the Plan or provided for payment in


                                                        16




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                              Page 17 of 57




the Plan or the Global Settlement Agreement and (ii) WMI’s obligations pursuant to Section 2.4 of the Global
Settlement Agreement), it being understood that the Liquidating Trustee only shall have whatever rights the
Debtors have pursuant to the terms of the Global Settlement Agreement, and the Liquidating Trustee shall be
contractually bound to all restrictions in the Global Settlement Agreement with respect to Tax filings.

                        (c) Following the Effective Date, the Liquidating Trustee shall prepare and file (or
cause to be prepared and filed), on behalf of the Debtors, all Tax Returns required to be filed or that the
Liquidating Trustee otherwise deems appropriate, including the filing of amended Tax Returns or requests for
refunds for all taxable periods ended on or before December 31, 2009.

                5.2 Liquidating Trust Assets Treated as Owned by Liquidating Trust Beneficiaries. For all
United States federal income tax purposes, all parties (including, without limitation, the Debtors, the
Reorganized Debtors, the Liquidating Trustee, and the Liquidating Trust Beneficiaries) shall treat the transfer
of the Liquidating Trust Assets to the Liquidating Trust as (1) a transfer of the Liquidating Trust Assets
(subject to any obligations relating to those assets) directly to the Liquidating Trust Beneficiaries and, to the
extent Liquidating Trust Assets are allocable to Disputed Claims, to the Liquidating Trust Claims Reserve,
followed by (2) the transfer by such beneficiaries to the Liquidating Trust of the Liquidating Trust Assets
(other than the Liquidating Trust Assets allocable to the Liquidating Trust Claims Reserve) in exchange for
Liquidating Trust Interests. Accordingly, the Liquidating Trust Beneficiaries shall be treated for United
States federal income tax purposes as the grantors and owners of their respective share of the Liquidating
Trust Assets (other than such Liquidating Trust Assets as are allocable to the Liquidating Trust Claims
Reserve, discussed below). The foregoing treatment shall also apply, to the extent permitted by applicable
law, for state and local income tax purposes.

               5.3 Tax Reporting.

                        (a) The Liquidating Trustee shall file Tax Returns for the Liquidating Trust treating the
Liquidating Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a) and in accordance with
this Article V. The Liquidating Trustee also will annually send to each holder of a Liquidating Trust Interest
a separate statement regarding the receipts and expenditures of the Liquidating Trust as relevant for United
States federal income tax purposes and will instruct all such holders to use such information in preparing their
United States federal income tax returns or to forward the appropriate information to such holder’s underlying
beneficial holders with instructions to utilize such information in preparing their United States federal income
tax returns. The Liquidating Trustee shall also file (or cause to be filed) any other statement, return or
disclosure relating to the Liquidating Trust that is required by any governmental unit.

                      (b) On or before the Effective Date, the Debtors shall provide the Liquidating Trustee
with a good-faith valuation of the Tax Refunds as of the Effective Date or shall otherwise arrange for such a
valuation to be provided to the Liquidating


                                                       17




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                               Page 18 of 57




Trustee as soon as practicable after the Effective Date by such third party professionals as the Debtors deem
appropriate. The Liquidating Trustee, in consultation with the Trust Advisory Board, will then in good faith
value all other Liquidating Trust Assets, and shall make all such values (including the Tax Refund values)
publicly available from time to time (by posting on a website or otherwise), to the extent relevant, and such
values shall be used consistently by all parties to the Liquidating Trust (including, without limitation, the
Debtors, the Liquidating Trustee, and Liquidating Trust Beneficiaries) for all United States federal income tax
purposes.

                        (c) Allocations of Liquidating Trust taxable income among the Liquidating Trust
Beneficiaries (other than taxable income allocable to the Liquidating Trust Claims Reserve) shall be
determined by reference to the manner in which an amount of Cash representing such taxable income would
be distributed (were such cash permitted to be distributed at such time) if, immediately prior to such deemed
distribution, the Liquidating Trust had distributed all its assets (valued at their tax book value, and other than
assets allocable to the Liquidating Trust Claims Reserve) to the holders of the Liquidating Trust Interests,
adjusted for prior taxable income and loss and taking into account all prior and concurrent distributions from
the Liquidating Trust. Similarly, taxable loss of the Liquidating Trust shall be allocated by reference to the
manner in which an economic loss would be borne immediately after a hypothetical liquidating distribution of
the remaining Liquidating Trust Assets. The tax book value of the Liquidating Trust Assets for purposes of
this Section 5.3(c) shall equal their fair market value on the Effective Date, adjusted in accordance with tax
accounting principles prescribed by the IRC, the applicable Treasury Regulations, and other applicable
administrative and judicial authorities and pronouncements.

                       (d) Subject to definitive guidance from the IRS or a court of competent jurisdiction to
the contrary (including the receipt by the Liquidating Trustee of a private letter ruling if the Liquidating
Trustee so requests one, or the receipt of an adverse determination by the IRS upon audit if not contested by
the Liquidating Trustee), the Liquidating Trustee shall (i) timely elect to treat any Liquidating Trust Claims
Reserve as a “disputed ownership fund” governed by Treasury Regulation section 1.468B-9, and (ii) to the
extent permitted by applicable law, report consistently with the foregoing for state and local income tax
purposes. All parties (including the Liquidating Trustee, the Debtors, and the Liquidating Trust Beneficiaries)
shall report for United States federal, state and local income tax purposes consistently with the foregoing.

                      (e) The Liquidating Trustee shall be responsible for payment, out of the Liquidating
Trust Assets, of any Taxes imposed on the Liquidating Trust or its assets, including the Liquidating Trust
Claims Reserve. In the event, and to the extent, any Cash retained on account of Disputed Claims in the
Liquidating Trust Claims Reserve is insufficient to pay the portion of any such Taxes attributable to the
taxable income arising from the assets allocable to, or retained on account of, Disputed Claims (including any
income that may arise upon the distribution of the assets from the Liquidating Trust Claims Reserve), such
Taxes may be (i) reimbursed from any subsequent Cash amounts retained on account of Disputed Claims, or
(ii) to the extent


                                                        18




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                               Page 19 of 57




such Disputed Claims have subsequently been resolved, deducted from any amounts otherwise distributable
by the Liquidating Trustee as a result of the resolution of such Disputed Claims.

                       (f) The Liquidating Trustee may request an expedited determination of Taxes of the
Liquidating Trust, including the Liquidating Trust Claims Reserve, or the Debtors under section 505(b) of the
Bankruptcy Code for all Tax Returns filed for, or on behalf of, the Liquidating Trust or the Debtors for all
taxable periods through the dissolution of the Liquidating Trust.

                5.4 Tax Withholdings by Liquidating Trustee. The Liquidating Trustee may withhold and pay
to the appropriate Tax Authority all amounts required to be withheld pursuant to the IRC or any provision of
any foreign, state or local tax law with respect to any payment or distribution to the holders of Liquidating
Trust Interests. All such amounts withheld and paid to the appropriate Tax Authority (or placed in escrow
pending resolution of the need to withhold) shall be treated as amounts distributed to such holders of
Liquidating Trust Interests for all purposes of the Trust Agreement. The Liquidating Trustee shall be
authorized to collect such tax information from the holders of Liquidating Trust Interests (including, without
limitation, social security numbers or other tax identification numbers) as in its sole discretion the Liquidating
Trustee deems necessary to effectuate the Plan, the Confirmation Order, and the Trust Agreement. In order to
receive distributions under the Plan, all holders of Liquidating Trust Interests (including, without limitation,
holders of Allowed Senior Notes Claims, Allowed Senior Subordinated Notes Claims, Allowed CCB-1
Guarantees Claims, Allowed CCB-2 Guarantees Claims, Allowed General Unsecured Claims, Allowed Late-
Filed Claims, Allowed PIERS Claims, Allowed WMB Senior Notes Claims, Allowed Preferred Equity
Interests, Allowed Common Equity Interests, holders of Dime Warrants, and Accepting Non-Filing WMB
Senior Note Holders, who in each case, deliver a release in accordance with the provisions of Section 41.6 of
the Plan) shall be required to identify themselves to the Liquidating Trustee and provide tax information and
the specifics of their holdings, to the extent the Liquidating Trustee deems appropriate in the manner and in
accordance with the procedures from time to time established by the Liquidating Trustee for these
purposes. This identification requirement generally applies to all holders, including those who hold their
Claims in “street name.” The Liquidating Trustee may refuse to make a distribution to any holder of a
Liquidating Trust Interest that fails to furnish such information in a timely fashion, and until such information
is delivered may treat such holder’s Liquidating Trust Interests as disputed; provided, however, that, upon the
delivery of such information by a holder of a Liquidating Trust Interest, the Liquidating Trustee shall make
such distribution to which the holder of the Liquidating Trust Interest is entitled, without additional interest
occasioned by such holder’s delay in providing tax information; and, provided, further, that, if such
information is not furnished to the Liquidating Trustee within six (6) months of the original request to furnish
such information, no further distributions shall be made to the holder of such Liquidating Trust Interest; and,
provided, further, that, if the Liquidating Trustee fails to withhold in respect of amounts received or
distributable with respect to


                                                        19




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                               Page 20 of 57




any such holder and the Liquidating Trustee is later held liable for the amount of such withholding, such
holder shall reimburse the Liquidating Trustee for such liability (to the extent such amounts were actually
distributed to such holder).

                                                 ARTICLE VI

                        POWERS OF AND LIMITATIONS ON THE TRUSTEES

               6.1 Liquidating Trustee.

                         (a) “Liquidating Trustee” means William C. Kosturos so long as he continues in office,
and all other individuals who have been duly elected and qualify as liquidating trustees of the Liquidating
Trust hereunder pursuant to Section 1.4 or Article VIII hereof, but shall not include the Resident
Trustee. Subject to Article VIII hereof, the Liquidating Trustee shall hold office until the termination of the
Liquidating Trust in accordance with the terms set forth herein. References herein to the Liquidating Trustee
shall refer to the individual or individuals serving as the Liquidating Trustee solely in its or their capacity as
trustees hereunder.

                     (b) Subject to the express limitations set forth herein, any actions of the Liquidating
Trustee contemplated by this Trust Agreement shall be decided and conducted by the Liquidating Trustee
only.

               6.2 Powers of the Liquidating Trustee.

                        (a) Pursuant to the terms of the Plan, the Confirmation Order and this Trust Agreement,
the Liquidating Trustee shall have various powers, duties and responsibilities concerning the prosecution of
certain litigation claims, the disposition of assets, the resolution of claims, and numerous other obligations
relating to maximizing the proceeds of the Liquidating Trust Assets and the administration of the Liquidating
Trust.

                        (b) The Liquidating Trustee shall have only such rights, powers and privileges
expressly set forth in the Confirmation Order, the Plan and this Trust Agreement and as otherwise provided by
applicable law. Subject to the Confirmation Order, the Plan, the Global Settlement Agreement and the
provisions of this Trust Agreement, including, without limitation, the oversight and approvals by and of the
Trust Advisory Board, the Litigation Subcommittee and the Bankruptcy Court provided herein, the
Liquidating Trustee shall be expressly authorized to undertake the following actions (and, except with respect
to Section 6.2(b)(iii) and Section 6.2(b)(vi), to delegate such authority to such representatives or agents of the
Liquidating Trustee as the Liquidating Trustee may nominate from time to time):

                                                      (i) to open bank accounts, and to hold, manage, convert
                       to Cash, and distribute the Liquidating Trust Assets,


                                                        20




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                        5/7/2012
mm03-1212_8ke101.htm                                                                               Page 21 of 57




                      including prosecuting and resolving the Claims and Causes of Action belonging to the
                      Liquidating Trust;

                                                    (ii) to hold the Liquidating Trust Assets for the benefit of
                      the Liquidating Trust Beneficiaries, whether their Claims or Interests are Allowed on or
                      after the Effective Date;

                                                      (iii) in the Liquidating Trustee’s reasonable business
                      judgment, to investigate, prosecute, settle and/or abandon rights, Causes of Action,
                      Claims, or litigation of the Liquidating Trust, including, without limitation, Avoidance
                      Actions;

                                                     (iv) to monitor and enforce the implementation of the
                      Plan;

                                                  (v) to file all Tax and regulatory forms, returns, reports,
                      and other documents required with respect to the Liquidating Trust;

                                                    (vi) in the Liquidating Trustee’s reasonable business
                      judgment, to object to Claims, and manage, control, prosecute, and/or settle on behalf
                      of the Liquidating Trust, objections to Claims on account of which the Liquidating
                      Trustee (as Disbursing Agent) will be responsible (if Allowed) for making distributions
                      under the Plan;

                                                   (vii) to take all actions and create any document
                      necessary to implement the Plan;

                                                    (viii) to hold, manage, and distribute Cash or non-Cash
                      Liquidating Trust Assets obtained through the exercise of its power and authority;

                                                     (ix) to act as a signatory to the Debtors for all purposes,
                      including those associated with the novation of contracts or other obligations arising
                      out of the sales of the Debtors’ assets; and

                                                    (x) to take all necessary actions and file all appropriate
                      motions to obtain an order closing the Chapter 11 Cases.

                         (c) In all circumstances, the Liquidating Trustee shall comply with all of the Debtors’
obligations under the Global Settlement Agreement and in accordance with applicable law and shall otherwise
act in the best interest of all Liquidating Trust Beneficiaries, and the Liquidating Trustee shall act in
furtherance of the purpose of the Liquidating Trust. With the consent of the Trust Advisory Board, the
Liquidating Trustee may serve on the board of directors of any subsidiary of the


                                                       21




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                               Page 22 of 57




Liquidating Trust, provided the subsidiary’s objective is consistent with that of the Liquidating Trust (i.e. to
sell its assets and distribute the proceeds in liquidation) (the “Objective”).

                        (d) Except as otherwise provided in this Trust Agreement, the Liquidating Trustee will
not be required to obtain the order or approval of the Bankruptcy Court, or any other court of competent
jurisdiction in, or account to the Bankruptcy Court or any other court of competent jurisdiction for, the
exercise of any right, power or privilege conferred hereunder. Notwithstanding the foregoing, where the
Liquidating Trustee determines, in its reasonable discretion, that it is necessary, appropriate or desirable, the
Liquidating Trustee will have the right to submit to the Bankruptcy Court any question or questions regarding
any specific action proposed to be taken by the Liquidating Trustee with respect to this Trust Agreement, the
Liquidating Trust, or the Liquidating Trust Assets, including, without limitation, the administration and
distribution of the Liquidating Trust Assets and the termination of the Liquidating Trust. Pursuant to the Plan,
the Bankruptcy Court has retained jurisdiction for such purposes and may approve or disapprove any such
proposed action upon motion by the Liquidating Trustee.

               6.3 Limitations on Liquidating Trustee.

                       (a) The Liquidating Trustee shall, on behalf of the Liquidating Trust, hold the
Liquidating Trust out as a trust in the process of liquidation and not as an investment company. The
Liquidating Trustee shall be restricted to the liquidation of the Liquidating Trust Assets on behalf, and for the
benefit, of the Liquidating Trust Beneficiaries and the distribution and application of Liquidating Trust Assets
for the purposes set forth in, and the conservation and protection of the Liquidating Trust Assets and the
administration thereof in accordance with, the provisions of this Trust Agreement, the Plan and the
Confirmation Order.

                       (b) Notwithstanding anything in this Trust Agreement to the contrary, and subject to
any powers that are expressly vested in the Litigation Subcommittee pursuant to this Trust Agreement, the
Liquidating Trustee shall submit to the Trust Advisory Board for its approval the following matters and any
other matters that expressly require the approval of the Trust Advisory Board pursuant to the other terms of
this Trust Agreement:

                                                    (i) Any transaction involving the sale, assignment,
                       transfer or abandonment of any Liquidating Trust Asset or Assets having a value in
                       excess of $500,000.00;

                                                     (ii) Any incurrence of any cost, expense or fee in excess
                       of $500,000.00 (covering services to be rendered or products utilized by the
                       Liquidating Trustee within a one month period);


                                                        22




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                        5/7/2012
mm03-1212_8ke101.htm                                                                            Page 23 of 57




                                                   (iii) Subject to Section 6.8(b), any determination to retain
                      Trust Professionals and any compensation arrangements for such Trust Professionals, it
                      being understood that the Liquidating Trustee initially intends to engage Weil, Gotshal
                      & Manges LLP, Quinn Emanuel Urquhart & Sullivan, LLP and such other counsel as
                      may be appointed by the Trust Advisory Board from time to time to litigate Disputed
                      Claims;

                                                     (iv) Determination of the amount and timing of any
                      distribution to the Liquidating Trust Beneficiaries;

                                                    (v) Any determination to initiate lawsuits or proceedings;
                      and

                                                    (vi) The dissolution of the Liquidating Trust.

The foregoing shall not limit the Liquidating Trustee’s ability to make determinations and take actions
regarding compliance with tax withholding requirements (including remittances).

                        (c) The Liquidating Trustee shall submit any proposed settlement, disposition or
abandonment of any Claims asserted against the Debtors or the Debtors’ estates to the Trust Advisory Board
or to the Litigation Subcommittee, as applicable, for consideration and approval as provided in this Section
6.3(c) and in Section 6.6(a), other than (i) any proposed final settlement, disposition or abandonment that was
made or accepted by the Debtors prior to the Effective Date, the principal terms of which have been
evidenced in writing (whether or not such offer or acceptance is conditioned upon approval of any supervising
authority), and (ii) any settlement, disposition or abandonment of a GUC Claim (as defined below) where the
proposed settlement, disposition or abandonment amount with respect to such GUC Claim is $2,000,000.00 or
less (each such GUC Claim, a “De Minimis GUC Claim”). Proposed settlements, dispositions or
abandonments of (A) Claims asserted against the Liquidating Trust (other than de Minimis GUC Claims), (B)
Claims previously asserted against the Debtors or the Debtors’ estates within Class 12 (General Unsecured
Claims) of the Plan (the “GUC Claims”) or (C) Claims, that if litigated, could result in the classification of
such Claim within Class 12 (General Unsecured Claims), including claims related to Dime Warrants, in each
case, shall be submitted to the Trust Advisory Board for consideration and approval and the Trust Advisory
Board shall promptly, and in any event within twenty (20) Business Days of such submission, make a
determination regarding the proposed settlement, disposition or abandonment. Subject to the provisions of
Section 6.6(a) hereof, proposed settlements, abandonments or dispositions of Claims asserted against the
Liquidating Trust (other than De Minimis GUC Claims) or claims previously asserted against the Debtors or
the Debtors’ estates within Class 17A (WMB Senior Notes Claims), Class 17B (WMB Subordinated Notes
Claims) and Class 18 (Subordinated Claims) of the Plan (collectively, the “Junior Disputed Claims”), shall be
submitted to the Litigation Subcommittee for the consideration and approval of the


                                                      23




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                    5/7/2012
mm03-1212_8ke101.htm                                                                               Page 24 of 57




Litigation Subcommittee (provided, however, that such Claims shall not be submitted to the Litigation
Subcommittee if, when litigated, such litigation could result in the classification of such Claim within Class
12 (General Unsecured Claims)) and the Litigation Subcommittee shall promptly, and in any event within
twenty (20) Business Days of such submission, make a determination regarding the proposed settlement,
disposition or abandonment. If the Litigation Subcommittee does not approve, within twenty (20) Business
Days of its submission to the Litigation Subcommittee, a settlement offer that the Liquidation Trustee believes
in good faith should be accepted, the Liquidating Trustee may submit the settlement offer to the Trust
Advisory Board for consideration and approval.

               6.4 Establishment of Trust Advisory Board.

                        (a) The “Trust Advisory Board” means the board to be appointed in accordance with,
and to exercise the duties set forth in, this Trust Agreement, which duties shall be (i) to oversee the liquidation
and distribution of the Liquidating Trust Assets by the Liquidating Trustee in accordance with this Trust
Agreement, the Plan and the Confirmation Order, (ii) to approve (or withhold approval) of those matters
submitted to it for approval in accordance with the terms of this Trust Agreement, and (iii) to remove and
appoint any successor to the Liquidating Trustee as provided for in this Trust Agreement.

                       (b) The Trust Advisory Board initially shall be comprised of (A) three (3) members, to
be selected by the Creditors’ Committee (together with any successors and the Additional CC Member, the
“CC Members”); (B) four (4) members, to be selected by the Equity Committee (together with any
successors, the “EC Members”), with one (1) such member to be named by the TPS Funds (as defined below)
before being selected (together with any successors, the “TPS Member”); (C) one (1) member, to be selected
by the Creditors’ Committee and approved by the Equity Committee, such approval not to be unreasonably
withheld (together with any successors, the “CC-EC Member”); (D) one (1) member to be selected by
Tricadia Capital Management, LLC (the “Tricadia Member”); and (E) one (1) ex officio member, to be
selected by Holdco Advisors, L.P., subject to the execution of appropriate agreements regarding
confidentiality, non-disclosure and restrictions on trading, with limited member rights consisting solely of the
right of observation and the review of materials provided to the Trust Advisory Board and, subject to the
agreement of the other members of the Trust Advisory Board, a right of participation in discussions of the
Trust Advisory Board but with no right to vote (the “Holdco Member”). The “TPS Funds” means,
collectively, Black Horse Capital LP, Black Horse Capital Master Fund Ltd, Greywolf Capital Partners II LP,
Greywolf Capital Overseas Master Fund, Greywolf Opportunities Fund II LP, Greywolf Structured Products
Master Fund, Ltd., Greywolf Capital Overseas Fund II, Pines Edge Value Investors Ltd., Pine River
Convertibles Master Fund Ltd. (f/k/a Nisswa Convertibles Master Fund Ltd.), Pine River Fixed Income
Master Fund Ltd. (f/k/a Nisswa Fixed Income Master Fund Ltd.), Pine River Master Fund Ltd. (f/k/a Nisswa
Master Fund Ltd.), LMA SPC for and on behalf of the MAP 89 Segregated Portfolio, Visium Global Master
Fund, Ltd., Visium Catalyst Credit Master Fund, Ltd., VR Global


                                                        24




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                        5/7/2012
mm03-1212_8ke101.htm                                                                              Page 25 of 57




Partners, L.P., Scoggin Worldwide Fund Ltd., Scoggin Capital Management II LLC, Scoggin International
Fund Ltd, Karnak Partners, L.P., Ermitage Selz Fund, Ltd., GAM Selection Hedge Investments, Inc., and
Varana Onshore, LP. The initial members of the Trust Advisory Board are set forth on Annex A
hereto. Each member of the Trust Advisory Board shall have a fiduciary duty to act in the best interests of the
Liquidating Trust Beneficiaries as a whole.

                        (c) If, during the term of the Liquidating Trust, all Allowed CCB-2 Guarantees Claims
are paid in full in Cash or through the issuance of Runoff Notes and Reorganized Common Stock in
accordance with the Plan, the Tricadia Member shall, without any further action by the Liquidating Trustee,
the Trust Advisory Board, the Bankruptcy Court or any other Person, resign immediately, and one (1) new
member of the Trust Advisory Board shall be selected by (i) the Creditors’ Committee, as notified in writing
to the Trust Advisory Board and the Liquidating Trustee within ten (10) Business Days, or (ii) if the
Creditors’ Committee has been dissolved, by the other CC Members, as notified in writing to the Trust
Advisory Board and the Liquidating Trustee within ten (10) Business Days (the “Additional CC
Member”). The Holdco Member shall, without any further action by the Liquidating Trustee, the Trust
Advisory Board, the Bankruptcy Court or any other Person, resign immediately upon the earlier to occur of
(A) all Allowed CCB-1 Guarantees Claims being paid in full and (B) the two (2) year anniversary of the
Effective Date.

                        (d) If, during the term of the Liquidating Trust, the aggregate outstanding amount of the
Liquidating Trust Interests representing (i) Allowed Claims, (ii) the greater of Intercreditor Interest Claims or
Postpetition Interest Claims in respect of such Allowed Claims, (iii) Disputed Claims, (iv) the greater of
Intercreditor Interest Claims or Postpetition Interest Claims in respect of such Disputed Claims, and (v)
contingent, unliquidated Claims, is $50,000,000.00 or less, (X) one (1) CC Member who is not a CC
Subcommittee Member (as defined below) shall without any further action by the Liquidating Trustee, the
Trust Advisory Board, the Bankruptcy Court or any other Person, resign, and (Y) within twenty (20) Business
Days of such event, the EC Members shall appoint a new member of the Trust Advisory Board and notify the
Liquidating Trustee of the identity of the new member in writing. Solely for the purposes of this subsection
(d), (A) the amount of any Disputed Claim shall be (1) the liquidated amount set forth in the filed proof of
Claim relating to such Disputed Claim, (2) if the Bankruptcy Court has estimated the amount of the Disputed
Claim pursuant to Section 502 of the Bankruptcy Code in an amount that constitutes and represents the
maximum amount in which such Claim may ultimately become an Allowed Claim (such estimated amount,
the “Disputed Claim Estimate”), the Disputed Claim Estimate, or (3) if the Liquidating Trustee and the holder
of such Disputed Claim have agreed upon an amount (the “Agreed Amount”), the Agreed Amount and (B) the
amount of any contingent, unliquidated Claim shall be the amount agreed by a majority of the Trust Advisory
Board and a majority of the Litigation Subcommittee or, in the event that a majority of the Trust Advisory
Board and a majority of the Litigation Subcommittee do not agree as to the amount within twenty (20)
Business Days, the amount estimated by the Bankruptcy Court at the request


                                                       25




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                              Page 26 of 57




of any member of the Trust Advisory Board or the Litigation Subcommittee. For the purposes of this
subsection (d), Disputed Claims and contingent, unliquidated Claims shall include any claims that are
withdrawn as of the date hereof but that, pursuant to stipulation with the Debtors and by order of the
Bankruptcy Court, may be refiled and asserted in Class 18 (Subordinated Claims) of the Plan.

                       (e) If, during the term of the Liquidating Trust, all Liquidating Trust Interests
representing Allowed Claims and Postpetition Interest Claims in respect of such Allowed Claims are paid in
full, (X) any remaining CC Members shall, without any further action by the Liquidating Trustee, the Trust
Advisory Board, the Bankruptcy Court or any other Person, resign immediately and (Y) within twenty (20)
Business Days of such event, the remaining members of the Trust Advisory Board shall (i) appoint such
number of new members of the Trust Advisory Board as is equal to the number of resigning CC Members and
notify the Liquidating Trustee in writing of the identity of such members, or (ii) elect to continue without such
replacement members and so notify the Liquidating Trustee in writing.

                        (f) The authority of the members of the Trust Advisory Board shall be effective as of
the Effective Date and shall remain and continue in full force and effect until the Liquidating Trust is
dissolved in accordance with Section 3.2 hereof. The service of the members of the Trust Advisory Board
shall be subject to the following:

                                                     (i) subject to Section 6.4(d) and Section 6.4(e), the
                       members of the Trust Advisory Board shall serve until death or resignation pursuant to
                       clause (ii) below, or removal pursuant to clause (iii) below;

                                                     (ii) a member of the Trust Advisory Board may resign at
                       any time by providing a written notice of resignation to the remaining members of the
                       Trust Advisory Board. Such resignation shall be effective when a successor is
                       appointed as provided herein;

                                                      (iii) a member of the Trust Advisory Board may be
                       removed by the unanimous vote of the other members for (a) fraud or willful
                       misconduct in connection with the affairs of the Liquidating Trust or (b) cause, which
                       shall include a breach of fiduciary duty other than as specified in the foregoing clause
                       (a). Such removal shall be effective immediately upon such vote.

                                                     (iv) subject to Section 6.4(d) and Section 6.4(e), in the
                       event of a vacancy in a member’s position (whether by removal, death or resignation), a
                       new member may be appointed, (A) in the case of a CC Member, by (i) the Creditors’
                       Committee, as notified in writing to the Trust Advisory Board and the Liquidating
                       Trustee within ten (10) Business Days, or (ii) if the Creditors’ Committee


                                                       26




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                               Page 27 of 57




                       has been dissolved, the CC Members, as notified in writing to the Trust Advisory
                       Board and the Liquidating Trustee within ten (10) Business Days; or (iii) if there are no
                       remaining CC Members, the Liquidating Trustee, as notified in writing to the Trust
                       Advisory Board within ten (10) Business Days, (B) in the case of an EC Member (other
                       than the TPS Member), by the other EC Members; (C) in the case of a TPS Member, by
                       the TPS Funds as notified in writing to the Trust Advisory Board and the Liquidating
                       Trustee within ten (10) Business Days, (D) in the case of the CC-EC Member, by (i) the
                       Creditors’ Committee subject to the approval of the EC members (such approval not to
                       be unreasonably withheld), as notified in writing to the Trust Advisory Board and the
                       Liquidating Trustee within ten (10) Business Days, or (ii) if the Creditors’ Committee
                       has been dissolved, the CC Members subject to the approval of the EC Members (such
                       approval not to be unreasonably withheld), as notified in writing to the Trust Advisory
                       Board and the Liquidating Trustee within ten (10) Business Days, or (iii) if there are no
                       remaining CC Members, the Liquidating Trustee subject to the approval of the EC
                       Members (such approval not to be unreasonably withheld), as notified in writing to the
                       Trust Advisory Board within ten (10) Business Days. In each case, the appointment of
                       a successor member of the Trust Advisory Board (including any appointment pursuant
                       to Section 6.4(d) and Section 6.4(e)) shall be evidenced by the filing with the
                       Bankruptcy Court by the Liquidating Trustee of a notice of appointment, which notice
                       shall include the name, address, and telephone number of the successor member of the
                       Trust Advisory Board; and

                                                      (v) immediately upon appointment of any successor
                       member of the Trust Advisory Board, all rights, powers, duties, authority, and
                       privileges of the predecessor member of the Trust Advisory Board hereunder shall be
                       vested in and undertaken by the successor member of the Trust Advisory Board without
                       any further act; and the successor member of the Trust Advisory Board shall not be
                       liable personally for any act or omission of the predecessor member of the Trust
                       Advisory Board.

                        (g) Each member of the Trust Advisory Board shall designate (i) one or more
representatives who shall attend meetings of and participate in other activities of the Trust Advisory Board
and (ii) an alternate representative to attend meetings and participate in other activities of the Trust Advisory
Board when the representatives designated pursuant to clause (i) above are unavailable.

                     (h) Notwithstanding anything in this Trust Agreement to the contrary, the Trust
Advisory Board shall not take any action which will cause the


                                                        27




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                        5/7/2012
mm03-1212_8ke101.htm                                                                               Page 28 of 57




Liquidating Trust to fail to qualify as a “liquidating trust” for United States federal income tax purposes.

                      (i) A quorum for meetings of the Trust Advisory Board shall consist of a majority of
the non-recused, voting members of the Trust Advisory Board then serving; provided, however, that, for
purposes of determining whether a quorum is present at such a meeting, a voting member of the Trust
Advisory Board shall be deemed present if a representative of the member is attending in person, by telephone
or by proxy.

                        (j) Except as expressly provided herein, the affirmative vote of a majority of the non-
recused, voting members of the Trust Advisory Board shall be the act of the Trust Advisory Board with
respect to any matter that requires the determination, consent, approval or agreement of such board. If an
equal number of the non-recused voting members of the Trust Advisory Board vote for and against a
particular matter, the Liquidating Trustee shall only in such circumstances have the authority to cast a vote
with respect to such matter. Any or all of the members of the Trust Advisory Board may participate in a
regular or special meeting by, or conduct the meeting through the use of, conference telephone or similar
communications equipment by means of which all persons participating in the meeting may hear each other,
in which case any required notice of such meeting may generally describe the arrangements (rather than or in
addition to the place) for the holding thereof. Any member of the Trust Advisory Board participating in a
meeting by this means is deemed to be present in person at the meeting. In all matters submitted to a vote of
the Trust Advisory Board, each Trust Advisory Board member (excluding the Holdco Member) shall be
entitled to cast one vote, which vote shall be cast personally by such Trust Advisory Board member or by
proxy. In a matter in which the Liquidating Trustee cannot obtain direction or authority from the Trust
Advisory Board, the Liquidating Trustee may file a motion requesting such direction or authority from the
Bankruptcy Court; provided, however, that any member of the Trust Advisory Board may oppose such
motion.

                        (k) A Trust Advisory Board member and its representative shall be recused from the
Trust Advisory Board’s deliberations and votes on any and all matters as to which such member has a
conflicting interest. If a Trust Advisory Board member or its representative does not recuse itself from any
such matter, that Trust Advisory Board member and its representative may be recused from such matter by the
majority vote of the remaining, voting members of the Trust Advisory Board that are not recused from the
matter.

                       (l) Any action required or permitted to be taken by the Trust Advisory Board at a
meeting may be taken without a meeting if the action is taken by unanimous written consent of the Trust
Advisory Board (excluding the Holdco Member) as evidenced by one or more written consents describing the
action taken, signed by the Trust Advisory Board and filed with the minutes or proceedings of the Trust
Advisory Board.


                                                        28




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                             Page 29 of 57




                        (m) The members of the Trust Advisory Board shall be compensated as set forth in the
attached Annex B from the Administrative Funding. Any member of the Trust Advisory Board shall also be
reimbursed by the Liquidating Trustee from the Administrative Funding for its actual, reasonable out-of-
pocket expenses incurred for serving on such board and for reasonable legal fees incurred by any member of
the Trust Advisory Board in their capacity as such with respect to outside counsel in the same manner and
priority as the compensation and expenses of the Liquidating Trustee under this Trust Agreement, in
accordance with the Budget, after submission of reasonably detailed receipts or invoices evidencing such
expenses and the approval of such expenses by the Bankruptcy Court. Except as provided for in this Section
6.4, the members of the Trust Advisory Board shall not be entitled to receive any other form of compensation
for their services provided as such members. The Budget shall include a reserve for the fees and expenses of
the Trust Advisory Board.

               6.5 The Litigation Subcommittee

                        (a) The “Litigation Subcommittee” means the subcommittee of the Trust Advisory
Board appointed in accordance with Section 6.5(b) of this Agreement to exercise the duties set forth in
Section 6.5(c) of this Trust Agreement.

                         (b) The Litigation Subcommittee initially shall be comprised of (A) two (2) members,
to be selected by the Creditors’ Committee (together with any successors, the “CC Subcommittee Members”),
with Joel Klein and Marc. S. Kirschner to be the initial CC Subcommittee Members; (B) two (2) members, to
be selected from the EC Members (excluding the TPS Member) (together with any successors, the “EC
Subcommittee Members”), with Hon Douglas Southard and Michael Willingham to be the initial EC
Subcommittee Members; and (C) one (1) member, who shall be the TPS Member. The initial members of the
Litigation Subcommittee are set forth on Annex A hereto. Each member of the Litigation Subcommittee shall
(i) continue to act as a member of the Litigation Subcommittee until he or she is no longer a member of the
Trust Advisory Board, and (ii) have a fiduciary duty to act in the best interests of the Liquidating Trust
Beneficiaries as a whole.

                         (c) The Litigation Subcommittee shall oversee (i) the prosecution of, subject to the
exculpation and release provisions of the Plan, (A) claims against present and former officers and directors of
the Debtors for actions arising during the period prior to the Petition Date (the “D&O Claims”), (B) claims
against professionals and representatives retained by the Debtors with respect to conduct that occurred prior to
the Petition Date; and (C) claims based on conduct that occurred prior to the commencement of the Debtors’
bankruptcy cases against third-parties for any non-contractual breach of duty to WMI, including, but not
limited to, antitrust claims and business tort claims (collectively categories (A), (B), and (C) are the
“Recovery Claims”) and (ii) the defense of Junior Disputed Claims including Disputed Claims of WMB
Noteholders for misrepresentation, which Disputed Claims are classified in Class 18 (Subordinated Claims)
pursuant to the Plan (the “WMB Claims”); provided, however, that the Litigation Subcommittee shall not
pursue business tort Claims that were released


                                                      29




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                     5/7/2012
mm03-1212_8ke101.htm                                                                              Page 30 of 57




against JPMC and its Related Persons pursuant to the Global Settlement Agreement. In connection with the
foregoing, and subject to the review and approval of the Bankruptcy Court, upon notice and a hearing, the
Litigation Subcommittee shall have discretion over the following matters: (x) retention of counsel and
professionals in conjunction with the Recovery Claims and the Junior Disputed Claims; provided, however,
that the prosecution of any D&O Claims shall be the responsibility of Klee, Tuchin, Bogdanoff, & Stern LLP
and the defense of any Junior Disputed Claims shall be the responsibility of Weil, Gotshal & Manges LLP,
Quinn Emanuel Urquhart & Sullivan, LLP and such other counsel as may be appointed from time to time; (y)
subject to the provisions set forth in Section 6.3(c) and Section 6.6(a) hereof, prosecution and settlement of
the Recovery Claims; and (z) establishment of budgets and expenditure of the first Ten Million Dollars
($10,000,000.00) of the Litigation Funding and of the second Ten Million dollars ($10,000,000) if authorized
by the Trust Advisory Board. In the event that all of the Litigation Funding has been spent, the Litigation
Subcommittee may request additional funds from the Trust Advisory Board which shall have the sole and
absolute discretion as to whether to allocate such additional funds. To the extent the Litigation Funding or
any additional funds that are allocated to the Litigation Subcommittee are unused, such funds shall be
distributed by the Liquidating Trust in accordance with the terms and conditions of the Plan.

                      (d) Any proceeds that are obtained with respect to any Recovery Claims (whether by
settlement, judgment or otherwise) shall be retained by the Liquidating Trust and distributed by the
Liquidating Trustee in accordance with the terms and conditions of this Liquidating Trust Agreement and the
Plan.

                         (e) If any member of the Litigation Subcommittee is not a natural person, it shall
designate (i) one or more representatives who shall attend meetings of and participate in other activities of the
Litigation Subcommittee and (ii) an alternate representative to attend meetings and participate in other
activities of the Litigation Subcommittee when the representatives designated pursuant to clause (i) above are
unavailable.

                        (f) Notwithstanding anything in this Trust Agreement to the contrary, the Litigation
Subcommittee shall not take any action which will cause the Liquidating Trust to fail to qualify as a
“liquidating trust” for United States federal income tax purposes.

                      (g) A quorum for meetings of the Litigation Subcommittee shall consist of a majority of
the non-recused, voting members of the Litigation Subcommittee then serving; provided, however, that, for
purposes of determining whether a quorum is present at such a meeting, a voting member of the Litigation
Subcommittee shall be deemed present if a representative of the member is attending in person, by telephone
or by proxy.

                    (h) Except as expressly provided herein, the affirmative vote of a majority of the non-
recused, voting members of the Litigation Subcommittee shall be


                                                       30




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                            Page 31 of 57




the act of the Litigation Subcommittee with respect to any matter that requires the determination, consent,
approval or agreement of such subcommittee. If an equal number of the non-recused voting members of the
Litigation Subcommittee vote for and against a particular matter, the Liquidating Trustee shall only in such
circumstances have the authority to cast a vote with respect to such matter. Any or all of the members of the
Litigation Subcommittee may participate in a regular or special meeting by, or conduct the meeting through
the use of, conference telephone or similar communications equipment by means of which all persons
participating in the meeting may hear each other, in which case any required notice of such meeting may
generally describe the arrangements (rather than or in addition to the place) for the holding thereof. Any
member of the Litigation Subcommittee participating in a meeting by this means is deemed to be present in
person at the meeting. In all matters submitted to a vote of the Litigation Subcommittee, each Litigation
Subcommittee member shall be entitled to cast one vote, which vote shall be cast personally by such
Litigation Subcommittee member or such member’s representative as appointed pursuant to Section 6.5(e). In
a matter in which the Liquidating Trustee cannot obtain direction or authority from the Litigation
Subcommittee, the Liquidating Trustee may file a motion requesting such direction or authority from the
Bankruptcy Court; provided, however, that any member of the Litigation Subcommittee may oppose such
motion.

                        (i) A Litigation Subcommittee member and its representative shall be recused from the
Litigation Subcommittee’s deliberations and votes on any and all matters as to which such member has a
conflicting interest. If a Litigation Subcommittee member or its representative does not recuse itself from any
such matter, that Litigation Subcommittee member and its representative may be recused from such matter by
the majority vote of the remaining, voting members of the Litigation Subcommittee that are not recused from
the matter.

                     (j) Any action required or permitted to be taken by the Litigation Subcommittee at a
meeting may be taken without a meeting if the action is taken by unanimous written consent of the Litigation
Subcommittee as evidenced by one or more written consents describing the action taken, signed by the
Litigation Subcommittee and filed with the minutes or proceedings of the Litigation Subcommittee.

                      (k) The members of the Litigation Subcommittee shall be compensated as set forth in
the attached Annex B from the Litigation Funding. Any member of the Litigation Subcommittee shall also be
reimbursed by the Liquidating Trustee from the Litigation Funding for its actual, reasonable out-of-pocket
expenses incurred for serving on such committee and for reasonable legal fees incurred by any member of the
Litigation Subcommittee in their capacity as such with respect to outside counsel in the same manner and
priority as the compensation and expenses of the Liquidating Trustee under this Trust Agreement, in
accordance with the Budget, after submission of reasonably detailed receipts or invoices evidencing such
expenses and the approval of such expenses by the Bankruptcy Court. Except as provided for in this Section
6.5, the members of the Litigation Subcommittee shall not be entitled to receive


                                                      31




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                    5/7/2012
mm03-1212_8ke101.htm                                                                              Page 32 of 57




any other form of compensation for their services as such members. The Budget shall include a reserve for
the fees and expenses of the Litigation Subcommittee.

               6.6 Resolution of Claims.

                         (a) Except as otherwise provided in Section 6.3(c), the Trust Advisory Board shall have
the authority, subject to Bankruptcy Court review and approval, to settle (A) all GUC Claims (other than any
De Minimis GUC Claim), (B) all Claims relating to Dime Warrants, and (C) all Claims that, if litigated, could
result in the classification of such Claim as a GUC Claim (other than any De Minimis GUC
Claim). Notwithstanding the foregoing, and except as otherwise provided in Section 6.3(c), the Litigation
Subcommittee shall have authority to settle all Recovery Claims and the Junior Disputed Claims, subject to
Bankruptcy Court review and approval; provided, however, that, from and after the expiry of the six (6)
month period beginning on the Effective Date, both the Trust Advisory Board and the Litigation
Subcommittee shall have the authority to settle all Recovery Claims and the Junior Disputed Claims, subject
to Bankruptcy Court review and approval; provided further that the Litigation Subcommittee shall not settle a
Junior Disputed Claim if such settlement would result in the classification of all or any part of such Claim as a
GUC Claim.

                      (b) The Trust Advisory Board shall have the authority to retain counsel and
professionals in conjunction with the GUC Claims (other than any De Minimis GUC Claim), subject to
Bankruptcy Court review and approval. The fees and expenses of such counsel and professionals shall be
deducted from the Administrative Funding.

                       (c) Except as provided in the proviso to Section 6.5(c)(x), the Litigation Subcommittee
shall have authority to retain counsel and professionals in conjunction with the Recovery Claims and the
Junior Disputed Claims, subject to Bankruptcy Court review and approval. The fees and expenses of counsel
and professionals for the Recovery Claims shall be deducted from the Litigation Funding. The fees and
expenses of counsel for the Junior Disputed claims shall be paid from the Administrative Funding and not
deducted from the Litigation Funding.

                      (d) Notwithstanding any other provision hereof, if any portion of a Claim is disputed,
no payment or distribution provided hereunder shall be made on account of such Claim unless and until such
Disputed Claim becomes an Allowed Claim.

                        (e) To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the provisions of
the Plan and this Trust Agreement.

                      (f) In connection with the exercise of the powers that are vested in the Trust Advisory
Board and the Litigation Subcommittee pursuant to Section 6.6(a), the Trust Advisory Board and the
Litigation Subcommittee, as applicable, may at any time request that the Bankruptcy Court estimate any GUC
Claim or Junior Disputed


                                                       32




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                              Page 33 of 57




Claim pursuant to section 502(c) of the Bankruptcy Code regardless of whether any of the Debtors or any
other Person previously objected to such Claim or whether the Bankruptcy Court has ruled on any such
objection, and the Bankruptcy Court shall retain jurisdiction to estimate any Claim at any time during
litigation concerning any objection to any Claim, including, without limitation, during the pendency of any
appeal relating to any such objection. In the event that the Bankruptcy Court estimates any GUC Claim or
Junior Disputed Claim, the amount so estimated shall constitute either the allowed amount of such Claim or a
maximum limitation on such Claim, as determined by the Bankruptcy Court. If the estimated amount
constitutes a maximum limitation on the amount of such Claim the Trust Advisory Board or the Litigation
Subcommittee, as applicable, may pursue supplementary proceedings to object to the allowance of such
Claim. All of the aforementioned objection, estimation and resolution procedures are intended to be
cumulative and not exclusive of one another. Claims may be estimated and subsequently compromised,
settled, withdrawn or resolved by any mechanism approved by the Bankruptcy Court.

                       (g) The amount of any Liquidating Trust Assets allocable to, or retained on account of,
any Disputed Claim in the Liquidating Trust Claims Reserve shall be determined based on the estimation of
such Disputed Claim pursuant to Section 6.6(f) hereof or as otherwise agreed in writing by the Trust Advisory
Board or the Litigation Subcommittee, as applicable, and the holder of such Claim.

                6.7 Actions Taken on Other Than A Business Day. In the event that any payment or act under
the Plan or this Trust Agreement is required to be made or performed on a date that is not a Business Day,
then the making of such payment or the performance of such act may be completed on the next succeeding
Business Day, but shall be deemed to have been completed as of the required date.

               6.8 Agents, Employees and Professionals.

                        (a) The Liquidating Trust may, but shall not be required to, from time to time enter into
contracts with, consult with and retain employees, officers and independent contractors, including attorneys,
accountants, appraisers, disbursing agents or other parties deemed by the Liquidating Trustee to have
qualifications necessary or desirable to assist in the proper administration of the Liquidating Trust
(collectively, the “Trust Professionals”), on such terms as the Liquidating Trustee deems appropriate. The
Liquidating Trustee may assume existing contracts and/or leases to which WMI is a party as of the date hereof
including, without limitation, employment agreements, or may enter into new arrangements on substantially
similar terms. None of the professionals that represented parties-in-interest in the Chapter 11 Cases shall be
precluded from being engaged by the Liquidating Trustee solely on account of their service as a professional
for such parties-in-interest prior to the Effective Date. Without limiting the foregoing, it is understood and
agreed that the Liquidating Trustee may elect to hire Alvarez & Marsal North America, LLC and/or any of its
Affiliates (together “A&M”) notwithstanding that the Liquidating Trustee may be a member or Managing
Director of A&M. The Liquidating Trustee shall not be subject to any liability


                                                       33




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                              Page 34 of 57




whatsoever on account of the hiring of or the decision to hire A&M as a Trust Professional, notwithstanding
the Liquidating Trustee’s relationship with A&M.

                        (b) After the Effective Date, Trust Professionals shall be required to submit reasonably
detailed invoices on a monthly basis to the Liquidating Trustee and the Trust Advisory Board, including in
such invoices a description of the work performed, who performed such work, and if billing on an hourly
basis, the hourly rate of such person, plus an itemized statement of expenses. Subject to the approval of the
Bankruptcy Court, the Liquidating Trustee shall pay such invoices thirty (30) days after such invoices are
approved by the Bankruptcy Court. In the event of any dispute concerning the entitlement to, or the
reasonableness of any compensation and/or expenses of any Trust Professionals, either the Liquidating
Trustee or the affected party may ask the Bankruptcy Court to resolve the dispute.

                        (c) Except as provided in the following sentence, all payments to Trust Professionals
shall be paid out of the Administrative Funding or, if all of the Administrative Funding has been spent, any
remaining Liquidating Trust Assets, subject to the approval of a Supermajority of the Trust Advisory
Board. All payments to Trust Professionals related to the Recovery Claims shall be paid out of the Litigation
Funding.

                6.9 Investment of Liquidating Trust Monies. All monies and other assets received by the
Liquidating Trustee as Liquidating Trust Assets (including the proceeds thereof as a result of investment in
accordance with this Section 6.9) shall, until distributed or paid over as herein provided, be held in trust for
the benefit of the Liquidating Trust Beneficiaries, and shall not be segregated from other Liquidating Trust
Assets, unless and to the extent required by the Plan. The Liquidating Trustee shall promptly invest any such
monies (including any earnings thereon or proceeds thereof) as permitted by section 345 of the Bankruptcy
Code, in the manner set forth in this Section 6.9, but shall otherwise be under no liability for interest or
income on any monies received by the Liquidating Trust hereunder and held for distribution or payment to the
Liquidating Trust Beneficiaries, except as such interest shall actually be received. Investment of any monies
held by the Liquidating Trust shall be administered in accordance with the general duties and obligations
hereunder. The right and power of the Liquidating Trustee to invest the Liquidating Trust Assets, the
proceeds thereof, or any income earned by the Liquidating Trust, shall be limited to the right and power to (i)
invest such Liquidating Trust Assets (pending distributions in accordance with the Plan or this Trust
Agreement) in (a) short-term direct obligations of, or obligations guaranteed by, the United States of America
or (b) short-term obligations of any agency or corporation which is or may hereafter be created by or pursuant
to an act of the Congress of the United States as an agency or instrumentality thereof; or (ii) deposit such
assets in demand deposits at any bank or trust company, which has, at the time of the deposit, a capital stock
and surplus aggregating at least $1,000,000,000 (collectively, the “Permissible Investments”); provided,
however, that the scope of any such Permissible Investments shall be limited to include only those
investments that a liquidating trust, within the meaning of Treasury Regulations section 301.7701-4(d), may
be permitted to


                                                       34




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                              Page 35 of 57




hold, pursuant to the Treasury Regulations, or any modification in the IRS guidelines, whether set forth in IRS
rulings, other IRS pronouncements or otherwise.

                6.10 Termination. The duties, responsibilities and powers of the Liquidating Trustee shall
terminate on the date the Liquidating Trust is wound up and dissolved in accordance with Delaware law
pursuant to Section 3.2 hereof, under applicable law in accordance with the Plan, by an order of the
Bankruptcy Court or by entry of a final decree closing the Debtors’ Chapter 11 cases; provided, that Sections
7.2, 7.4, 7.5 and 7.6 hereof shall survive such termination, dissolution and entry.

               6.11 Resident Trustee.

                        (a) The Resident Trustee has been appointed and hereby agrees to serve as the trustee
of the Liquidating Trust solely for the purpose of complying with the requirement of Section 3807(a) of the
Trust Act that the Liquidating Trust have one trustee, which, in the case of a natural person, is a resident of
the State of Delaware, or which in all other cases, has its principal place of business in the State of
Delaware. The duties and responsibilities of the Resident Trustee shall be limited solely to (i) accepting legal
process served on the Liquidating Trust in the State of Delaware, (ii) the execution of any certificates required
to be filed with the office of the Delaware Secretary of State that the Resident Trustee is required to execute
under Section 3811 of the Trust Act, and (iii) any other duties specifically allocated to the Resident Trustee in
this Trust Agreement. Except as provided in the foregoing sentence, the Resident Trustee shall have no
management responsibilities or owe any fiduciary duties to the Liquidating Trust, the Liquidating Trustee, the
Trust Advisory Board or the Liquidating Trust Beneficiaries. Contemporaneously with the execution of this
Trust Agreement, the Resident Trustee is hereby authorized and directed to file a Certificate of Trust with the
Secretary of State of the State of Delaware as provided under the Trust Act.

                        (b) By its execution hereof, the Resident Trustee accepts the Liquidating Trust created
herein. Except as otherwise expressly required by Section 6.11(a), the Resident Trustee shall not have any
duty or liability with respect to the administration of the Liquidating Trust, the investment of the Liquidating
Trust Assets or the distribution of the Liquidating Trust Assets to the Liquidating Trust Beneficiaries, and no
such duties shall be implied. The Resident Trustee shall not be liable for the acts or omissions of the
Liquidating Trustee or the Trust Advisory Board, nor shall the Resident Trustee be liable for supervising or
monitoring the performance of the duties and obligations of the Liquidating Trustee or the Trust Advisory
Board under this Trust Agreement, except as expressly required by Section 6.11(a). The Resident Trustee
shall not be obligated to give any bond or other security for the performance of any of its duties
hereunder. The Resident Trustee shall not be personally liable under any circumstances, except for its own
willful misconduct, bad faith or gross negligence. Without limiting the foregoing:

                                                    (i) the Resident Trustee shall not be personally liable for
                       any error of judgment made in good faith, except to the extent


                                                       35




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                               Page 36 of 57




                      such error of judgment constitutes willful misconduct, bad faith or gross negligence;

                                                       (ii) no provision of this Trust Agreement shall require the
                      Resident Trustee to expend or risk its personal funds or otherwise incur any financial
                      liability in the performance of its rights or powers hereunder if the Resident Trustee has
                      reasonable grounds to believe that the payment of such funds or adequate indemnity
                      against such risk or liability is not reasonably assured or provided to it;

                                                      (iii) the Resident Trustee shall not be personally liable for
                      the validity or sufficiency of this Trust Agreement or for the due execution hereof by
                      the other parties hereto;

                                                      (iv) the Resident Trustee may accept a certified copy of a
                      resolution of the board of directors or other governing body of any corporate party as
                      conclusive evidence that such resolution has been duly adopted by such body and that
                      the same is in full force and effect;

                                                      (v) the Resident Trustee may request the Liquidating
                      Trustee to provide a certificate with regard to any fact or matter the manner of
                      ascertainment of which is not specifically prescribed herein, and such certificate shall
                      constitute full protection to the Resident Trustee for any action taken or omitted to be
                      taken by it in good faith in reliance thereon;

                                                     (vi) in the exercise or administration of the Liquidating
                      Trust hereunder, the Resident Trustee (a) may act directly or through agents or
                      attorneys pursuant to agreements entered into with any of them, and (b) may consult
                      with nationally recognized counsel selected by it in good faith and with due care and
                      employed by it, and it shall not be liable for anything done, suffered or omitted in good
                      faith by it in accordance with the advice or opinion of any such counsel; and

                                                     (vii) the Resident Trustee acts solely as Resident Trustee
                      hereunder and not in its individual capacity, and all persons having any claim against
                      the Resident Trustee by reason of the transactions contemplated by this Trust
                      Agreement shall look only to the Liquidating Trust Assets for payment or satisfaction
                      thereof.

                      (c) The Resident Trustee shall be entitled to receive compensation out of the
Administrative Funding from the Liquidating Trust for the services that the Resident Trustee performs in
accordance with this Trust Agreement in


                                                       36




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                        5/7/2012
mm03-1212_8ke101.htm                                                                              Page 37 of 57




accordance with such fee schedules as shall be agreed from time to time by the Resident Trustee, the
Liquidating Trustee and the Trust Advisory Board, as approved by the Bankruptcy Court. The Resident
Trustee may also consult with counsel (who may be counsel for the Liquidating Trustee or for the Resident
Trustee) with respect to those matters that relate to the Resident Trustee’s role as the Delaware resident
trustee of the Liquidating Trust, and the reasonable legal fees incurred in connection with such consultation
shall be reimbursed out of the Administrative Funding to the Resident Trustee pursuant to this Section 6.11(c)
provided such fees are approved by the Bankruptcy Court and provided further that no such fees shall be
reimbursed to the extent that they are incurred as a result of the Resident Trustee’s gross negligence, bad faith
or willful misconduct.

                          (d) The Resident Trustee shall serve for the duration of the Liquidating Trust or until
the earlier of (i) the effective date of the Resident Trustee’s resignation, or (ii) the effective date of the
removal of the Resident Trustee. The Resident Trustee may resign at any time by giving thirty (30) days’
written notice to the Liquidating Trustee and the Trust Advisory Board; provided, however, that such
resignation shall not be effective until such time as a successor Resident Trustee has accepted
appointment. The Resident Trustee may be removed at any time by the Liquidating Trustee, with the consent
of the Trust Advisory Board, by providing thirty (30) days’ written notice to the Resident Trustee; provided,
however, such removal shall not be effective until such time as a successor Resident Trustee has accepted
appointment. Upon the resignation or removal of the Resident Trustee, the Liquidating Trustee, with the
consent of the Trust Advisory Board, shall appoint a successor Resident Trustee. If no successor Resident
Trustee shall have been appointed and shall have accepted such appointment within forty-five (45) days after
the giving of such notice of resignation or removal, the Resident Trustee may petition the Bankruptcy Court
for the appointment of a successor Resident Trustee. Any successor Resident Trustee appointed pursuant to
this Section 6.11(d) shall be eligible to act in such capacity in accordance with this Trust Agreement and,
following compliance with this Section 6.11(d), shall become fully vested with the rights, powers, duties and
obligations of its predecessor under this Trust Agreement, with like effect as if originally named as Resident
Trustee. Any such successor Resident Trustee shall notify the Resident Trustee of its appointment by
providing written notice to the Resident Trustee and upon receipt of such notice, the Resident Trustee shall be
discharged of its duties herein.

                                                ARTICLE VII

                             CONCERNING THE LIQUIDATING TRUSTEE

                7.1 Reliance by the Trustees and the Members of the Trust Advisory Board and the Litigation
Subcommittee. Except as otherwise provided in this Trust Agreement, the Plan or the Confirmation Order,
the Trustees and the Members of the Trust Advisory Board and the Litigation Subcommittee may rely and
shall be protected in acting upon any resolution, statement, instrument, opinion, report, notice, request,


                                                       37




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                               Page 38 of 57




consent, order or other paper or document reasonably believed by the Trustees to be genuine and to have been
signed or presented by the proper party or parties.

                 7.2 Liability to Third Persons. No Liquidating Trust Beneficiary shall be subject to any
personal liability whatsoever, in tort, contract or otherwise, to any person in connection with the Liquidating
Trust Assets or the affairs of the Liquidating Trustee. The Liquidating Trustee, the Trust Professionals and
the members of the Trust Advisory Board and the Litigation Subcommittee shall not be subject to any
personal liability whatsoever, in tort, contract or otherwise, to any person (including, in the case of the
Liquidating Trustee and members of the Trust Advisory Board and the Litigation Subcommittee, to any Trust
Professionals retained by the Liquidating Trustee in accordance with this Trust Agreement) in connection
with the Liquidating Trust Assets or the affairs of the Liquidating Trust and shall not be liable with respect to
any action taken or omitted to be taken in good faith, except for actions and omissions determined by a final
order of the Bankruptcy Court to be due to their respective gross negligence, intentional fraud, criminal
conduct or willful misconduct, and all such persons shall look solely to the Liquidating Trust Assets for
satisfaction of claims of any nature arising in connection with affairs of the Liquidating Trust. Other than as
set forth in the Plan or in the Confirmation Order, nothing in this Section 7.2 shall be deemed to release any
Liquidating Trust Beneficiary from any actions or omissions occurring prior to the Effective Date.

                7.3 Nonliability of Liquidating Trustee, Trust Advisory Board and the Litigation
Subcommittee for Acts of Others. Except as provided herein, nothing contained in this Trust Agreement, the
Plan or the Confirmation Order shall be deemed to be an assumption by the Liquidating Trustee, the Trust
Advisory Board (or its members) or the Litigation Subcommittee (or its members) or the Trust Professionals
of any of the liabilities, obligations or duties of the Debtors or shall be deemed to be or contain a covenant or
agreement by the Liquidating Trustee to assume or accept any such liability, obligation or duty. Any
successor Liquidating Trustee, Trust Advisory Board member or Litigation Subcommittee member may
accept and rely upon any accounting made by or on behalf of any predecessor Liquidating Trustee hereunder,
and any statement or representation made as to the assets comprising the Liquidating Trust Assets or as to any
other fact bearing upon the prior administration of the Liquidating Trust, so long as it has a good faith basis to
do so. The Liquidating Trustee, the Trust Advisory Board members and the Litigation Subcommittee
members shall not be liable for having accepted and relied in good faith upon any such accounting, statement
or representation if it is later proved to be incomplete, inaccurate or untrue. The Liquidating Trustee or any
successor Liquidating Trustee, the Trust Advisory Board members and the Litigation Subcommittee members
shall not be liable for any act or omission of any predecessor Liquidating Trustee, Trust Advisory Board
member or Litigation Subcommittee member, nor have a duty to enforce any claims against any predecessor
Liquidating Trustee, Trust Advisory Board member or Litigation Subcommittee member on account of any
such act or omission, unless directed to do so by the Trust Advisory Board or the Litigation Subcommittee, as
applicable. No provision of this Trust Agreement shall require the


                                                        38




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                               Page 39 of 57




Liquidating Trustee to expend or risk his personal funds or otherwise incur any financial liability in the
performance of his rights or powers hereunder if the Liquidating Trustee has reasonable grounds to believe
that the payment of such funds or adequate indemnity against such risk or liability is not reasonably assured or
provided to him.

                 7.4 Exculpation. As of the Effective Date, the Liquidating Trustee, the Trust Professionals and
the members of the Trust Advisory Board and the Litigation Subcommittee shall be and hereby are exculpated
by all Persons, including without limitation, Liquidating Trust Beneficiaries, holders of Claims, holders of
Equity interests, and other parties-in-interest, from any and all claims, causes of action and other assertions of
liability arising out of or related to the discharge of their respective powers and duties conferred by the Plan,
this Trust Agreement or any order of the Bankruptcy Court entered pursuant to or in furtherance of the Plan,
or applicable law or otherwise, except for actions or omissions to act that are determined by final order of the
Bankruptcy Court to have arisen out of their own respective intentional fraud, criminal conduct, gross
negligence or willful misconduct. No Liquidating Trust Beneficiary, holder of a Claim, holder of an Equity
Interest, or other party-in-interest shall have or be permitted to pursue any claim or cause of action against the
Liquidating Trustee, the Liquidating Trust, the employees, professionals or representatives of either the
Liquidating Trustee or the Liquidating Trust (including the Trust Professionals) or the members of the Trust
Advisory Board and the Litigation Subcommittee, for making payments in accordance with, or for
implementing, the provisions of the Plan, the Confirmation Order and this Trust Agreement. Any action
taken or omitted to be taken with the express approval of the Bankruptcy Court, the Trust Advisory Board or
the Litigation Subcommittee shall conclusively be deemed not to constitute gross negligence or willful
misconduct; provided, however, that, notwithstanding any provision herein to the contrary, the Liquidating
Trustee shall not be obligated to comply with a direction of the Trust Advisory Board or the Litigation
Subcommittee, whether or not express, which would result in a change to the distribution provisions of this
Trust Agreement and the Plan.

               7.5 Limitation of Liability. The Trustees, the members of the Trust Advisory Board, the
members of the Litigation Subcommittee, and the Trust Professionals will not be liable for punitive,
exemplary, consequential, special or other damages for a breach of this Trust Agreement under any
circumstances.

                7.6 Indemnity. The Trustees (including the individual(s) serving as or comprising the
Liquidating Trustee), the employees of the Liquidating Trust, the members of the Trust Advisory Board and
the members of the Litigation Subcommittee, and their respective agents, employees, officers, directors,
professionals, attorneys, accountants, advisors, representatives and principals, including, without limitation,
the Trust Professionals (collectively, the “Indemnified Parties”) shall be indemnified by the Liquidating Trust
solely from the Liquidating Trust Assets for any losses, claims, damages, liabilities and expenses occurring
after the Effective Date, including, without limitation, reasonable attorneys’ fees, disbursements and related
expenses which the Indemnified Parties may incur or to which the Indemnified Parties may become subject in


                                                       39




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                              Page 40 of 57




connection with any action, suit, proceeding or investigation brought by or threatened against one or more of
the Indemnified Parties on account of the acts or omissions in their capacity as, or on behalf of, the Trustees
or a member of the Trust Advisory Board or the Litigation Subcommittee; provided, however, that the
Liquidating Trust shall not be liable to indemnify any Indemnified Party for any act or omission arising out of
such Indemnified Party’s respective gross negligence, fraud or willful misconduct as determined by a Final
Order of the Bankruptcy Court. Notwithstanding any provision herein to the contrary, the Indemnified Parties
shall be entitled to obtain advances from the Liquidating Trust to cover their reasonable expenses of
defending themselves in any action brought against them as a result of the acts or omissions, actual or alleged,
of an Indemnified Party in its capacity as such, except for any actions or omissions arising from their own
respective willful misconduct, fraud or gross negligence; provided, however, that the Indemnified Parties
receiving such advances shall repay the amounts so advanced to the Liquidating Trust immediately upon the
entry of a final, non-appealable judgment or order finding that such Indemnified Parties were not entitled to
any indemnity under the provisions of this Section 7.6. The foregoing indemnity in respect of any
Indemnified Party shall survive the termination of such Indemnified Party from the capacity for which they
are indemnified.

               7.7 Compensation and Expenses. The Liquidating Trustee (including the individual(s) serving
as or comprising the Liquidating Trustee) shall receive compensation for its services, to be paid out of the
Administrative Funding, in accordance with Annex D. In addition, the Liquidating Trustee shall be entitled,
with the consent of the Trust Advisory Board, and subject to the approval of the Bankruptcy Court, to
reimburse itself from the Administrative Funding on a monthly basis for all reasonable out-of-pocket
expenses actually incurred in the performance of duties in accordance with this Trust Agreement and the Plan.

                                                ARTICLE VIII

                                SUCCESSOR LIQUIDATING TRUSTEES

                8.1 Resignation. The Liquidating Trustee may resign from the Liquidating Trust by giving at
least sixty (60) days prior written notice thereof to each member of the Trust Advisory Board. Such
resignation shall become effective on the later to occur of (a) the date specified in such written notice and (b)
the effective date of the appointment of a successor Liquidating Trustee in accordance with Section 8.4 hereof
and such successor’s acceptance of such appointment in accordance with Section 8.5 hereof.

              8.2 Removal. The Liquidating Trustee may be removed by a majority vote of the members of
the Trust Advisory Board. Such removal shall become effective on the date specified in such action by the
Trust Advisory Board.

               8.3 Effect of Resignation or Removal. The resignation, removal, incompetency, bankruptcy or
insolvency of the Liquidating Trustee shall not operate to


                                                       40




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                                Page 41 of 57




terminate the Liquidating Trust or to revoke any existing agency created pursuant to the terms of this Trust
Agreement, the Plan or the Confirmation Order or invalidate any action theretofore taken by the Liquidating
Trustee. All fees and expenses properly incurred by the Liquidating Trustee prior to the resignation,
incompetency or removal of the Liquidating Trustee shall be paid from the Liquidating Trust Assets, unless
such fees and expenses are disputed by (a) the Trust Advisory Board or (b) the successor Liquidating Trustee,
in which case the Bankruptcy Court shall resolve the dispute and any disputed fees and expenses of the
predecessor Liquidating Trustee that are subsequently allowed by the Bankruptcy Court shall be paid from the
Liquidating Trust Assets. In the event of the resignation or removal of the Liquidating Trustee, such
Liquidating Trustee shall: (i) promptly execute and deliver such documents, instruments and other writings as
may be reasonably requested by the successor Liquidating Trustee or directed by the Bankruptcy Court to
effect the termination of such Liquidating Trustee’s capacity under this Trust Agreement; (ii) promptly deliver
to the successor Liquidating Trustee all documents, instruments, records and other writings related to the
Liquidating Trust as may be in the possession of such Liquidating Trustee; and (iii) otherwise assist and
cooperate in effecting the assumption of its obligations and functions by such successor Liquidating Trustee.

                8.4 Appointment of Successor. In the event of the death, resignation, removal, incompetency,
bankruptcy or insolvency of the Liquidating Trustee, a vacancy shall be deemed to exist and a successor shall
be appointed by a majority of the Trust Advisory Board; provided, however, that, under no circumstance,
shall the successor Liquidating Trustee be a director or officer of any Affiliate of the Liquidating Trust. In the
event that a successor Liquidating Trustee is not appointed within thirty (30) days after the date of such
vacancy, the Bankruptcy Court, upon its own motion or the motion of a Liquidating Trust Beneficiary or any
member of the Trust Advisory Board, shall appoint a successor Liquidating Trustee.

                 8.5 Acceptance of Appointment by Successor Liquidating Trustee. Any successor Liquidating
Trustee appointed hereunder shall execute an instrument accepting its appointment and shall deliver one
counterpart thereof to the Bankruptcy Court for filing and to the Trust Advisory Board and, in case of the
Liquidating Trustee’s resignation, to the resigning Liquidating Trustee. Thereupon, such successor
Liquidating Trustee shall, without any further act, become vested with all the liabilities, duties, powers, rights,
title, discretion and privileges of its predecessor in the Liquidating Trust with like effect as if originally named
Liquidating Trustee and shall be deemed appointed pursuant to Bankruptcy Code section 1123(b)(3)(B). The
resigning or removed Liquidating Trustee shall duly assign, transfer and deliver to such successor Liquidating
Trustee all property and money held by such resigning or removed Liquidating Trustee hereunder and shall,
as directed by the Bankruptcy Court or reasonably requested by such successor Liquidating Trustee, execute
and deliver an instrument or instruments conveying and transferring to such successor Liquidating Trustee
upon the trusts herein expressed, all the liabilities, duties, powers, rights, title, discretion and privileges of
such resigning or removed Liquidating Trustee.


                                                        41




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                         5/7/2012
mm03-1212_8ke101.htm                                                                              Page 42 of 57




                                                ARTICLE IX

                                     MISCELLANEOUS PROVISIONS

                9.1 Governing Law. Except to the extent that the Bankruptcy Code or other federal law is
applicable, or to the extent that any document to be entered into in connection herewith provides otherwise,
the rights, duties, and obligations arising under this Trust Agreement shall be governed by, and construed and
enforced in accordance with, the Bankruptcy Code and, to the extent not inconsistent therewith, the laws of
the State of Delaware, without giving effect to principles of conflicts of laws.

                9.2 Jurisdiction. Subject to the proviso below, the parties agree that the Bankruptcy Court shall
have exclusive jurisdiction over the Liquidating Trust and the Liquidating Trustee, including, without
limitation, the administration and activities of the Liquidating Trust and the Liquidating Trustee, and,
pursuant to the Plan, the Bankruptcy Court has retained such jurisdiction; provided, however, that
notwithstanding the foregoing, the Liquidating Trustee shall have power and authority to bring any action in
any court of competent jurisdiction (including the Bankruptcy Court) to prosecute any Claims or Causes of
Action assigned to the Liquidating Trust.

               9.3 Severability. In the event any provision of this Trust Agreement or the application thereof
to any person or circumstances shall be determined by a final, non-appealable judgment or order to be invalid
or unenforceable to any extent, the remainder of this Trust Agreement or the application of such provision to
persons or circumstances or in jurisdictions other than those as to or in which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this Trust Agreement shall be valid and
enforceable to the full extent permitted by law.

                9.4 Notices. Any notice or other communication required or permitted to be made under this
Trust Agreement shall be in writing and shall be deemed to have been sufficiently given, for all purposes, if
delivered personally, by email, facsimile, sent by nationally recognized overnight delivery service or mailed
by first-class mail:

                                                     (i) if to the Liquidating Trustee, to:

                                                         William C. Kosturos
                                                         Alvarez & Marsal
                                                         100 Pine Street, Suite 900
                                                         San Francisco, CA 94111
                                                         Fax: 415-837-1684
                                                         Email: bkosturos@alvarezandmarsal.com

                                                         with a copy to:

                                                         Weil, Gotshal & Manges LLP
                                                         767 Fifth Avenue

                                                       42




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                   Page 43 of 57




                                               New York, New York 10153
                                               Attention: Brian S. Rosen, Esq.
                                               Facsimile: (212) 310-8007
                                               Email: brian.rosen@weil.com


                                               if to the Resident Trustee, to:

                                               CSC Trust Company of Delaware
                                               2711 Centerville Road, Suite 400
                                               Wilmington, DE 19808
                                               Attention: Trust Administration
                                               Fax:        302-636-8666
                                               Email:        csctrust@cscinfo.com

                                               with a copy to:

                                               Weil, Gotshal & Manges LLP
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Attention:            Brian S. Rosen, Esq.
                                               Facsimile:            (212) 310-8007
                                               Email:           brian.rosen@weil.com

                                            (ii) if to members of the Trust Advisory Board, then to
                  each of;

                                               Wells Fargo Bank, N.A.
                                               MAC: N9311-110
                                               625 Marquette Avenue, 11th Floor
                                               Minneapolis, MN 55479
                                               Attention:           Thomas Korsman
                                               Facsimile:            (612) 667-9825
                                               Email:       Thomas.m.korsman@wellsfargo.com

                                               Arnold Kastenbaum
                                               655 Barrymore Lane
                                               Mamaroneck, NY 10543
                                               Email:       akastenbaum@yahoo.com

                                               Joel Klein
                                               PPM America, Inc.
                                               225 West Wacker Drive, Suite 1200
                                               Chicago, IL 60606
                                               Facsimile:           (312) 634-0050

                                             43




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm           5/7/2012
mm03-1212_8ke101.htm                                                                    Page 44 of 57




                                                Email:         Joel.klein@ppmamerica.com

                                                Michael Willingham
                                                Email:        wservices@earthlink.net

                                                Matthew Cantor
                                                235 West 71st Street, 3rd Floor
                                                New York, NY 10023
                                                Email:        mcantor4@me.com

                                                Marc S. Kirschner
                                                Kirschner Consulting Company
                                                18 East 94th Street, Suite 1A
                                                New York, NY 10128
                                                Facsimile:               (212) 722-0349
                                                Email:        mskirschner@kirschnerconsulting.com

                                                Hon. Douglas Southard
                                                Email:       dksouthard@sbcglobal.net

                                                Joe McInnis
                                                GREYWOLF CAPITAL
                                                4 Manhattanville Road, Suite 201
                                                Purchase, New York 10577
                                                Facsimile:             914-251-8244
                                                Email:       joe.mcinnis@greywolfcapital.com

                                                Misha Zaitzeff
                                                HoldCo Advisors, LP
                                                32 Broadway, Suite 1112
                                                New York, NY 10004
                                                Email:         misha@holdcoadvisors.com

                                                Mayur Lakhani
                                                Tricadia Capital
                                                780 Third Ave., 29th floor
                                                New York, NY 10017
                                                Email:        mlakhani@tricadiacapital.com

                                            (iii) if to the TPS Funds, to

                                                Brown Rudnick LLP
                                                One Financial Center
                                                Boston, MA 02111
                                                Attention: Jeremy Coffey

                                             44




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm           5/7/2012
mm03-1212_8ke101.htm                                                                              Page 45 of 57




                                                        Facsimile: (617) 856-8200
                                                        Email: jcoffey@brownrudnick.com

                                                    (iv) if to any Liquidating Trust Beneficiary, to the last
                      known address of such Liquidating Trust Beneficiary according to the Debtors’
                      Schedules, such Liquidating Trust Beneficiary’s proof of claim or the lists of record
                      holders provided to the Liquidating Trustee; and

                                                     (v) To the Debtors or the Post-Effective Date Debtors:

                                                        Washington Mutual, Inc.
                                                        1201 Third Avenue, Suite 3000
                                                        Seattle, Washington 98101
                                                        Attention:          General Counsel
                                                        Facsimile:          (206) 432-8879
                                                        Email:           chad.smith@wamuinc.net

                                                        With a copy to:

                                                        Weil, Gotshal & Manges LLP
                                                        767 Fifth Avenue
                                                        New York, New York 10153
                                                        Attention:         Brian S. Rosen, Esq.
                                                        Facsimile:          (212) 310-8007
                                                        Email:           brian.rosen@weil.com

               9.5 Headings. The headings contained in this Trust Agreement are solely for convenience of
reference and shall not affect the meaning or interpretation of this Trust Agreement or of any term or
provision hereof.

               9.6 Relationship to the Plan. The terms of this Trust Agreement are intended to supplement the
terms provided by the Plan and the Confirmation Order, and therefore this Trust Agreement incorporates the
provisions of the Plan and the Confirmation Order (which may amend or supplement the Plan). Additionally,
the Liquidating Trustee, the Trust Advisory Board and the Litigation Subcommittee may seek any orders from
the Bankruptcy Court, upon notice and a hearing in furtherance of implementation of the Plan, the
Confirmation Order and this Trust Agreement. However, to the extent that there is conflict between the
provisions of this Trust Agreement, the provisions of the Plan, or the Confirmation Order, each document
shall have controlling effect in the following rank order: (1) this Trust Agreement, (2) the Confirmation
Order, and (3) the Plan.

                9.7 Entire Trust Agreement. This Trust Agreement (including the recitals and annex hereto),
the Plan and the Confirmation Order constitute the entire agreement by and among the parties and supersede
all prior and contemporaneous


                                                      45




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                               Page 46 of 57




agreements or understandings by and among the parties with respect to the subject matter hereof.

               9.8 Cooperation. The Debtors shall turn over or otherwise make available to the Liquidating
Trustee at no cost to the Liquidating Trust or the Liquidating Trustee, all books and records reasonably
required by the Liquidating Trustee to carry out its duties hereunder, and agree to otherwise reasonably
cooperate with the Liquidating Trustee in carrying out its duties hereunder, subject to the confidentiality
provisions herein to preserve the confidential nature of the Debtors’ books and records.

               9.9 Amendment and Waiver. Any provision of this Trust Agreement may be amended or
waived by the Liquidating Trustee with the consent of all voting members of the Trust Advisory Board;
provided that any such amendment which alters the duties or liabilities of the Resident Trustee shall require
the consent of the Resident Trustee. Notwithstanding this Section 9.9, any amendment to this Trust
Agreement shall not be inconsistent with the purpose and intention of the Liquidating Trust to liquidate in an
expeditious but orderly manner the Liquidating Trust Assets in accordance with Treasury Regulations section
301.7701-4(d) and Section 1.2 hereof.

                9.10 Confidentiality. The Trustees and their employees, members, agents, professionals and
advisors, including the Trust Professionals, and each member of the Trust Advisory Board and the Litigation
Subcommittee (each a “Confidential Party” and, collectively, the “Confidential Parties”) shall hold strictly
confidential and not use for personal gain any material, non-public information of which they have become
aware in their capacity as a Confidential Party, of or pertaining to any Debtor to which any of the Liquidating
Trust Assets relates; provided, however, that such information may be disclosed if (a) it is now or in the future
becomes generally available to the public other than as a result of a disclosure by the Confidential Parties; or
(b) such disclosure is required of the Confidential Parties pursuant to legal process including but not limited to
subpoena or other court order or other applicable laws or regulations. In the event that any Confidential Party
is requested to divulge confidential information pursuant to this clause (b), such Confidential Party shall
promptly, in advance of making such disclosure, provide reasonable notice of such required disclosure to the
Liquidating Trustee (or the Trust Advisory Board in case the Liquidating Trustee or the Resident Trustee is
the disclosing party) to allow sufficient time to object to or prevent such disclosure through judicial or other
means and shall cooperate reasonably with the Liquidating Trustee (or the Trust Advisory Board, as
applicable) in making any such objection, including but not limited to appearing in any judicial or
administrative proceeding in support of any objection to such disclosure.

                9.11 Meanings of Other Terms. Except where the context otherwise requires, words importing
the masculine gender include the feminine and the neuter, if appropriate, words importing the singular number
shall include the plural number and vice versa and words importing persons shall include firms, associations,
corporations and other entities. All references herein to Articles, Sections and other subdivisions, unless
referring specifically to the Plan or provisions of the Bankruptcy Code, the


                                                       46




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                       5/7/2012
mm03-1212_8ke101.htm                                                                             Page 47 of 57




Bankruptcy Rules, or other law, statute or regulation, refer to the corresponding Articles, Sections and other
subdivisions of this Trust Agreement, and the words herein and words of similar import refer to this Trust
Agreement as a whole and not to any particular Article, Section or subdivision of this Trust Agreement. The
term “including” shall mean “including, without limitation.”

              9.12 Counterparts. This Trust Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but such counterparts shall together constitute but one and the
same instrument. A facsimile or portable document file (PDF) signature of any party shall be considered to
have the same binding legal effect as an original signature.

                9.13 Intention of Parties to Establish Liquidating Trust. This Trust Agreement is intended to
create a liquidating trust for United States federal income tax purposes and, to the extent provided by law,
shall be governed and construed in all respects as such a trust and any ambiguity herein shall be construed
consistent herewith and, if necessary, this Trust Agreement may be amended to comply with such United
States federal income tax laws, which amendments may apply retroactively.

                            [Remainder of Page Blank — Signature Page Follows]




                                                      47




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                     5/7/2012
mm03-1212_8ke101.htm                                                                              Page 48 of 57




                 IN WITNESS WHEREOF, the parties hereto have executed this Trust Agreement or caused
this Trust Agreement to be duly executed by their respective officers, representatives or agents, effective as of
the date first above written.

                                                         WASHINGTON MUTUAL, INC.
                                                         By: /s/ Charles Edward Smith
                                                             Name: Charles Edward Smith
                                                             Title: Executive Vice President &
                                                                     General Counsel

                                                         WMI INVESTMENT CORP.
                                                         By: /s/ Charles Edward Smith
                                                             Name: Charles Edward Smith
                                                             Title: Executive Vice President &
                                                                     General Counsel

                                                         WILLIAM C. KOSTUROS
                                                         By: /s/ William C. Kosturos
                                                             Name: William C. Kosturos

                                                         CSC TRUST COMPANY OF
                                                         DELAWARE, not in its individual capacity,
                                                         but solely as Resident Trustee
                                                         By: /s/ Alan R. Halpern
                                                             Name: Alan R. Halpern
                                                             Title: Vice President




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                            Page 49 of 57




                                               Annex A

                                 Initial Trust Advisory Board Members

CC Members:

1. Wells Fargo Bank, N.A.
2. Arnold Kastenbaum
3. Marc S. Kirschner

EC Members:

4.   Joel Klein
5.   Michael Willingham
6.   Hon. Douglas Southard
7.   Joe McInnis (TPS Member)

CC-EC Member:

8. Matthew Cantor

Holdco Member:

9. Misha Zaitzeff

Tricadia Member:

10. Mayur Lakhani


                                Initial Litigation Subcommittee Members

1.   Hon. Douglas Southard
2.   Michael Willingham
3.   Marc S. Kirschner
4.   Joel Klein
5.   Joe McInnis




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm   5/7/2012
mm03-1212_8ke101.htm                                                                             Page 50 of 57




                                                   Annex B

                      Trust Advisory Board and Litigation Subcommittee Compensation

(a) Base Compensation

The annual base compensation of each member of the Trust Advisory Board shall be $40,000.00 per member,
which amount shall be paid in twelve equal installments on a monthly basis in arrears. In addition, each
member of the Litigation Subcommittee shall be paid an additional amount of $10,000.00 per annum, which
amount shall be paid in twelve equal installments on a monthly basis in arrears.

(b) Incentive Compensation

In addition to the base compensation set forth above, each member of the Trust Advisory Board (excluding
the Holdco Member) shall be entitled to receive such member's pro rata share (based on the total number of
Trust Advisory Board members at the time at which such compensation is paid) of the following additional
incentive compensation; provided, however, that the total annual incentive compensation of each Member
shall not exceed $50,000.00:

(i) On an annual basis in arrears during the term of the Liquidating Trust, 0.1% of the aggregate value of the
Liquidating Trust Assets (excluding any Runoff Notes, Funding and the Liquidating Trust Claims Reserve)
that are distributed to the Liquidating Trust Beneficiaries during the preceding 12 month period, excluding the
first distribution that the Liquidating Trust makes on or after the Effective Date;

(ii) Upon the dissolution of the Trust in accordance with the terms of this Trust Agreement, and after taking
into account any reasonable reserve that may be required to be retained with respect to the winding up of the
affairs of the Liquidating Trust in accordance with Section 3.3, 0.1% of any portion of the Funding that
remains unspent immediately prior to such dissolution and the payment of any final distribution to the
Liquidating Trust Beneficiaries; and

(iii) On an annual basis in arrears during the term of the Liquidating Trust, 0.1% of the aggregate reduction in
the Liquidating Trust Claims Reserve which is the result of the disallowance of any Disputed Claims during
the preceding 12 month period.




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                      5/7/2012
mm03-1212_8ke101.htm                                                                                                   Page 51 of 57




Annex C




                                                           Senior                                      Gener al      510(b)
                                                                                  CCB
                 Senior Fixed     Senior Floating       Subor dinated                                 Unsecur ed      Sub.      Pr efer r ed
                                                                                Guar antees
                  Rate Notes        Rate Notes             Notes                              PIERS   Cr editor s    Claims       Stock

    Tr anche 1     No LTIs

                 • Senior Note    • Senior Note
                   Postpetition     Postpetition
                   Interest         Interest
                   (939322AL7)      (939322AW3)
                   Liquidating      Liquidating
                   Trust            Trust Interests   • Prepetition Claim
                   Interests      • Senior Note       &
                 • Senior Note      Postpetition        Postpetition Interest
                   Postpetition     Interest            Claim Subordinated
                   Interest         (939322AQ6)         Note (939322AE3)
                                                        Liquidating Trust                             • General
                   (939322AP8)      Liquidating
                                                        Interests                                     Unsecured
                   Liquidating      Trust Interests
                                                                                                        Creditor
                   Trust          • Senior Note                                                         Liquidating
                   Interests        Postpetition      • Prepetition Claim                               Trust
                 • Senior Note      Interest          &                                                 Interests:
                   Postpetition     (939322AS2)         Postpetition Interest                           Pro Rata
                   Interest         Liquidating         Claim Subordinated                              Share
                                                                              No LTIs No LTIs                         No LTIs    No LTIs
    Tr anche 2     (939322AX1)      Trust Interests     Note (939322AN3)                                based on
                   Liquidating    • Senior Note         Liquidating Trust                               Claims(4) (9)
                   Trust            Postpetition        Interests
                                                                                                      • Liquidating
                   Interests        Interest                                                          Trust
                 • Senior Note      (939322AU7)       • Prepetition Claim                               Interests on
                   Postpetition     Liquidating       &                                                 Late-Filed
                   Interest         Trust Interests     Postpetition Interest                           Claims(8)
                   (939322AT0)                          Claim Subordinated
                   Liquidating                          Note
                   Trust                                (939322AY9)
                   Interests                            Liquidating Trust
                 • Senior Note                          Interests
                   Postpetition
                   Interest
                   (939322AV5)
                   Liquidating
                   Trust
                   Interests




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                                               5/7/2012
mm03-1212_8ke101.htm                                                                                                Page 52 of 57




                                Senior        Senior                                        Gener al
                                                              CCB
            Senior Fixed       Floating    Subor dinated                                   Unsecur ed      510(b) Sub.   Pr efer r ed
                                                            Guar antees
             Rate Notes       Rate Notes      Notes                             PIERS      Cr editor s       Claims        Stock
                                                                                             • General
                                                                                             Unsecured
                                                      • Prepetition Claim                      Creditor
                                                      &                                        Liquidating
                                                        Postpetition Interest                  Trust
                                                        Claim CCB Capital                      Interests:
                                                        Trust IV                               Pro Rata
                                                        (22499AAB5)                            Share
                                                        Liquidating Trust                      based on
                                                        Interests(5)                           Claims(4) (9)
                                                      • Prepetition Claim
                                                      &
                                                        Postpetition Interest
                                                        Claim CCB Capital        No LTIs                      No LTIs     No LTIs
           No LTIs         No LTIs     No LTIs          Trust V
                                                        (19499AAI6)
                                                        Liquidating Trust
                                                        Interests(5)
                                                      • Prepetition Claim
                                                      &
                                                        Postpetition Interest
                                                        Claim CCB Capital
                                                        Trust
                                                        VII (22899AAB1)
                                                           Liquidating Trust
                                                           Interests(5)




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                                         5/7/2012
mm03-1212_8ke101.htm                                                                                      Page 53 of 57




                            Senior        Senior                                    Gener al
                                                         CCB
           Senior Fixed    Floating    Subor dinated                               Unsecur ed    510(b) Sub.   Pr efer r ed
                                                       Guar antees
            Rate Notes    Rate Notes      Notes                            PIERS   Cr editor s     Claims        Stock
                                                       • Prepetition
                                                       Claim &
                                                         Postpetition
                                                         Interest Claim
                                                         CCB Capital
                                                         Trust VIII
                                                         (22899AAA3)
                                                         Liquidating
                                                         Trust Interests
                                                         (5)

                                                       • Prepetition
                                                       Claim &
                                                         Postpetition
                                                         Interest Claim
                                                         HFC Capital
                                                         Trust I
                                                         (420542AD4)
                                                         Liquidating
                                                         Trust Interests
                                                         (5)

                                                       • Prepetition
                                                       Claim &
                                                         Postpetition
                                                         Interest Claim
                                                         HFC Capital
                                                         Trust I
                                                         (420542102)
                                                         Liquidating
                                                         Trust Interests
                                                         (5)

                                                       • Prepetition
                                                       Claim &
                                                         Postpetition
                                                         Interest Claim
                                                         CCB Capital
                                                         Trust VI
                                                         (124873AA8)
                                                         Liquidating
                                                         Trust Interests
                                                         (5)




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                               5/7/2012
mm03-1212_8ke101.htm                                                                                                Page 54 of 57




                            Senior          Senior                                         Gener al
                                                             CCB
           Senior Fixed    Floating      Subor dinated                                    Unsecur ed       510(b) Sub.    Pr efer r ed
                                                           Guar antees
            Rate Notes    Rate Notes        Notes                            PIERS        Cr editor s        Claims         Stock
                                                         • Prepetition
                                                         Claim &
                                                           Postpetition
                                                           Interest
                                                           Claim CCB
                                                           Capital Trust
                                                           IX
                                                           (124871AA2)
                                                           Liquidating
                                                           Trust
                                                           Interests(5)
                    • Senior Note
                      Postpetition
                      Interest
                      (939322AW3)
                      Liquidating
                      Trust Interests
                    • Senior Note                                             • Residual
                      Postpetition                                         PIERS                  • General
                      Interest                                             (939322848)         Unsecured
                      (939322AQ6)                                          Liquidating Trust   Creditor
                      Liquidating                                          Interests(6)        Liquidating
                      Trust Interests                                                          Trust
         No LTIs                        No LTIs           No LTIs                              Interests: Pro   No LTIs     No LTIs
                    • Senior Note                                             • Subordinated
                      Postpetition                                         PIERS               Rata Share
                      Interest                                             (93933U407)         based on
                      (939322AS2)                                          Liquidating Trust   Claims(4) (9)
                      Liquidating                                          Interests(7)
                      Trust Interests
                    • Senior Note
                      Postpetition
                      Interest
                      (939322AU7)
                      Liquidating
                      Trust Interests




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                                          5/7/2012
mm03-1212_8ke101.htm                                                                                                                Page 55 of 57




                                        Senior          Senior                                           Gener al
                                                                         CCB
                    Senior Fixed       Floating      Subor dinated                                      Unsecur ed      510(b) Sub.       Pr efer r ed
                                                                       Guar antees
                     Rate Notes       Rate Notes        Notes                             PIERS         Cr editor s       Claims            Stock


                       No LTIs         No LTIs          No LTIs          No LTIs         No LTIs          No LTIs         No LTIs          No LTIs




                       No LTIs         No LTIs          No LTIs          No LTIs         No LTIs          No LTIs         No LTIs          No LTIs




Notes:

(1)      Within Tranche 2, the holders of Senior Notes Postpetition Interest Claim Liquidating Trust Interests and the holders of Subordinated Notes
         Prepetition Claim Liquidating Trust Interests and Postpetition Interest Claim Liquidating Trust Interests will share Pro Rata based on the
         size of those claims. For the calculation of the General Unsecured Creditors’ Pro Rata Share in all Tranches, see Note 4.

(2)      Holders of Liquidating Trust Interests in Tranches will be paid in order with Tranche 2 Liquidating Trust Interests (if any) receiving
         distributions first and Tranche 6 Liquidating Trust Interests (if any) receiving distributions last. Claims of Tranche 2 Liquidating Trust
         Interests (if any) must be satisfied in full prior to Tranche 3 Liquidating Trust Interests receiving distributions and so forth.




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                                                          5/7/2012
mm03-1212_8ke101.htm                                                                                                             Page 56 of 57




(3)   All CUSIP numbers that appear in this Annex C refer to the CUSIP numbers for the applicable tranches of debt, as applicable, as of
      December 2011.

(4)   There shall be only one class of General Unsecured Creditor Liquidating Trust Interests. The Pro Rata Share of holders of General
      Unsecured Creditor Liquidating Trust Interests are calculated by dividing (a) the amount of General Unsecured Claims, by (b) the total
      cash distributed within the Tranche. The cash distributed within the Tranche is the lesser of (i) the amount necessary to satisfy all claims
      within the Tranche or (ii) the amount of cash available. Separate Liquidating Trust Interest sub-Tranches may need to be issued by claim in
      order to track interest accretion post the Effective Date.

(5)   Each CCB Guarantee Liquidating Trust Interest under Tranche 3 represents the related class of CCB preferred securities only, in each case
      as described more specifically in Exhibits A and B of the Plan. In accordance with the terms of the Global Settlement Agreement, and
      upon implementation thereof, holders of CCB-related common securities will release all claims against the Debtors and will not receive a
      distribution related to such common securities. While no funds or Liquidating Trust Interests will be distributed in relation to CCB-related
      common securities, amounts claimed by holders of CCB-related common securities with respect to CCB Guarantees will be taken into
      account for disbursement calculation purposes.

(6)   See Note 9 below for a description of pro rata sharing with General Unsecured Creditor Liquidating Trust Interests.

(7)   The Subordinated PIERS Liquidating Trust Interests are representative of the common PIERS securities and are owned by WMI. While
      Subordinated PIERS Liquidating Trust Interests will be issued for disbursement calculation purposes, as set forth in the Plan, WMI will not
      collect any funds in association with these Subordinated PIERS Liquidating Trust Interests. See Note 9 below for a description of pro rata
      sharing with General Unsecured Creditor Liquidating Trust Interests.

(8)   Holders of Liquidating Trust Interests on account of Allowed Late-Filed Claims will be paid only after all other pre-Petition Date claims
      (other than Subordinated Claims) are paid in full without giving effect to applicable turnover provisions. Liquidating Trust Interests on
      Allowed Late-Filed Claims will not share pro rata with Liquidating Trust Interests based on any other claims. Therefore, to the extent
      holders of Liquidating Trust Interests on Allowed Late-Filed Claims are paid, this will create a break in the recovery of other creditors prior
      to their recovery on account of post-petition interest. The placement of Liquidating Trust Interests for Allowed Late-Filed Claims in the
      chart above is illustrative only, as the size of the Allowed General Unsecured Claims and the amount of post-Petition Date interest turned
      over on account of contractual subordination provisions will influence the position of relevant Liquidating Trust Interests in the
      waterfall. The Liquidating Trust Interests for Allowed Late-Filed Claims will, in any event, be paid immediately after satisfaction of
      General Unsecured Creditor Liquidating Trust Interests, but prior to the payment of post-Petition Date interest and Liquidating Trust
      Interests on Subordinated Claims.

(9)   If it is provided for in an applicable contract or by law, the General Unsecured Creditors Liquidating Trust Interests will share pro rata in
      distributions to holders of PIERS Liquidating Trust Interests on account of post-Petition Date interest with respect to all Postpetition
      Interest Claims, including Postpetition Interest Claims to which the holders of PIERS Claims have been subrogated (on account of turnover
      in accordance with contractual subordination provisions). The chart above is illustrative only, as the point at which the holders of Allowed
      General Unsecured Liquidating Trust Interests begin receiving post-Petition Date interest is dependent on the size of the Allowed General
      Unsecured Prepetition Claims and the amount of post-Petition Date interest paid pursuant to contractual subordination. Separate
      Liquidating Trust Interest sub-Tranches may need to be issued by claim in order to track interest accretion post the Effective Date.




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                                                       5/7/2012
mm03-1212_8ke101.htm                                                                           Page 57 of 57




                                                  Annex D

                                     Liquidating Trustee Compensation

        The Liquidating Trustee shall be compensated on a monthly rate for any services that the Liquidating
Trustee provides while acting as Liquidating Trustee. The Liquidating Trustee’s monthly rate as of the date
of this Agreement is $15,000, which rate is subject to adjustment on an annual basis on January 1 each year.




http://sec.gov/Archives/edgar/data/933136/000090951812000099/mm03-1212_8ke101.htm                   5/7/2012
Appendix B
Appendix C
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
               Veritext Legal Solutions
212-267-6868     www.veritext.com         516-608-2400
Appendix D
